Exhibit 10.1

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

dated as of February 8, 2019

among

CTR PARTNERSHIP, L.P.,

as Borrower

CARETRUST REIT, INC.,

as REIT Guarantor

THE OTHER GUARANTORS PARTY HERETO

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

KEYBANK NATIONAL ASSOCIATION,

A NATIONAL BANKING ASSOCIATION

as Administrative Agent

KEYBANC CAPITAL MARKETS, BMO CAPITAL MARKETS AND CAPITAL ONE, NATIONAL
ASSOCIATION

as Joint Lead Arrangers and Book Managers

BMO CAPITAL MARKETS AND CAPITAL ONE, NATIONAL ASSOCIATION

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS; CONSTRUCTION

     1  

Section 1.1. Definitions.

     1  

Section 1.2. Classifications of Loans and Borrowings.

     47  

Section 1.3. Accounting Terms and Determination.

     48  

Section 1.4. Terms Generally.

     48  

Article II AMOUNT AND TERMS OF THE COMMITMENTS

     49  

Section 2.1. General Description of Facilities.

     49  

Section 2.2. Revolving Loans and Initial Term Loan.

     49  

Section 2.3. Procedure for Revolving Borrowings.

     50  

Section 2.4. Swingline Commitment.

     50  

Section 2.5. Extension Option.

     52  

Section 2.6. Funding of Borrowings.

     53  

Section 2.7. Interest Elections.

     54  

Section 2.8. Optional Reduction and Termination of Commitments.

     55  

Section 2.9. Repayment of Loans.

     55  

Section 2.10. Evidence of Indebtedness.

     56  

Section 2.11. Optional Prepayments.

     56  

Section 2.12. Mandatory Prepayments.

     57  

Section 2.13. Interest on Loans.

     57  

Section 2.14. Fees.

     58  

Section 2.15. Computation of Interest and Fees.

     59  

Section 2.16. Inability to Determine Interest Rates.

     60  

Section 2.17. Illegality.

     61  

Section 2.18. Increased Costs.

     61  

Section 2.19. Funding Indemnity.

     63  

Section 2.20. Taxes.

     63  

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

     66  

Section 2.22. Letters of Credit.

     68  

Section 2.23. Increase of Commitments; Additional Lenders.

     73  

Section 2.24. Mitigation of Obligations.

     77  

Section 2.25. Replacement of Lenders.

     77  

Section 2.26. Defaulting Lenders.

     78  

Section 2.27. Request for Extended Facilities.

     81  

Article III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     83  

Section 3.1. Conditions to Effectiveness.

     83  

Section 3.2. Conditions to Each Credit Event.

     86  

Section 3.3. Delivery of Documents.

     86  

Section 3.4. Removal of Unencumbered Properties and Releases of Loan Parties.

     87  

 

i



--------------------------------------------------------------------------------

Article IV REPRESENTATIONS AND WARRANTIES

     88  

Section 4.1. Due Organization and Good Standing.

     88  

Section 4.2. Power and Authority, Due Authorization, Execution, Delivery and
Enforceability.

     88  

Section 4.3. Governmental and Third Party Consents and Approvals; No Conflicts.

     88  

Section 4.4. Financial Statements; Material Adverse Change.

     88  

Section 4.5. Litigation and Environmental Matters.

     89  

Section 4.6. Compliance with Laws.

     90  

Section 4.7. Investment Company Act.

     90  

Section 4.8. Taxes.

     91  

Section 4.9. Margin Regulations.

     91  

Section 4.10. ERISA.

     91  

Section 4.11. Ownership of Property.

     92  

Section 4.12. Accuracy of Disclosure.

     92  

Section 4.13. Labor Relations.

     92  

Section 4.14. Subsidiaries.

     93  

Section 4.15. Solvency.

     93  

Section 4.16. Insurance.

     93  

Section 4.17. Reserved.

     93  

Section 4.18. Real Property Assets; Leases.

     94  

Section 4.19. Assignment of Claims Act.

     94  

Section 4.20. Healthcare Matters.

     94  

Section 4.21. OFAC.

     97  

Section 4.22. Patriot Act.

     97  

Section 4.23. No Default.

     97  

Section 4.24. Intellectual Property.

     97  

Section 4.25. REIT Status.

     98  

Section 4.26. EEA Financial Institution.

     98  

Section 4.27. Beneficial Ownership.

     98  

Article V AFFIRMATIVE COVENANTS

     98  

Section 5.1. Financial Statements and Other Information.

     98  

Section 5.2. Notices of Material Events.

     100  

Section 5.3. Existence; Conduct of Business.

     102  

Section 5.4. Compliance with Laws.

     102  

Section 5.5. Payment of Taxes and Other Obligations.

     103  

Section 5.6. Books and Records.

     103  

Section 5.7. Visitation and Inspection.

     103  

Section 5.8. Maintenance of Properties.

     103  

Section 5.9. Insurance.

     103  

Section 5.10. Use of Proceeds; Margin Regulations.

     104  

Section 5.11. Casualty and Condemnation.

     104  

Section 5.12. Additional Subsidiaries.

     104  

Section 5.13. REIT Status.

     106  

Section 5.14. Further Assurances.

     106  

 

ii



--------------------------------------------------------------------------------

Section 5.15. RESERVED.

     106  

Section 5.16. Environmental Matters.

     106  

Section 5.17. Beneficial Ownership Information.

     107  

Article VI FINANCIAL COVENANTS

     107  

Section 6.1. Consolidated Leverage Ratio.

     107  

Section 6.2. Consolidated Fixed Charge Coverage Ratio.

     107  

Section 6.3. Consolidated Tangible Net Worth.

     107  

Section 6.4. Distribution Limitation.

     107  

Section 6.5. Secured Debt.

     108  

Section 6.6. Recourse Debt.

     108  

Section 6.7. Consolidated Unsecured Leverage Ratio.

     108  

Section 6.8. Consolidated Unsecured Interest Coverage Ratio.

     108  

Section 6.9. Rent Coverage Ratio.

     108  

Article VII NEGATIVE COVENANTS

     108  

Section 7.1. Indebtedness and Preferred Equity.

     108  

Section 7.2. Liens.

     110  

Section 7.3. Fundamental Changes.

     112  

Section 7.4. Investments, Loans.

     113  

Section 7.5. Restricted Payments.

     114  

Section 7.6. Sale of Assets.

     116  

Section 7.7. Transactions with Affiliates.

     116  

Section 7.8. Restrictive Agreements.

     117  

Section 7.9. [Intentionally Omitted].

     118  

Section 7.10. Hedging Transactions.

     118  

Section 7.11. Amendment to Organizational Documents.

     118  

Section 7.12. Unencumbered Properties Consolidated Total Asset Value Limits.

     118  

Section 7.13. Business.

     119  

Section 7.14. Accounting Changes.

     119  

Section 7.15. Government Regulations.

     119  

Section 7.16. Limited Activities of GP LLC.

     119  

Article VIII EVENTS OF DEFAULT

     120  

Section 8.1. Events of Default.

     120  

Section 8.2. Application of Proceeds.

     123  

Article IX THE ADMINISTRATIVE AGENT

     124  

Section 9.1. Appointment of the Administrative Agent.

     124  

Section 9.2. Nature of Duties of the Administrative Agent.

     125  

Section 9.3. Lack of Reliance on the Administrative Agent.

     126  

Section 9.4. Certain Rights of the Administrative Agent.

     126  

Section 9.5. Reliance by the Administrative Agent.

     126  

Section 9.6. The Administrative Agent in its Individual Capacity.

     126  

Section 9.7. Successor Administrative Agent.

     127  

 

iii



--------------------------------------------------------------------------------

Section 9.8. Withholding Tax.

     127  

Section 9.9. The Administrative Agent May File Proofs of Claim.

     128  

Section 9.10. Authorization to Execute Other Loan Documents.

     129  

Section 9.11. Guaranty Matters.

     129  

Section 9.12. Co-Syndication Agents.

     129  

Section 9.13. Reserved.

     129  

Section 9.14. Bank Product Obligations and Hedging Obligations.

     129  

Article X MISCELLANEOUS

     130  

Section 10.1. Notices.

     130  

Section 10.2. Waiver; Amendments.

     134  

Section 10.3. Expenses; Indemnification.

     137  

Section 10.4. Successors and Assigns.

     139  

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

     143  

Section 10.6. WAIVER OF JURY TRIAL.

     144  

Section 10.7. Right of Set-off.

     144  

Section 10.8. Counterparts; Integration.

     144  

Section 10.9. Survival.

     145  

Section 10.10. Severability.

     145  

Section 10.11. Confidentiality.

     145  

Section 10.12. Interest Rate Limitation.

     146  

Section 10.13. Waiver of Effect of Corporate Seal.

     147  

Section 10.14. Patriot Act.

     147  

Section 10.15. No Advisory or Fiduciary Responsibility.

     147  

Section 10.16. Location of Closing.

     148  

Section 10.17. Reserved.

     148  

Section 10.18. Releases of Guaranty.

     148  

Section 10.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

     148  

Section 10.20. Amendment and Restatement.

     149  

Section 10.21. ERISA.

     149  

Article XI GUARANTY

     150  

Section 11.1. The Guaranty.

     150  

Section 11.2. Obligations Unconditional.

     150  

Section 11.3. Reinstatement.

     152  

Section 11.4. Certain Additional Waivers.

     152  

Section 11.5. Remedies.

     152  

Section 11.6. Rights of Contribution.

     152  

Section 11.7. Guarantee of Payment; Continuing Guarantee.

     153  

Section 11.8. Release of Subsidiary Loan Parties.

     153  

Section 11.9. Keepwell.

     153  

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule I    -    Commitment Amounts Schedule 4.11    -    Real Property
Schedule 4.14    -    Subsidiaries Schedule 4.18    -    Real Property Asset
Matters       Part I    Intentionally Deleted       Part II    Real Property   
   Part III    Material Sub-leases Schedule 4.19    -    Federal Assignment of
Claims Act Schedule 4.20    -    Healthcare Matters Schedule 4.25    -    REIT
Status Schedule 5.23    -    Post-Closing Matters Schedule 7.1    -    Existing
Indebtedness Schedule 7.2    -    Existing Liens Schedule 7.4    -    Existing
Investments Schedule 7.8    -    Existing Leases with Restrictive Agreements

Exhibits

 

Exhibit A    -    Form of Assignment and Acceptance Exhibit B    -   
Intentionally Deleted Exhibit C    -    Form of Joinder Agreement Exhibit 2.3   
-       Form of Notice of Revolving Borrowing Exhibit 2.4    -       Form of
Notice of Swingline Borrowing Exhibit 2.7    -       Form of Notice of
Continuation/Conversion Exhibit 2.22    -       Form of Letter of Credit
Notice/Application Exhibit 3.1(b)(ii)    -    Form of Secretary’s Certificate
Exhibit 3.1(b)(iv)    -    Form of Officer’s Certificate Exhibit 5.1(d)    -   
Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES THAT CERTAIN
CREDIT AND GUARANTY AGREEMENT DATED AUGUST 5, 2015 (AS THE SAME WAS AMENDED FROM
TIME TO TIME, THE “EXISTING CREDIT AGREEMENT”), ENTERED INTO BETWEEN CTR
PARTNERSHIP, L.P., AS BORROWER, CARETRUST REIT, INC., AS REIT GUARANTOR, THE
OTHER GUARANTORS PARTY THERETO, KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE
AGENT, KEYBANC CAPITAL MARKETS, RAYMOND JAMES BANK, N.A. AND BMO CAPITAL
MARKETS, AS JOINT LEAD ARRANGERS AND BOOK MANAGERS, RAYMOND JAMES BANK, N.A. AND
BMO CAPITAL MARKETS, AS CO-SYNDICATION AGENTS, BARCLAYS BANK PLC AND RBC CAPITAL
MARKETS, AS CO-DOCUMENTATION AGENTS, AND THE VARIOUS LENDERS PARTY THERETO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

THIS AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”) is made and entered into as of February 8, 2019 (the
“Effective Date”) by and among CTR PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), CARETRUST REIT, INC., a Maryland corporation (the
“REIT Guarantor”), the other Guarantors identified herein, the several banks and
other financial institutions and lenders from time to time party hereto (the
“Lenders”) and KEYBANK NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders, as an issuing bank and as swingline lender.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders establish a revolving
credit facility in an aggregate principal amount of up to $600,000,000 in favor
of the Borrower; and

WHEREAS, the Borrower has requested that the Lenders establish a term loan
facility in an aggregate principal amount of $200,000,000 in favor of the
Borrower; and

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Banks and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, term loan facility, incremental term loan facility
(as applicable pursuant to Section 2.23), letter of credit subfacility and
swingline subfacility in favor of the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing
Banks and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions.

In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):

“Acquisition” shall mean (i) any Investment by the REIT Guarantor or any of its
Subsidiaries in any other Person organized in the United States (with all or
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
the REIT Guarantor or any of its Subsidiaries or shall be merged or otherwise
consolidated or combined with the REIT Guarantor or any of its Subsidiaries or
(ii) any acquisition by the REIT Guarantor or any of its Subsidiaries of the
assets of any Person (other than a Subsidiary of the REIT Guarantor) that
constitutes all or substantially all of the assets of such Person or a division
or business unit of such Person or any acquisition of one or more Real Property
Assets, whether through purchase, capital lease, exercise of an option to
purchase, merger or other business combination or transaction (and all or
substantially all of such assets, division or business unit are located in the
United States). With respect to a determination of the amount of an Acquisition,
such amount shall include all consideration (including any deferred payments)
set forth in the applicable agreements governing such Acquisition as well as the
assumption of any Indebtedness in connection therewith.



--------------------------------------------------------------------------------

“Additional Lender” shall have the meaning set forth in Section 2.23.

“Adjusted Consolidated Debt” shall mean, as of any date of determination, the
sum of (i) all Consolidated Debt plus (ii) without duplication of Indebtedness
referred to in clause (i), the Consolidated Parties’ pro rata share of
Indebtedness attributable to interest in Unconsolidated Affiliates, in each case
as of such date.

“Adjusted Consolidated EBITDA” shall mean, for the Consolidated Parties for any
period.

(i)    Adjusted Consolidated Net Income for such period, plus,

(ii)    to the extent such amount was deducted (other than with respect to
clause (e) below) in calculating such Adjusted Consolidated Net Income (without
duplication): (a) Consolidated Interest Expense plus accretion or accrual of
discounted liabilities not constituting Indebtedness, expenses resulting from
the discounting of any outstanding Indebtedness in connection with the
application of purchase accounting in connection with any acquisition,
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, and expensing of bridge, commitment or other financing fees and
prepayment or redemption premiums; (b) provision for taxes based on income or
profits or capital gains, including federal, state, provincial, franchise,
excise and similar taxes and foreign withholding taxes; (c) depreciation and
amortization (including amortization or impairment write-offs of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period); (d) the amount of integration and other unusual fees,
costs and expenses deducted (and not added back) in such period in computing
Adjusted Consolidated Net Income, including any one-time direct transaction or
restructuring costs incurred in connection with equity issuance, Acquisitions,
Investments or Dispositions permitted pursuant to this Agreement, severance and
other restructuring, impairment and other one-time charges (in each case,
whether or not

 

2



--------------------------------------------------------------------------------

consummated), not to exceed for any four Fiscal Quarter period ten percent (10%)
of Adjusted Consolidated EBITDA (calculated before giving effect to this clause
(d)); (e) proceeds from any business interruption insurance; (f) any non-cash
compensation expense attributable to grants of stock options, restricted stock
or similar rights to officers, directors and employees of any Consolidated
Party; (g) other than any item covered by subsection (a) through (f) above, all
other unusual or non-recurring charges or items of loss or expense, together
with any related provision for taxes; (h) all other non-cash items (other than
straight-line rent) reducing Adjusted Consolidated Net Income (other than items
for which a cash expense has been actually paid), including any impairment
charge or asset write-offs or write-downs related to intangible assets
(including goodwill) and long-lived assets pursuant to GAAP; (i) any losses
resulting from mark to market accounting of Hedge Agreements or other derivative
instruments permitted pursuant to this Agreement (including, by virtue of a
termination thereof); (j) costs, fees, charges and other expenses related to the
Loan Documents, Existing Credit Agreement and other Indebtedness not prohibited
hereunder; and (k) all payments made under any Permitted Bond Hedge Transaction
to the extent permitted pursuant to this Agreement, less

(iii)    to the extent such amount was included in calculating such Adjusted
Consolidated Net Income (without duplication): (a) all non-cash items (other
than straight-line rent) increasing Adjusted Consolidated Net Income; (b) all
payments received under any Permitted Bond Hedge Transaction to the extent
permitted pursuant to this Agreement; (c) any non-recurring items of income or
gain; and (d) any gains resulting from mark to market accounting of Hedge
Agreements or other derivative instruments permitted pursuant to this Agreement,
all as determined on a consolidated basis for the Consolidated Parties in
conformity with GAAP, less

(iv)    Capital Reserves for such period.

For purposes of this definition, Adjusted Consolidated EBITDA shall be adjusted
to remove any impact from (A) straight line rent adjustments required under
GAAP, (B) amortization of intangibles pursuant to FASB ASC 805 and (C) the
amortization of deferred market rent into income pursuant to FAS 141;

“Adjusted Consolidated Net Income” shall mean, for any period, the sum without
duplication of (x) the aggregate net income (or loss) (before giving effect to
cash dividends on preferred stock of the REIT Guarantor or charges resulting
from the redemption of preferred stock of the REIT Guarantor) of the
Consolidated Parties for such period determined on a consolidated basis in
conformity with GAAP; and (y) without duplication, the Consolidated Parties’
Ownership Share of the aggregate net income (or loss) attributable to interests
in Unconsolidated Affiliates provided, however, that the following items shall
be excluded in computing Adjusted Consolidated Net Income, without duplication:
(i) the net income of any Person, other than the Consolidated Parties, except to
the extent of the amount of dividends or other distributions actually paid in
cash (or to the extent converted into cash) or Permitted Investments to the
Consolidated Parties by such Person during such period; (ii) solely for purposes
of calculating the Consolidated Fixed Charge Coverage Ratio, the undistributed
net income of any Subsidiary that is not a Property Party to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income is not at

 

3



--------------------------------------------------------------------------------

the time of the last day of such period permitted by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Subsidiary, unless such
restrictions with respect to the declaration and payment of dividends or
distributions have been properly waived; provided, however, that Adjusted
Consolidated Net Income will be increased by the amount of dividends or other
distributions or other payments made in cash (or to the extent converted into
cash) or Permitted Investments to any Consolidated Party by such Person during
such period, to the extent not already included therein; (iii) the cumulative
effect of a change in accounting principles; (iv) all after-tax gains or losses
attributable to asset sales and other Dispositions, together with any related
provision for taxes; (v) all extraordinary charges, gains or losses or expenses;
(vi) any gains or losses resulting from the early extinguishment of
indebtedness; (vii) any gains or losses attributable to the write-ups or
write-downs (as applicable) of assets or the sale of assets, in each case,
together with any related provision for taxes; (viii) the Consolidated Parties’
Ownership Share of the foregoing items and components attributable to interests
in Unconsolidated Affiliates and (ix) income and expenses allocated to minority
owners and other deductions for non-controlling or minority interests of the
Borrower (but not any other Subsidiary of the REIT Guarantor).

“Adjusted Funds From Operations” for any period shall mean the Adjusted
Consolidated Net Income for such period, plus depreciation and amortization of
real property (including furniture and equipment) and other real estate assets
and excluding (to the extent such amount was added or deducted, as applicable,
in calculating such Adjusted Consolidated Net Income): (i) gains or losses from
(a) the restructuring or refinancing of Indebtedness or (b) sales of properties;
(ii) non-cash asset impairment charges; (iii) non-cash charges related to
redemptions of preferred stock of the REIT Guarantor; (iv) any non-cash
compensation expense attributable to grants of stock options, restricted stock
or similar rights to officers, directors and employees of Consolidated Parties;
(v) the amortization of financing fees and the write-off of financing costs;
(vi) deferred rental income; (vii) any one-time direct transaction or
restructuring costs incurred in connection with acquisitions or dispositions;
(viii) any other non-cash charges associated with the sale or settlement of any
Hedging Transaction; and (ix) costs, fees, charges and other expenses related to
the Loan Documents and other Indebtedness not prohibited hereunder.

“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the London interbank offered rate (“LIBOR”) as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars) for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D); provided, that if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the

 

4



--------------------------------------------------------------------------------

interest rate per annum, as determined by the Administrative Agent, to be the
arithmetic average of the rates per annum at which deposits in U. S. Dollars in
an amount equal to the amount of such Eurodollar Loan are offered by major banks
in the London interbank market to the Administrative Agent at approximately
11:00 A.M. (London time), two (2) Business Days prior to the first day of such
Interest Period. If Adjusted LIBOR determined as provided above would be less
than zero, Adjusted LIBOR shall be deemed to be zero.

“Adjusted NOI” shall mean, with respect to any Real Property Asset not leased to
a third party under a triple-net lease, the Property NOI of such Real Property
Asset, less Capital Reserves.

“Administrative Agent” shall mean KeyBank National Association in its capacity
as administrative agent for the Lenders under any of the Loan Documents, or any
successor administrative agent.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote ten
percent (10%) or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise;
provided that, notwithstanding the foregoing, Ensign and its Subsidiaries shall
be deemed not to be Affiliates of the REIT Guarantor and its Subsidiaries. The
terms “Controlled by” and “under common Control with” have the meanings
correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the
Effective Date, the Aggregate Revolving Commitment Amount is $600,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Alternative Interest Rate Election” shall have the meaning set forth in
Section 2.16.

“Anti-Corruption Laws” shall mean all Requirements of Law of any jurisdiction
applicable to any Loan Party concerning or relating to bribery or corruption,
including without limitation, the Foreign Corrupt Practices Act of 1977, as
amended.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

 

5



--------------------------------------------------------------------------------

“Applicable Distribution Period” shall mean, for each Fiscal Quarter, the
immediately prior four Fiscal Quarter period.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, with respect to all Loans
outstanding on such date or the letter of credit fee, as the case may be, the
percentage per annum determined by reference to the applicable Consolidated
Leverage Ratio in effect on such date as set forth in the pricing grid below
(the “Pricing Grid”); provided that a change in the Applicable Margin resulting
from a change in the Consolidated Leverage Ratio shall be effective on the
second (2nd) Business Day after the Borrower delivers each of the financial
statements required by Section 5.1(a) and Section 5.1(b) and the Compliance
Certificate required by Section 5.1(d); provided, further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
VI as set forth in the Pricing Grid until such time as such financial statements
and Compliance Certificate are delivered, at which time the Applicable Margin
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the date by which the financial
statements and Compliance Certificate for the Fiscal Quarter ending March 31,
2019 are required to be delivered shall be at Level I as set forth in the
Pricing Grid. In the event that any financial statement or Compliance
Certificate delivered hereunder is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the Pricing Grid (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall promptly deliver to
the Administrative Agent a correct financial statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Margin
shall be adjusted such that after giving effect to the corrected financial
statement or Compliance Certificate, as the case may be, the Applicable Margin
shall be reset to the Accurate Applicable Margin based upon the Pricing Grid for
such period and (iii) the Borrower shall promptly pay to the Administrative
Agent, for the account of the Lenders, the accrued additional interest owing as
a result of such Accurate Applicable Margin for such period. The provisions of
this definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

 

6



--------------------------------------------------------------------------------

Pricing Grid

 

Pricing Level

  

Consolidated
Leverage Ratio

  

Applicable Margin for
Revolving Loans that
are Eurodollar Loans

  

Applicable Margin for
Revolving Loans that
are Base Rate Loans

  

Applicable Margin for
Initial Term Loan
Eurodollar Loans

  

Applicable Margin for
Initial Term Loan
Base Rate Loans

I    Less than or equal to 35%   

1.10%

per annum

  

.10%

per annum

  

1.50%

per annum

  

.50%

per annum

II    Greater than 35% and less than or equal to 40%   

1.15%

per annum

  

.15%

per annum

  

1.60%

per annum

  

.60%

per annum

III    Greater than 40% and less than or equal to 45%   

1.20%

per annum

  

.20%

per annum

  

1.65%

per annum

  

.65%

per annum

IV    Greater than 45% and less than or equal to 50%   

1.25%

per annum

  

.25%

per annum

  

1.75%

per annum

  

.75%

per annum

V    Greater than 50% and less than or equal to 55%   

1.30%

per annum

  

.30%

per annum

  

1.85%

per annum

  

.85%

per annum

VI    Greater than 55%   

1.55%

per annum

  

.55%

per annum

  

2.20%

per annum

  

1.20%

per annum

Notwithstanding the foregoing, in the event that, following the Closing Date,
the REIT Guarantor obtains a credit rating of BBB-/Baa3 or higher from S&P or
Moody’s (each such rating, an “Investment Grade Rating”) on its senior long term
unsecured debt, then at the election of the Borrower, which election shall be
irrevocable if made, then the Pricing Grid set forth above shall be replaced in
its entirety with, and the Applicable Margin shall thereafter be determined by
reference to, the grid set forth below (the “IGR Pricing Grid”). In the event
that the REIT Guarantor obtains two Investment Grade Ratings and the Borrower
elects to replace the Pricing Grid with the IGR Pricing Grid, then the
Applicable Margin shall be determined by reference to the IGR Pricing Grid as
follows: (i) if the lower of the two Investment Grade Ratings is one level below
the higher of the Investment Grade Ratings as set forth in the IGR Pricing Grid,
then the Applicable Margin shall be the higher of the two Investment Grade
Ratings, and (ii) if the lower of the two Investment Grade Ratings is two or
more levels below the higher of the Investment Grade Ratings as set forth in the
IGR Pricing Grid, then the Applicable Margin shall be the level of the IGR
Pricing Grid that is one level below the highest Investment Grade Rating
received by the REIT Guarantor.

 

7



--------------------------------------------------------------------------------

IGR Pricing Grid

 

Pricing Level

  

Ratings: S&P or
Moody’s

  

Applicable Margin for
Revolving Loans that
are Eurodollar Loans

  

Applicable Margin for
Revolving Loans that
are Base Rate Loans

  

Applicable Margin for
Term Loan
Eurodollar Loans

  

Applicable Margin for
Term Loan Base Rate
Loans

I    At least A- or A3   

0.775%

per annum

  

0%

per annum

  

1.40%

per annum

  

.40%

per annum

II    At least BBB+ or Baa1   

0.825%

per annum

  

0%

per annum

  

1.45%

per annum

  

.45%

per annum

III    At least BBB or Baa2   

.90%

per annum

  

0%

per annum

  

1.55%

per annum

  

.55%

per annum

IV    At least BBB- or Baa3   

1.10%

per annum

  

.10%

per annum

  

1.80%

per annum

  

.80%

per annum

V    Below BBB- and Baa3   

1.45%

per annum

  

.45%

per annum

  

2.35%

per annum

  

1.35%

per annum

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b) and accepted by the Administrative Agent), in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

8



--------------------------------------------------------------------------------

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

“Bank Product Provider” shall mean any Person that, at the time it initially
provides any Bank Product to any Loan Party, (i) is a Lender or an Affiliate of
a Lender and (ii) except when the Bank Product Provider is KeyBank and its
Affiliates, has provided prior written notice to the Administrative Agent which
has been acknowledged by the Borrower of (x) the existence of such Bank Product,
(y) the maximum dollar amount of obligations arising thereunder (the “Bank
Product Amount”) and (z) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time. In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 10.3(b) shall be deemed
to include such Bank Product Provider. The Bank Product Amount may be changed
from time to time upon written notice to the Administrative Agent by the
applicable Bank Product Provider. No Bank Product Amount may be established at
any time that a Default or Event of Default exists.

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (i) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (ii) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101
et seq.) and any successor statute.

“Bankruptcy Event” shall mean, with respect to any Person, the occurrence of any
of the following: (i) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (ii) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its property; or (iii) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by

 

9



--------------------------------------------------------------------------------

a receiver, liquidator, assignee, creditor in possession, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its property or make any general assignment for the benefit of creditors; or
(iv) the filing of a petition by such Person seeking to take advantage of any
Debtor Relief Law or any other applicable Requirement of Law, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, or (v) such Person shall fail to contest in
a timely and appropriate manner (and if not dismissed within ninety (90) days)
or shall consent to any petition filed against it in an involuntary case under
such bankruptcy laws or other applicable Requirement of Law or consent to any
proceeding or action relating to any bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts with respect to its assets or
existence, or (vi) such Person shall admit in writing an inability to pay its
debts generally as they become due.

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the rate which the Administrative Agent announces or publishes (as
applicable) from time to time as the prime lending rate, as in effect from time
to time, (b) the Federal Funds Rate in effect on such day plus 1/2 of one
percent (.50%), and (c) LIBOR for an Interest Period of one month plus one
percent (1%) per annum. Any change in the Base Rate due to a change in such
prime lending rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the prime lending rate or the
Federal Funds Rate, respectively.

“Base Rate Borrowing” a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” any Loan which bears interest at a rate determined by reference
to the Base Rate.

“Beneficial Ownership Certification” means, for a “legal entity customer” (as
such term is defined in the Beneficial Ownership Regulation), a certification
regarding beneficial ownership to the extent required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in
substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers included as Appendix A to the Beneficial Ownership Regulation
or such other form as any Lender may reasonably request in order to comply with
its internal policies regarding applicable Laws.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if

 

10



--------------------------------------------------------------------------------

such day relates to a Borrowing of, a payment or prepayment of principal or
interest on, a conversion of or into, or an Interest Period for, a Eurodollar
Loan or a notice with respect to any of the foregoing, any day on which banks
are not open for dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that with respect to leases that are accounted
for by any Person as operating leases as of the Closing Date or are entered into
after the Closing Date and would have been accounted for as operating leases if
such lease had been in effect on the Closing Date such leases may, in the sole
discretion of the Borrower, be accounted for as operating leases and not as
Capital Lease Obligations.

“Capital Reserve” shall mean an amount per annum calculated as the sum of (i)
$350 per unit with respect to assisted living properties and independent living
properties not subject to a triple-net lease, and (ii) $.50 per square foot with
respect to medical office buildings and life science properties not subject to a
triple-net lease. For the avoidance of doubt, Capital Reserves shall only apply
to properties not subject to a triple-net lease.

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

“Capitalization Rate” shall mean (i) 9.75% for all government reimbursed assets
that are skilled nursing facilities (including any “campus” facilities) and are
not Ensign Assets; (ii) 9.00% for all government reimbursed assets that are
skilled nursing facilities (including any “campus” facilities) and are Ensign
Assets; (iii) 8.00% for all non-government reimbursed assets that are assisted
living facilities; (iv) 7.50% for all non-government reimbursed assets that are
independent living facilities or medical office buildings; and (v) 7.75% for
life science properties.

“Cash Collateralize” shall mean, in respect of any obligations, to pledge and
deposit with, or deliver to, the Administrative Agent cash collateral for such
obligations in Dollars with the Administrative Agent pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent (and
“Cash Collateral”, “Cash Collateralized” and “Cash Collateralization” have the
corresponding meanings).

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the REIT Guarantor and its Subsidiaries to any Person or “group” (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof); (ii) the acquisition of
ownership, directly or

 

11



--------------------------------------------------------------------------------

indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of thirty-five (35%) or
more of the outstanding shares of the voting equity interests of the REIT
Guarantor; (iii) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the REIT
Guarantor cease to be composed of individuals who are Continuing Directors;
(iv) GP LLC ceases to be the sole general partner of, and the direct legal and
beneficial owner of all of the general partnership interests in, the Borrower;
(v) the REIT Guarantor ceases to be the direct legal and beneficial owner of all
of the equity interests in GP LLC; or (vi) the REIT Guarantor ceases to
beneficially own, directly or indirectly, at least 50.1% of the outstanding
limited partnership interests in the Borrower; or (vii) the Borrower ceases to
beneficially own, directly or indirectly, all of the Capital Stock of each
direct and indirect Property Party (other than itself) that owns or ground
leases an Unencumbered Property. It is understood and agreed that a Person shall
not be deemed to have beneficial ownership of Capital Stock subject to a stock
purchase agreement, merger agreement or similar agreement until the consummation
of the transactions contemplated by such agreement so long as Payment in Full of
the Obligations is a condition to the effectiveness of the acquisition
contemplated by such stock purchase agreement, merger agreement or similar
agreement.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or such Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or each of the Loans comprising such Borrowing, is a Revolving Loan, the
Initial Term Loan, a Swingline Loan, an Incremental Term Loan, or an Extended
Term Loan and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, an Initial Term Loan Commitment, a
Swingline Commitment, or an Incremental Term Loan Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment, a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

 

12



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(d).

“Consolidated Debt” shall mean, as of any date of determination, all
Indebtedness (other than any such Indebtedness that has been Discharged) of the
Consolidated Parties determined on a consolidated basis, but excluding Hedging
Obligations.

“Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to any
period, the ratio of (i) Adjusted Consolidated EBITDA to (ii) Consolidated Fixed
Charges, in each case for such period.

“Consolidated Fixed Charges” shall mean, for any Person (or consolidated group
of Persons) for any period, (i) Consolidated Interest Expense payable in cash
for such Person (or consolidated group of Persons) for such period (excluding
upfront fees, premiums, arrangement fees, underwriting fees and similar fees),
plus (ii) scheduled principal payments of Consolidated Debt for such Person (or
consolidated group of Persons) made in cash or, as of the first day of such
period, required to be made in cash during such period (including, for purposes
hereof, payments required to be made in connection with scheduled reductions in
commitments, but excluding (a) any payment of principal under the Loan
Documents, (b) any “balloon”, bullet or similar principal payment that repays
such Indebtedness in full, (c) principal paid by any Subsidiary if the net
income of such Subsidiary is excluded in the calculation of Adjusted
Consolidated Net Income pursuant to clause (ii) of the definition thereof (but
only in the same proportion as the net income (or loss) of such Subsidiary is
excluded from the calculation of Adjusted Consolidated Net Income pursuant to
clause (ii) of the definition thereof) and (d) any payment of principal made
with the proceeds of Indebtedness permitted pursuant to this Agreement, as
determined on a consolidated basis in conformity with GAAP), (provided that any
such regularly scheduled principal payments described in this clause (ii) that
are not payable monthly (other than any “balloon”, bullet or similar principal
payment that repays such Indebtedness in full and any principal payments due on
the final maturity thereof) shall, for purposes of this definition, be treated
as if such payment were payable in equal monthly installments commencing on such
payment date to and including the month immediately prior to the date of the
next such scheduled payment or, if there is no such next scheduled payment, the
maturity date therefor), plus (iii) taxes based on income or profits or capital
gains, including federal, state, provincial, franchise, excise and similar taxes
and foreign withholding taxes and paid in cash during such period; plus
(iv) cash dividends and distributions paid on preferred stock, if any, of such
Person (or consolidated group of Persons) during such period (excluding (a) any
dividends and distributions paid to the REIT Guarantor or any of its
Subsidiaries and (b) any redemption of preferred stock financed with proceeds of
Indebtedness permitted to be incurred pursuant to this Agreement or Capital
Stock permitted pursuant to this Agreement), plus (v) the Consolidated Parties’
Ownership Share of the foregoing items and components attributable to interests
in Unconsolidated Affiliates, in each case, on a consolidated basis determined
in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any Person for any period, the
aggregate amount of interest expense in respect of Consolidated Debt during such
period, all as determined on a consolidated basis in conformity with GAAP
including (without duplication): (i) the interest portion of any deferred
payment obligations; (ii) all commissions, discounts and other fees and expenses
owed with respect to letters of credit and bankers’ acceptance financing;
(iii) the net cash costs associated with Hedging Transactions and Indebtedness
of such Person; and (iv) all but the principal component of rentals in respect
of Capital Lease Obligations paid, accrued or scheduled to be paid or to be
accrued by the Consolidated Parties; excluding, to the extent included in
interest expense above, (A) the amount of such interest expense of any
Subsidiary if the net income (or loss) of such Subsidiary is excluded in the
calculation of Adjusted Consolidated Net Income pursuant to clause (ii) of the
definition thereof (but only in the same proportion as the net income (or loss)
of such Subsidiary is excluded from the calculation of Adjusted Consolidated Net
Income pursuant to clause (ii) of the definition thereof), as determined on a
consolidated basis in conformity with GAAP and (B)(I) accretion of accrual of
discounted liabilities not constituting Indebtedness, (II) any expense resulting
from the discounting of any outstanding Indebtedness in connection with the
application of purchase accounting in connection with any acquisition,
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, any expensing of bridge, commitment or other financing fees (but
not revolving loan commitment fees, including, without limitation, any fees
associated with the exercise of the option to increase the Commitments), (V)
prepayment and redemption premiums and (VI) non-cash costs associated with
Hedging Transactions.

“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio (expressed as a percentage) of (i) Adjusted Consolidated Debt to
(ii) Consolidated Total Asset Value, in each case as of such date.

“Consolidated Parties” shall mean the REIT Guarantor and its Consolidated
Subsidiaries, as determined in accordance with GAAP.

“Consolidated Subsidiary” shall mean, as of any date, any Subsidiary or other
entity the accounts of which would be consolidated with those of the REIT
Guarantor in its consolidated financial statements if such statements were
prepared as of such date.

“Consolidated Tangible Net Worth” shall mean, for the Consolidated Parties as of
any date of determination, (i) stockholders’ equity determined on a consolidated
basis plus (ii) accumulated depreciation and amortization expense minus (iii)
(to the extent reflected in determining shareholder equity) (a) the amount of
any write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as “goodwill” under GAAP, all
determined on a consolidated basis.

“Consolidated Total Asset Value” shall mean, as of any date of determination,
the sum of all the following of the Consolidated Parties, without duplication:
(i) with respect to Real Property Assets subject to a triple-net lease, (a) the
Net Revenue for such Real Property Asset, in each case for the most recently
completed four (4) Fiscal Quarters for which financial statements are, or are
required to have been, delivered to the Administrative Agent pursuant to
Section 5.1(a) or Section 5.1(b), divided by (b) the applicable Capitalization
Rate, plus (ii) with respect to Real Property

 

14



--------------------------------------------------------------------------------

Assets not subject to a triple-net lease, (a) the Adjusted NOI for such Real
Property Asset, in each case for the most recently completed four (4) Fiscal
Quarters for which financial statements are, or are required to have been,
delivered to the Administrative Agent pursuant to Section 5.1(a) or 5.1(b),
divided by (b) the applicable Capitalization Rate, plus (iii) the GAAP book
value of the Consolidated Parties’ unrestricted cash and cash equivalents as of
the last day of the prior Fiscal Quarter of the Consolidated Parties, plus
(iv) the book value of land holdings as of the last day of such prior Fiscal
Quarter, plus (v) the book value of the actual funded portion of Construction in
Progress as of the last day of such prior Fiscal Quarter, plus (vi) the book
value of Unencumbered Mortgage Receivables and preferred equity investments as
of the last day of such prior Fiscal Quarter, plus (vii) the Consolidated
Parties’ Ownership Share of the foregoing items and components attributable to
interest in Unconsolidated Affiliates, as of the last day of such Fiscal
Quarter. In any determination of Consolidated Total Asset Value hereunder, the
Borrower may include Acquisitions of Real Property Assets at cost for the first
four Fiscal Quarters of such calculation. Real Property Assets located in Canada
shall not exceed ten percent (10%) of the Consolidated Total Asset Value, with
any amount in excess of such limitation being excluded when calculating the
Consolidated Total Asset Value.

“Consolidated Unsecured Leverage Ratio” shall mean, as of any date of
determination, the ratio (expressed as a percentage) of (i) Total Unsecured
Indebtedness of the Consolidated Parties to (ii) Unencumbered Properties
Consolidated Total Asset Value, in each case as of such date.

“Construction in Progress” shall mean any Real Property Asset which does not
have buildings or other improvements located thereon, but which is under
development for the construction of buildings, improvements or expansion which
will qualify as or will constitute a Healthcare Facility upon completion (or, to
the extent any buildings or improvements are located thereon, such buildings or
other improvements are under construction and the pending improvements are
non-operational, and no certificate(s) of occupancy have been issued with
respect thereto), and/or the budgeted costs associated with the acquisition.
construction and/or expansion of such Real Property Asset, including, but not
limited to, the cost of acquiring such Real Property Asset as reasonably
determined by Borrower in good faith, as the context may require.

“Continuing Director” shall mean, with respect to any period, any individuals
(i) who were members of the board of directors or other equivalent governing
body of the REIT Guarantor on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Convertible Indebtedness” shall mean Indebtedness of the REIT Guarantor or the
Borrower permitted to be incurred under the terms of this Agreement that is
(i) convertible into common stock of the REIT Guarantor (and cash in lieu of
fractional shares) and/or cash (in an amount determined

 

15



--------------------------------------------------------------------------------

by reference to the price of such common stock) or (ii) sold as units with call
options, warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for common stock of the REIT Guarantor and/or
cash (in an amount determined by reference to the price of such common stock).

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Requirements of Law of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good-faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Bank, any Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
good-faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal or foreign regulatory authority acting in such a
capacity, or (e) has become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements

 

16



--------------------------------------------------------------------------------

made with such Lender. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.26(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to an irrevocable
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
is irrevocably called for redemption (and regardless of whether such
Indebtedness constitutes a liability on the balance sheet of the obligors
thereof); provided, however, that Indebtedness shall be deemed Discharged if the
payment or deposit of all amounts required for defeasance or discharge or
redemption thereof have been made even if certain conditions thereto have not
been satisfied, so long as such conditions are reasonably expected to be
satisfied within ninety-one (91) days after such prepayment or deposit and are
in fact satisfied on or before such ninety first (91st) day.

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Capital Stock” shall mean any class or series of Capital Stock of
any Person that by its terms or otherwise is:

(1) required to be redeemed on or prior to the date that is 180 days after the
latest Maturity Date, after giving effect to the exercise of the extension
option pursuant to Section 2.5, in effect on the date such obligations are
incurred;

(2) redeemable at the option of the holder of such class or series of Capital
Stock, at any time on or prior to the date that is 180 days after the latest
Maturity Date, after giving effect to the exercise of the extension option
pursuant to Section 2.5, in effect on the date such obligations are incurred
(other than in exchange for Capital Stock that is not Disqualified Stock); or

(3) convertible into or exchangeable for Capital Stock of the type referred to
in clause (1) or (2) above or Indebtedness having a scheduled final maturity on
or prior to the date that is 180 days after the latest Maturity Date, after
giving effect to the exercise of the extension option pursuant to Section 2.5,
in effect on the date such obligations are incurred;

provided, however, that only the portion of Capital Stock which is so redeemable
or required to be redeemed prior to such date will be deemed to be Disqualified
Stock; provided further that any Capital Stock that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to repurchase or redeem such Capital Stock upon the
occurrence of an “asset sale” or “change of control” occurring prior to the

180 days after the latest Maturity Date, after giving effect to the exercise of
the extension option pursuant to Section 2.5, in effect on the date such
obligations are incurred shall not constitute Disqualified Stock if the “asset
sale” or “change of control” provisions applicable to such Capital Stock
specifically provide that such Person will not repurchase or redeem any such
stock pursuant to such provisions prior to the Payment in Full of the
Obligations. Disqualified Stock shall not

 

17



--------------------------------------------------------------------------------

include (i) Capital Stock which is issued to any plan for the benefit of
employees of the REIT Guarantor or its Subsidiaries or by any such plan to such
employees solely because it may be required to be redeemed or repurchased by the
REIT Guarantor or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations, or (ii) Capital Stock issued to any future, present or
former employee, director, officer or consultant of the REIT Guarantor or its
Subsidiaries (or any direct or indirect parent thereof) which is redeemable or
subject to repurchase pursuant to any management equity subscription agreement,
stock option agreement, stock ownership plan, put agreement, shareholders’
agreement or similar agreement.

“Disqualified Institution” shall mean those Persons who are competitors of the
REIT Guarantor or any of its Subsidiaries and any affiliate of such competitors
that are, in each case, identified in writing to the Administrative Agent by the
Borrower from time to time (the writings described herein, collectively, the
“Disqualified Institutions List”); provided that any update or supplement to the
Disqualified Institutions List shall not apply retroactively to disqualify any
parties that have previously acquired an assignment or a participation in any
Commitment or Loan.

“Disqualified Institutions List” shall have the meaning assigned to such term in
the definition of Disqualified Institution.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Earlier LC Maturity Date” shall have the meaning set forth in Section 2.22(a).

“Earlier Swingline Maturity Date” shall have the meaning set forth in
Section 2.4(f).

“Effective Date” shall have the meaning set forth in the introductory paragraph
hereof.

“Eligible Ground Lease” shall mean, at any time, a ground lease (i) under which
a Property Party is the lessee or holds equivalent rights and is the fee owner
of, or has a valid lease in, all existing improvements located thereon;
(ii) that has a remaining term (inclusive of any unexercised matter of right
extension options) of not less than thirty (30) years (including the initial
term and any additional extension options that are solely at the option of the
Property Party) from the date the property is included as an Unencumbered
Property; (iii) under which any required rental payment due under such lease
from the applicable Property Party to the ground lessor is not more than sixty
(60) days past due

 

18



--------------------------------------------------------------------------------

and any required rental payment, principal or interest payment or other payment
due to the applicable Property Party under any sublease of the applicable real
property lessor is not more than sixty (60) days past due, (iv) where no party
to such lease is subject to a then continuing Bankruptcy Event (unless such
lease has been assumed by such party); (v) such ground lease (or a related
document executed by the applicable ground lessor) contains customary provisions
protective of a mortgage lender to the ground lessee thereunder; and (vi) where
the applicable Property Party’s interest in the underlying Real Property Asset
or the ground lease is not subject to any Lien other than (a) the Eligible
Ground Lease itself, (b) any fee mortgage (if such fee mortgagee has agreed not
to disturb the rights and interests of the applicable Property Party pursuant to
a non-disturbance agreement reasonably satisfactory to the Administrative
Agent), (c) any Permitted Encumbrances, and (d) other encumbrances reasonably
acceptable to the Administrative Agent, in its discretion.

“Eligible Tenant” shall mean a Tenant with respect to an Unencumbered Property
Lease which (i) is not in arrears on any required rental payments, payments of
real property taxes or payments of premiums on insurance policies with respect
to its lease beyond the later of (a) the applicable grace period with respect
thereto, if any, and (b) sixty (60) days; and (ii) is not subject to a
then-continuing Bankruptcy Event (unless (x) such Tenant continues to make all
required rental payments, payments of real property taxes and payments of
premiums on insurance policies with respect to its lease or (y) another Tenant
has assumed the applicable Unencumbered Property Lease).

“Ensign” shall mean The Ensign Group, Inc., a Delaware corporation.

“Ensign Assets” shall mean all of the Real Estate listed on Part B of Schedule
4.11.

“Ensign Master Lease” shall mean any master lease entered into by the Borrower
or any of its Subsidiaries with one or more of Wholly Owned Subsidiaries of
Ensign that operate Healthcare Facilities located on Real Property Assets that
are Ensign Assets, pursuant to which such Wholly Owned Subsidiaries of Ensign
lease from the Borrower or any of its Subsidiaries, as the case may be, the Real
Property Assets underlying such Healthcare Facilities.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the pollution or protection of the environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of any Hazardous Material.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the REIT Guarantor or any of its Subsidiaries
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

19



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the REIT Guarantor or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043 the requirement of Section 4043(a) of ERISA that it be notified of
such event); (ii) any failure to make a required contribution to any Plan that
would result in the imposition of a lien or other encumbrance or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the REIT Guarantor, any
of its Subsidiaries or any of their respective ERISA Affiliates of any liability
under Title IV of ERISA with respect to any Plan or Multiemployer Plan (other
than for premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
REIT Guarantor, any of its Subsidiaries or any of their respective ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, or the receipt by the REIT Guarantor, any
of its Subsidiaries or any of their respective ERISA Affiliates of any notice
that a Multiemployer Plan is in endangered or critical status under Section 305
of ERISA; (vi) any receipt by the REIT Guarantor, any of its Subsidiaries or any
of their respective ERISA Affiliates of any notice, or any receipt by any
Multiemployer Plan from the REIT Guarantor, any of its Subsidiaries or any of
their respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (vii) engaging in a non-exempt prohibited transaction within the
meaning of Section 4975 of the Code or Section 406 of ERISA; or (viii) any
filing of a notice of intent to terminate any Plan if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to Adjusted LIBOR.

 

20



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Section 8.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded Subsidiary” shall mean any Subsidiary of the Borrower which is
prohibited by any debt instrument or any other written agreement with a
third-party financial institution executed by such Subsidiary from executing a
guaranty of the Obligations of the Borrower under the Loan Documents.

“Excluded Swap Obligation” shall mean, with respect to the REIT Guarantor or any
Subsidiary Loan Party, any Swap Obligation if, and to the extent that, all or a
portion of the Guarantee of the REIT Guarantor or such Subsidiary Loan Party of,
or the grant by the REIT Guarantor or such Subsidiary Loan Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the REIT Guarantor’s or
such Subsidiary Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of the REIT Guarantor or such
Subsidiary Loan Party or the grant of such security interest becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (i) income or
franchise Taxes imposed on (or measured by) the Recipient’s net income by the
United States, or by the jurisdiction under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (ii) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which such Recipient is located, (iii) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes that are Other Connection Taxes, and (iv) any Taxes that (a) are
withholding Taxes imposed on amounts payable to such Recipient pursuant to a law
in effect at the time such Recipient becomes a Recipient under this Agreement or
designates a new lending office, except in each case to the extent that amounts
with respect to such Taxes were payable either (x) to such Recipient’s assignor
immediately before such Recipient became a Recipient under this Agreement, or
(y) to such Recipient immediately before it designated a new lending office,
(b) are attributable to such Recipient’s failure to comply with Section 2.20(c)
or (c) are U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean the Credit and Guaranty Agreement dated
August 5, 2015, by and among the Borrower, the REIT Guarantor, the other
Guarantors party thereto, the Lenders party thereto, and Administrative Agent as
amended by that certain First Amendment to Credit and Guaranty Agreement dated
February 1, 2016.

 

21



--------------------------------------------------------------------------------

“Extended Facility” shall mean any additional tranche established pursuant to
Section 2.27 reflecting an extension of the maturity date and, if applicable,
amortization schedule of any existing tranche.

“Extended Facility Agreement” shall mean an Extended Revolving Credit Facility
Agreement or an Extended Term Facility Agreement, as the context may require.

“Extended Facility Closing Date” shall mean, with regard to an Extended
Facility, the first date all the conditions precedent set forth in the
respective Extended Facility Agreement are satisfied or waived in accordance
with Section 10.2.

“Extended Facility Lender” shall mean, at any time, with regard to an Extended
Facility, any Lender that holds Loans or Commitments under such Extended
Facility at such time.

“Extended Revolving Commitments” shall have the meaning set forth in
Section 2.27.

“Extended Revolving Credit Facility” shall mean an Extended Facility designated
as an “Extended Revolving Credit Facility” by the Borrower and established
pursuant to an Extended Revolving Credit Facility Agreement.

“Extended Revolving Credit Facility Agreement” shall mean an agreement setting
forth the terms and conditions relating to an Extended Revolving Credit
Facility.

“Extended Term Facility” shall mean an Extended Facility designated as an
“Extended Term Facility” by the Borrower and established pursuant to an Extended
Term Facility Agreement.

“Extended Term Facility Agreement” shall mean an agreement setting forth the
terms and conditions relating to an Extended Term Facility.

“Extended Term Loans” shall have the meaning set forth in Section 2.27.

“Extending Revolving Lender” shall have the meaning set forth in Section 2.27.

“Extending Term Loan Lender” shall have the meaning set forth in Section 2.27.

“Extension” shall have the meaning set forth in Section 2.27.

“Extension Offer” shall have the meaning set forth in Section 2.27.

“Extension Option” shall have the meaning set forth in Section 2.5.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

22



--------------------------------------------------------------------------------

“Facility Fee” shall mean an amount equal to the following:

(a) prior to the Investment Grade Pricing Date, based on the applicable
Consolidated Leverage Ratio as set forth in the grid below:

 

Consolidated Leverage Ratio

   Facility Fee Less than or equal to 35%    0.15%
per annum Greater than 35% and less than or equal to 40%    0.20%


per annum

Greater than 40% and less than or equal to 45%    0.20%


per annum

Greater than 45% and less than or equal to 50%    0.25%


per annum

Greater than 50% and less than or equal to 55%    0.30%


per annum

Greater than 55%    0.35%


per annum

(b) from and after the Investment Grade Pricing Date based on the applicable
Investment Grade Rating as set forth in the grid below:

 

Ratings: S&P or Moody’s

   Facility Fee At least A- or A3    0.125%
per annum At least BBB+ or Baa1    0.15%


per annum

At least BBB or Baa2    0.20%


per annum

At least BBB- or Baa3    0.25%


per annum

Below BBB- and Baa3    0.30%


per annum

“Facility Lease” shall mean a lease or master lease with respect to any Real
Property Asset owned or leased by a Property Party from the applicable Property
Party as lessor, to Tenant, as lessee.

“Facility Sublease” shall mean, with respect to any Real Property Asset owned or
leased by a Property Party and leased to a Tenant pursuant to a Facility Lease,
a sublease entered into by an Affiliate of such Tenant, as subtenant, and the
applicable Tenant, as sublandlord, and pursuant to which said Affiliate
subtenant operates the applicable Real Property Asset; provided that the
applicable Property Party shall have entered into a consent and/or subordination
agreement with the applicable Tenant and subtenant pursuant to which said Tenant
and subtenant have agreed to typical and customary protections in favor of the
Property Party in its capacity as the landlord under the applicable Facility
Lease.

 

23



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of November 20, 2018,
by and among KeyBank, Keybanc Capital Markets, and the Borrower.

“Financial Covenants” shall mean the covenants set forth in Article VI of this
Agreement.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Foreign Person” shall mean any Person that is not a U.S. Person.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of a jurisdiction other than one of the fifty states of
the United States or the District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Governmental
Authority” shall include any agency, branch or other governmental body charged
with the responsibility, or vested with the authority to administer or enforce,
any Health Care Laws, including any Medicare or Medicaid contractors,
intermediaries or carriers.

“GP LLC” shall mean CareTrust GP, LLC, a Delaware limited liability company.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any

 

24



--------------------------------------------------------------------------------

Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly and including any obligation, direct or indirect, of the
guarantor (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (iv) as
an account party in respect of any letter of credit or letter of guaranty issued
in support of such Indebtedness; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” shall mean each of the REIT Guarantor and each of the Subsidiary
Loan Parties (other than the Borrower).

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law due to their dangerous or deleterious properties or
characteristics.

“Healthcare Facility” shall mean any skilled nursing facility (including any
“campus” facility), assisted living facility or other similar health care
facility or any independent living facility, medical office building, life
sciences building, other office building or other similar health care related
property typically owned by healthcare real estate investment trusts.

“Health Care Laws” shall have the meaning set forth in Section 4.20(a).

“Health Care Permits” shall have the meaning set forth in Section 4.20(b).

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (i) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit

 

25



--------------------------------------------------------------------------------

protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any master agreement, and (ii) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“HIPAA” shall mean the (i) Health Insurance Portability and Accountability Act
of 1996; (ii) the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009); and
(iii) any state and local laws regulating the privacy and/or security of
individually identifiable information, including state laws providing for
notification of breach of privacy or security of individually identifiable
information, in each case, with respect to the laws described in clauses (i),
(ii) and (iii) of this definition, as amended and in effect from time to time,
and any successor statutes thereto and the regulations promulgated thereunder.

“Immaterial Subsidiary” shall mean, as of any date of determination, any direct
or indirect Subsidiary of the REIT Guarantor having, when taken together with
all other then-existing Immaterial Subsidiaries (the “Immaterial Subsidiary
Threshold Amount”), (i) assets in an amount not in excess of five percent (5.0%)
of the total assets of the REIT Guarantor and its Subsidiaries determined on a
consolidated basis as of such date; or (i) revenues in an amount not in excess
of five percent (5.0%) of the total revenues of the REIT Guarantor and its
Subsidiaries on a consolidated basis for the most recently completed four
(4) Fiscal Quarters for which financial statements are, or are required to have
been, delivered to the Administrative Agent pursuant to Section 5.1(a) or
Section 5.1(b).

“Increasing Lender” shall have the meaning set forth in Section 2.23.

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

“Incremental Commitment Amount” shall have the meaning set forth in
Section 2.23.

“Incremental Commitment Joinder” shall have the meaning set forth in
Section 2.23.

“Incremental Revolving Commitment” shall have the meaning set forth in
Section 2.23.

“Incremental Term Loan” shall have the meaning set forth in Section 2.23.

“Incremental Term Loan Commitment” shall have the meaning set forth in
Section 2.23.

“Indebtedness” of any Person shall mean, at the time of determination, without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (iii) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade payables

 

26



--------------------------------------------------------------------------------

incurred in the ordinary course of business and excluding earn-outs except to
the extent such earn outs are required under GAAP to be reflected as a liability
on the balance sheet of such Person), (iv) all Capital Lease Obligations of such
Person, (v) all reimbursement obligations, contingent or otherwise, of such
Person in respect of letters of credit, acceptances or similar extensions of
credit (whether or not presented for payment), (vi) all Guarantees of such
Person of the type of Indebtedness described in clauses (i) through (v) above,
(vii) all Indebtedness of a third party secured by any Lien on property owned by
such Person, whether or not such Indebtedness has been assumed by such Person,
(viii) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Capital Stock of such Person
(excluding any such obligations (a) to purchase, redeem, retire or otherwise
acquire for value any Capital Stock on or prior to the date that is one hundred
eighty (180) days after the latest Maturity Date, after giving effect to the
exercise of the extension option pursuant to Section 2.5, in effect on the date
such obligations are incurred and (b) which the REIT Guarantor or any of its
Subsidiaries may, at its election, satisfy with the issuance of or exchange for
Capital Stock of the REIT Guarantor or the Borrower), (viii) all Off-Balance
Sheet Liabilities, (ix) all Hedging Obligations (which shall be deemed to have
any amount equal to the swap term value thereof at such time but in no event
shall be less than zero), and (x) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person. Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venture to the extent of such Person’s
Ownership Share of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s Ownership Share of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). Notwithstanding the foregoing, Permitted Warrant Transactions and
Qualified Capital Stock shall not constitute Indebtedness.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Initial Term Loan” shall have the meaning set forth in Section 2.2(b).

“Initial Term Loan Commitment” shall mean, with respect to each Term Loan
Lender, the commitment of such Term Loan Lender to make its portion of the Term
Loan described in Section 2.2(b) to the Borrower in an aggregate principal
amount not exceeding the amount set forth with respect to such Term Loan Lender
on Schedule I.

“Initial Term Loan Lender” shall mean any Lender holding any portion of the
Initial Term Loan.

“Initial Term Loan Maturity Date” shall mean February 8, 2026.

“Intangible Assets” shall mean all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.

 

27



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan, the
last Business Day of each fiscal quarter to occur during any period in which
such Loan is outstanding, (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Loan with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, (c) with respect to any Revolving Loan, the Revolving Commitment
Termination Date or such earlier date on which the Revolving Commitments are
terminated, (d) with respect to the Initial Term Loan, the Initial Term Loan
Maturity Date, and (e) with respect to any other Term Loan incurred pursuant to
Section 2.23 hereof, the applicable Maturity Date for such Term Loan.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months, or such other period that is twelve months or
less than one month that is agreed to by all relevant Lenders; provided that:

(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

(iv)    each principal installment (if any) of the Term Loans shall have an
Interest Period ending on or prior to each installment payment date and the
remaining principal balance (if any) of the Term Loans shall have an Interest
Period determined as set forth above; and

(v)    no Interest Period may extend beyond the applicable Revolving Commitment
Termination Date, unless on such Revolving Commitment Termination Date the
aggregate outstanding principal amount of the Term Loans is equal to or greater
than the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the final
Maturity Date.

“Investment Grade Pricing Date” means, at any time after the Borrower has
received an Investment Grade Rating from either S&P or Moody’s, the date
specified by the Borrower in a written notice to the Administrative Agent and
the Lenders as the date on which it irrevocably elects to have the Applicable
Margin determined based on the Applicable Investment Grade Rating; provided that
no Event of Default shall exist on the date of such notice or the specified
Investment Grade Pricing Date.

 

28



--------------------------------------------------------------------------------

“Investment Grade Rating” shall have the meaning provided in the definition of
Applicable Margin.

“Investments” shall have the meaning set forth in Section 7.4.

“Issuing Bank” shall mean (i) KeyBank in its capacity as an issuer of Letters of
Credit and (ii) such other Lender or Affiliate of a Lender selected by the
Borrower and approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) that agrees to act as an issuer of Letters of
Credit (it being understood that any other Lender that becomes an Issuing Bank
may condition its agreement to act in such capacity on a lesser sublimit within
the LC Commitment but that the Administrative Agent shall not have any
responsibility for monitoring the usage of such lesser sublimit), in each case,
pursuant to Section 2.22.

“Joinder Agreement” shall mean a joinder agreement in the form of Exhibit C to
be executed by each Subsidiary from time to time required to be a Subsidiary
Loan Party by Section 5.12, other than that Subsidiaries that are initial
Guarantors under this Agreement.

“KeyBank” shall mean KeyBank National Association.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed, from time to time, ten percent (10%) of the
aggregate Revolving Commitments of the Revolving Lenders then outstanding.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lead Arrangers” shall mean Keybanc Capital Markets, BMO Capital Markets and
Capital One, National Association, each in its capacity as joint lead arranger
in connection with this Agreement.

“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
KeyBank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider.

 

29



--------------------------------------------------------------------------------

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender, each Additional Lender that joins this Agreement pursuant to
Section 2.23, and each Extended Facility Lender.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by any Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“LIBOR” shall have the meaning provided in the definition of Adjusted LIBOR.

“Licensed Personnel” shall mean any Person (including any physician) involved in
the delivery of health care or medical items, services or supplies, employed or
retained by the REIT Guarantor or any of its Subsidiaries.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, or other arrangement
having the practical effect of any of the foregoing or any preference, priority
or other security agreement or other preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having the same economic effect as any of the
foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the LC Documents, the
Fee Letter, all Notices of Borrowing, all Notices of Conversion/Continuation,
all Compliance Certificates, any promissory notes issued hereunder and each
other instrument, agreement, document and writing executed in connection with
any of the foregoing that is identified by its terms as a “Loan Document”.

“Loan Parties” shall mean, collectively, the Borrower, the GP LLC, the REIT
Guarantor and the Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans, Swingline Loans, the Initial Term Loan
and any other Term Loans made pursuant to Section 2.23 hereof, in the aggregate
or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23 and Section 2.27.

“Material Acquisition” means an Acquisition (including the acquisition of assets
of any Person whose equity interests are acquired) after the Agreement Date, in
a single transaction or a series of related transactions, with a total cost that
is more than five percent (5%) of the Consolidated Total Asset Value based on
the most recent Compliance Certificate submitted prior to such acquisition.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature, whether singularly or in conjunction with any
other event or events, act or acts, condition or conditions, occurrence or
occurrences whether or not related, resulting in a material adverse change in,
or a material adverse effect on, (i) the business, results of operations,
financial condition, assets, liabilities or properties of REIT Guarantor and its
Subsidiaries taken as a whole and after giving effect to the transactions
contemplated hereby, (ii) the ability of the Loan Parties, taken as a whole, to
perform any of their respective obligations under the Loan Documents, (iii) the
rights and remedies of the Administrative Agent, the Issuing Banks, the
Swingline Lender or the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.

 

30



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean any recourse Indebtedness (other than the
Loans and the Letters of Credit) and any non-recourse Indebtedness of the Loan
Parties or any of their Subsidiaries, in each case, individually or in an
aggregate committed or outstanding principal amount exceeding $25,000,000. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.

“Material Subsidiary” shall mean, as of any date, any direct or indirect
Subsidiary of the REIT Guarantor that is not an Immaterial Subsidiary or an
Excluded Subsidiary.

“Maturity Date” shall mean, (i) with respect to the Initial Term Loan, the
Initial Term Loan Maturity Date, (ii) with respect to any other tranche of Term
Loans (including any Incremental Term Loans, or Extended Term Loans), the
maturity dates specified therefor in the applicable Incremental Commitment
Joinder, or Extended Facility Agreement, as applicable and (iii) with respect to
the Revolving Commitments, the Revolving Commitment Termination Date.

“Maximum Rate” shall have the meaning set forth in Section 10.12.

“Measurement Period” shall mean the most recent four-Fiscal Quarter period.

“Medicaid” shall mean, collectively, the health care assistance program
established by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and
any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders or requirements pertaining to such program, including (a) all federal
statutes affecting such program; (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program; and (c) all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement, and requirements of all Governmental Authorities promulgated in
connection with such program (whether or not having the force of law), in each
case as the same may be amended and in effect from time to time.

“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C.
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or requirements pertaining to such program
including (a) all federal statutes (whether set forth in Title XVIII of the
Social Security Act (42 U.S.C. 1395 et seq.) or elsewhere) affecting such
program; and (b) all applicable provisions of all rules, regulations, manuals,
orders and administrative and reimbursement requirements of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended and in effect from
time to time.

“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify,” “Modified,” or related words
shall have meanings correlative thereto.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

31



--------------------------------------------------------------------------------

“Mortgage Receivables” shall mean any loan receivables or similar contracts or
arrangements for the payment of money, whether senior or subordinated (in right
of payment or otherwise), the obligations under which are secured or backed by
commercial real estate, which loan receivables may include commercial mortgage
pass-through certificates and commercial mortgagebacked bonds or similar
securities and the commercial mortgage loans and properties underlying or
backing them, or whole loans, whether senior or subordinated (in right of
payment or otherwise), secured by commercial real estate.

“Multi-Tenant Building” shall mean, as of any date, a Real Property Asset which
is an individual medical office building, life sciences building or other office
building.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the REIT Guarantor, any of its
Subsidiaries or an ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which the REIT Guarantor, any of its
Subsidiaries or an ERISA Affiliate contributed to or had an obligation to
contribute to such plan.

“Negative Pledge” shall mean any agreement (other than this Agreement or any
other Loan Document) that in whole or in part prohibits the creation of any Lien
on any assets of a Person; provided, however, that an agreement that establishes
a maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement; and provided
further, however, that any provision under the Senior Notes Indenture and/or any
other document relating to the Senior Notes that would otherwise be included
within this definition of “Negative Pledge” shall not constitute a “Negative
Pledge” for purposes of this Agreement.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“Net Revenues” shall mean, with respect to any Real Property Asset subject to a
triple net lease, for the most recently completed four (4) Fiscal Quarter period
for which financial statements are, or are required to have been, delivered to
the Administrative Agent pursuant to Section 5.1(a) or 5.1(b), (i) the sum of
(a) rental payments received in cash during such period by the applicable
Consolidated Party (whether in the nature of base rent, minimum rent, percentage
rent, additional rent or otherwise, but exclusive of security deposits, earnest
money deposits, advance rentals, reserves for capital expenditures, charges,
expenses or items required to be paid or reimbursed by the Tenant thereunder and
proceeds from a sale or other disposition) pursuant to the Facility Leases
applicable to such Real

 

32



--------------------------------------------------------------------------------

Property Asset and in full force and effect on the date of such calculation and
(b) interest from loans made by such Borrower or Consolidated Party, as the case
may be, minus (ii) operating expenses of such Borrower or Consolidated Party, as
the case may be, allocated to such Real Property Asset on a standalone basis
(which shall not include, for the avoidance of doubt, any allocated costs of
corporate and administrative overhead of the REIT Guarantor and its
Subsidiaries); provided that, to the extent such expenses are required to be
paid by the Tenant under the applicable Facility Lease such expenses will not be
subtracted.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Public Information” shall mean any material non-public information (within
the meaning of United States federal and state securities laws) with respect to
the REIT Guarantor or any of its Subsidiaries or any of their respective
securities.

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Obligations” shall mean (i) all amounts owing by the Loan Parties to the
Administrative Agent, any Issuing Bank, any Lender (including the Swingline
Lender) or any Lead Arranger pursuant to or in connection with this Agreement or
any other Loan Document or otherwise with respect to any Loan or Letter of
Credit, including, without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses, whether direct
or indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (ii) all Hedging Obligations (other
than any Permitted Bond Hedge Transactions and any Permitted Warrant
Transactions) owed by any Loan Party to any Lender-Related Hedge Provider, and
(iii) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing. Notwithstanding the
foregoing, “Obligations” shall not include any Excluded Swap Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any Synthetic Lease Obligation or (iii) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person other than, in the case of this
clause (iii), any operating lease, including, for the avoidance of doubt, any
other lease that is treated as an operating lease pursuant to the definition of
Capital Lease Obligations or Section 1.3.

 

33



--------------------------------------------------------------------------------

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended and
in effect from time to time, and any successor statute thereto.

“Other Connection Taxes” shall mean, with respect to any Recipient, any Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document.

“Ownership Share” shall mean, with respect to any Unconsolidated Affiliate of
any Person, the greater of (i) such Person’s the relative nominal direct and
indirect ownership interest, calculated as a percentage, in such Unconsolidated
Affiliate, or (ii) such Person’s the relative direct and indirect economic
interest, calculated as a percentage, in such Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Unconsolidated Affiliate.

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” shall have the meaning set forth in Section 10.4(d).

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“Payment in Full” and “Paid in Full” shall mean the termination of all Revolving
Commitments and all other commitments of the Lenders to lend funds or extend
financial accommodations to the Borrower under the Loan Documents and the
payment in full, in immediately available funds, of all of the Obligations
(other than (i) contingent indemnification and expense reimbursement
Obligations, in each case, to the extent no claim giving rise thereto has been
asserted, (ii) Hedging Obligations and Bank Product Obligations to the extent
arrangements satisfactory to the Lender-Related Hedge Provider or Bank Product
Provider, as applicable, shall have been made) and (iii) contingent Obligations
with respect to which the deposit of Cash Collateral (in the case of LC
Exposure, which shall not exceed 103% of the face amount of the relevant Letters
of Credit and in the case of other Obligations, which shall not exceed 100% of
the

 

34



--------------------------------------------------------------------------------

amount thereof) (or, as an alternative to Cash Collateral in the case of any LC
Exposure, receipt by the Administrative Agent of a back-up letter of credit
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank), in amounts and on terms and conditions and with parties reasonably
satisfactory to the Administrative Agent and each Indemnitee that is, or may be,
owed such Obligations has been provided).

“Payment Office” shall mean the office of the Administrative Agent located at
4910Tiedeman Road, Brooklyn, OH 44144, Attention: Marc Drummond, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Bond Hedge Transaction” shall mean any call or capped call option (or
substantively equivalent derivative transaction) on common stock of the REIT
Guarantor or the Borrower purchased by the REIT Guarantor or the Borrower in
connection with the issuance of any Convertible Indebtedness; provided that the
purchase price for such Permitted Bond Hedge Transaction, less the proceeds
received by the REIT Guarantor or the Borrower from the sale of any related
Permitted Warrant Transaction, does not exceed the net proceeds received by the
REIT Guarantor or the Borrower from the sale of such Convertible Indebtedness
issued in connection with the Permitted Bond Hedge Transaction.

“Permitted Encumbrances” shall mean:

(i)    Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA), in each case, which are not yet delinquent (other than
those which are being contested in good faith and for which adequate reserves
have been established in accordance with GAAP);

(ii)    Liens evidencing the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals, in each
case, imposed by law and incurred in the ordinary course of business or which
are not more than sixty (60) days past due or that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP or a bond or other assurance has been posted
as required by applicable Requirements of Law; provided that, if the discharge
or satisfaction thereof is the responsibility of a Tenant, such Liens shall be
permitted so long as they are discharged, bonded, stayed or contested in good
faith and by appropriate proceeding by the later of (x) the date that such Liens
are sixty (60) days past due or (y) the date ten (10) Business Days after a
Responsible Officer of a Loan Party has notice thereof;

(iii)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, social security
and other similar laws or regulations;

 

35



--------------------------------------------------------------------------------

(iv)    zoning restrictions, easements, licenses, rights-of-way, covenants,
encroachments, reservations and other rights, restrictions or encumbrances on
the use of and minor title deficiencies on or with respect to any Real Property
Assets, in each case which do not materially impair the use thereof for the
business of such Person or, with respect to any Unencumbered Property,
materially detract from the value of such property;

(v)    Liens listed as exceptions to the Title Policies provided same do not
secure Indebtedness for borrowed money;

(vi)    [Reserved];

(vii)    Liens arising pursuant to Facility Leases; and

(viii)    Liens arising pursuant to leases or subleases of any real property
(and, in the case of an Unencumbered Property permitted pursuant to the
applicable Facility Leases (if any) with respect to such Unencumbered Property)
and the interest of managers or operators with respect to, real or personal
property made in the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

(ii)    commercial paper, maturing not more than one year after the date of
acquisition thereof, issued by a corporation (other than an Affiliate of the
REIT Guarantor) organized and in existence under the laws of the United States
of America or any state or jurisdiction thereof with a rating at the time as of
which any investment therein is made of “P-2” (or higher) according to Moody’s
or “A-2” (or higher) according to S&P;

(iii)    time deposit accounts, time deposits, certificates of deposit, bankers’
acceptances and Eurodollar time deposits maturing within one year of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States or any state or jurisdiction
thereof, and which bank or trust company has capital, surplus and undivided
profits aggregating in excess of $500 million and has outstanding debt which is
rated “A” (or such similar equivalent rating) or higher by at least one
“nationally recognized statistical rating organization” (within the meaning of
Rule 15c3-l(c)(2)(vi)(F) under the Exchange Act) or any money-market fund
sponsored by a registered broker dealer or mutual fund distributor;

(iv)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clauses (i) and (ii) above and
entered into with a financial institution satisfying the criteria described in
clause (iii) above;

 

36



--------------------------------------------------------------------------------

(v)    securities with maturities of one year or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s; and

(vi)    mutual funds investing primarily in any one or more of the Permitted
Investments described in clauses (i) through (v) above (in each case, determined
at the time of acquisition thereof)

(vii)    in the case of any Foreign Subsidiary, high quality, short-term liquid
Investments comparable to the types of Investments described in clauses
(i) through (vi) above made by such Foreign Subsidiary in the ordinary course of
managing its surplus cash position in a manner consistent with past practices or
for bona fide business purposes and not for speculation.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness, any modification, refinancing, refunding, renewal or extension of
such Indebtedness or any Permitted Refinancing Indebtedness thereof; provided
that (i) the principal amount of such Indebtedness is not increased at the time
of such modification, refinancing, refunding, renewal or extension except by an
amount equal to (x) the premium or other amount paid, (y) fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and (z) by an amount equal to any existing
commitments unutilized thereunder and capitalized interest or reserves relating
thereto; (ii) such modification, refinancing, refunding, renewal or extension
with respect to the Indebtedness being modified, refinanced, refunded, renewed
or extended is not guaranteed by any Person other than, solely with respect to
Unsecured Indebtedness, a Property Party; (iii) such modification, refinancing,
refunding, renewal or extension has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of the Indebtedness being
modified, refinanced, refunded, renewed or extended; (iv) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of the Indebtedness being modified,
refinanced, refunded, renewed or extended; and (v) the terms relating to
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such modification, refinancing, refunding, renewal or
extension, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the
applicable Property Party or Subsidiary or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being modification,
refinancing, refunding, renewal or extension, as determined by the Borrower in
good faith and evidenced by a certificate from a Responsible Officer.

“Permitted Warrant Transaction” shall mean any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on common stock of
the REIT Guarantor sold by the REIT Guarantor substantially concurrently with
any purchase by the REIT Guarantor of a related Permitted Bond Hedge
Transaction.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, joint stock company, limited liability company, limited
liability partnership, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, or any other nongovernmental entity, or any Governmental
Authority.

 

37



--------------------------------------------------------------------------------

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the REIT
Guarantor or any ERISA Affiliate or to which the REIT Guarantor or any ERISA
Affiliate has or may have an obligation to contribute, and each such plan that
is subject to Title IV of ERISA for the five-year period immediately following
the latest date on which the REIT Guarantor or any ERISA Affiliate maintained,
contributed to or had an obligation to contribute to (or is deemed under
Section 4069 of ERISA to have maintained or contributed to or to have had an
obligation to contribute to, or otherwise to have liability with respect to)
such plan.

“Prepayment Premium” shall mean, (i) with respect to any prepayment of the
Initial Term Loan by the Borrower on or before February 8, 2020, 2.0% of the
amount of such prepayment, (ii) with respect to any prepayment of the Initial
Term Loan by the Borrower after February 8, 2020 but on or before February 8,
2021, 1.0% of the amount of such prepayment, and (iii) with respect to any
prepayment of the Initial Term Loan by the Borrower after February 8, 2021,
0.0%.

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or, if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, with respect to
Revolving Loan Commitments, such Lender’s Revolving Credit Exposure, or with
respect to any Term Loan, the outstanding principal amount of the Initial Term
Loan or other Term Loan held by such Lender), and the denominator of which shall
be the sum of all Commitments of such Class of all Lenders (or, if such
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Revolving Credit Exposure or the aggregate principal
amount of all outstanding Term Loans of such Class) and (ii) with respect to all
Classes of Commitments and Loans of any Lender at any time, the numerator of
which shall be the sum of such Lender’s Revolving Commitment (or, if such
Revolving Commitment has been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure) and
Initial Term Loan Commitments and any other Term Loan Commitments (or, if such
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, the outstanding principal amount of all Initial Term Loans
or other Term Loans held by such Lender) and the denominator of which shall be
the sum of all Lenders’ Revolving Commitments and the outstanding principal
amount of all Initial Term Loans and any other Term Loans.

“Proceeding” shall mean any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.

“Program” shall have the meaning set forth in Section 4.20.

“Property NOI” shall mean, for any Real Property Asset not subject to a
triple-net lease, the difference (if positive) between (i) the total rental
revenue and other revenues from the operation of such Real Property Asset, as
the case may be, for such period (excluding for all purposes other than the
calculation Consolidated Total Asset Value, such revenues from Tenants which are
subject to a then continuing Bankruptcy Event (except to the extent such Tenant
has assumed the applicable lease), but including for all purposes any insurance
proceeds received during such period and

 

38



--------------------------------------------------------------------------------

constituting business interruption proceeds or paid in respect of lost revenues
or rental income with respect to such period), and (ii) all expenses incurred by
the applicable Property Party or Subsidiary in connection with the operation and
maintenance of such Real Property Asset, as the case may be, during such period
(including, repairs, real estate and chattel taxes and bad debt expenses and
deemed management fee equal to five percent (5%) of the aggregate revenues, but
excluding all management fees actually paid) but before payment or provision for
corporate overhead expenses, debt service charges, income taxes and
depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP.

“Property Party” shall mean the REIT Guarantor, and each Subsidiary of the REIT
Guarantor (including the Borrower) which directly or indirectly owns an interest
in an Unencumbered Property, including, without limitation, each Subsidiary Loan
Party.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall mean any Lender who does not wish to receive Non-Public
Information and who may be engaged in investment and other market related
activities with respect to the Borrower, its Affiliates or any of their
securities or loans.

“Qualified Capital Stock” shall mean any Capital Stock other than Disqualified
Capital Stock.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” shall mean all real property owned or leased by REIT Guarantor and
its Subsidiaries.

“Real Property Asset” shall mean, a parcel of real or leasehold property located
in the United States or Canada, together with all improvements (if any) thereon
(including all tangible personal property owned by the person owning such real
or leasehold property) owned in fee simple or leased pursuant to an Eligible
Ground Lease by any Person. “Real Property Assets” shall mean, collectively, to
all such Real Property Assets.

“Recipient” shall mean, as applicable, (i) the Administrative Agent, (ii) any
Lender and (iii) the Issuing Bank.

“Recourse Debt” shall mean any Secured Debt, in respect of which recourse for
payment (exclusive of any “non-recourse debt” whereby the payee’s remedies are
limited to specific, identified assets of the payor which secure such debt, and
where the payor has no personal liability beyond the loss of such specified
asset other than liability for fraud, material misrepresentation, misapplication
of funds, environmental indemnities, voluntary bankruptcy, special purpose
entity covenants or covenants to maintain insurance and other typical exceptions
to non-recourse liability) is to any Property Party.

 

39



--------------------------------------------------------------------------------

“Register” shall have the meaning set forth in Section 10.4(c).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“REIT” shall mean a real estate investment trust as defined in Sections 856-860
of the Code.

“REIT Guarantor” shall have the meaning set forth in the introductory paragraph
hereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal or leaching into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata).

“Rent Coverage Ratio” shall mean, as of any date of determination, with respect
to all Unencumbered Properties for which Ensign is the Eligible Tenant under the
Unencumbered Property Lease relating thereto, the ratio of (i) the sum of Tenant
EBITDAR of Ensign with respect to such Unencumbered Property, as Eligible Tenant
under each such Unencumbered Property Lease with respect to such Unencumbered
Property for the most recently completed four fiscal quarter period, as
determined from the financial statements of such Tenant delivered, or required
to be delivered to the Administrative Agent, pursuant to Section 5.1(g) to
(ii) the sum of the annual rent payable by Ensign, as Eligible Tenant under each
such Unencumbered Property Lease, for the same period, as such rent is set forth
in the most recent rent schedule delivered to the Administrative Agent pursuant
to Section 5.1(d).

“Required Initial Term Loan Lenders” shall mean, at any time, Lenders holding
more than fifty percent (50%) of the aggregate outstanding Initial Term Loans at
such time; provided that to the extent that any Lender is a Defaulting Lender,
such Defaulting Lender and all of its Initial Term Loans shall be excluded for
purposes of determining Required Initial Term Loan Lenders.

“Required Lenders” shall mean, at any time, Lenders holding more than fifty
percent (50%) of the aggregate outstanding Revolving Commitments, Initial Term
Loans and any other Term Loans at such time or, if the Lenders have no
Commitments outstanding, then Lenders

 

40



--------------------------------------------------------------------------------

holding more than fifty percent (50%) of the aggregate outstanding Revolving
Credit Exposure, Initial Term Loans and any other Term Loans of the Lenders at
such time; provided that to the extent that any Lender is a Defaulting Lender,
such Defaulting Lender and all of its Revolving Commitments, Revolving Credit
Exposure, Initial Term Loans and any other Term Loans shall be excluded for
purposes of determining Required Lenders.

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
fifty percent (50%) of the aggregate outstanding Revolving Commitments at such
time or, if the Lenders have no Revolving Commitments outstanding, then Lenders
holding more than fifty percent (50%) of the aggregate outstanding Revolving
Credit Exposure at such time; provided that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments
and Revolving Credit Exposure shall be excluded for purposes of determining
Required Revolving Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean (i) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer,
the treasurer or controller of the REIT Guarantor or the Borrower, or, in the
case of the Borrower, of the GP LLC or REIT Guarantor acting in its capacity as
general partner or sole member of the general partner of Borrower, as
applicable, and (ii) with respect to all other provisions, any of the president,
the chief executive officer, the chief operating officer, the chief financial
officer, the treasurer or a vice president of the applicable Loan Party, or, in
the case of the Borrower, of the GP LLC or REIT Guarantor acting in its capacity
as general partner or sole member of the general partner of Borrower, as
applicable, or such other representative of the applicable Loan Party as may be
designated in writing by any one of the foregoing with the consent of the
Administrative Agent.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated in right of payment to the Obligations or any
Guarantee thereof or any options, warrants or other rights to purchase such
Capital Stock or such Indebtedness, whether now or hereafter outstanding.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23 or
Section 2.27, or, in the case of a Person becoming a Lender after the Closing
Date, the amount of the assigned “Revolving Commitment” as provided in the
Assignment and Acceptance executed by such Person as an assignee, or the
Incremental Commitment Joinder executed by such Person, in each case as such
commitment may subsequently be increased or decreased pursuant to the terms
hereof. Unless the context shall otherwise require, the term “Revolving
Commitment” shall include any Extended Revolving Commitment.

 

41



--------------------------------------------------------------------------------

“Revolving Commitment Termination Date” shall mean the earliest of (i)(a) with
respect to the Revolving Commitments (including any Incremental Revolving
Commitments) of the Revolving Lenders (other than any portion constituting
Extended Revolving Commitments), February 8, 2023, as such date may be extended
pursuant to Section 2.5, and (b) with respect to any Extended Revolving
Commitments, the maturity date specified therefor in the applicable Extended
Facility Agreement, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Lender” shall mean any Lender holding Revolving Loans or Revolving
Commitments.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“Sanction(s)” shall have the meaning set forth in Section 4.21.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/ default.aspx, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource- center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii)(A) an agency of the
government of a Sanctioned Country, (B) an organization owned or controlled by a
Sanctioned Country, or (C) a Person located, operating, organized or resident in
a Sanctioned Country, to the extent subject to a sanctions program administered
by OFAC or other relevant Sanctions authority, or (D) any Person owned or
Controlled by any Person or agency described in any of the preceding clauses
(A) through (C).

“Secured Debt” shall mean, as of any date of determination, Adjusted
Consolidated Debt of the Consolidated Parties determined on a consolidated basis
in accordance with GAAP that is secured by a Lien on any asset owned or leased
by such Consolidated Party or any Unconsolidated Affiliate, as applicable;
provided, however, that any recourse Indebtedness that is secured only by a
pledge of ownership interests in a Consolidated Party or any Unconsolidated
Affiliate shall be deemed to be Unsecured Indebtedness.

 

42



--------------------------------------------------------------------------------

“Senior Notes” shall mean, collectively, those certain senior unsecured notes
issued by the Borrower pursuant to the Senior Notes Indenture and any additional
senior note issuance pursuant to the Senior Note Indenture or similar indenture,
in each case, as amended, modified, restated or supplemented from time to time.

“Senior Notes Indenture” shall mean that certain Indenture, dated as of May 24,
2017, among the Borrower, CareTrust Capital Corp., the guarantors party thereto
and Wells Fargo Bank, National Association, as trustee, and any other similar
indenture, in each case, as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (ii) the present fair saleable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts and liabilities, including subordinated
and contingent liabilities as they become absolute and matured; (iii) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (iv) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.

“Specified Representations” shall mean the representations and warranties set
forth in Sections 4.1(a) and (b), 4.2, 4.3(a), 4.3(b), 4.7, 4.9, 4.15, 4.17(a),
4.21, and 4.22.

“Specified Target Representations” shall have the meaning set forth in
Section 2.23(a)(iii).

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than fifty percent (50%) of the equity or more than
fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
are, as of such date, owned, controlled or held, or that is, as of such date,
otherwise controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
indicated, all references to “Subsidiary” hereunder shall mean a Subsidiary of
the REIT Guarantor.

“Subsidiary Loan Party” shall mean (i) each of the Subsidiaries set forth on
Schedule 4.14, and (ii) any Subsidiary which is required to become a Subsidiary
Loan Party pursuant to Section 5.12 that executes or becomes a party to this
Agreement, unless and until any such Subsidiary is released pursuant to
Section 5.12(c) or Section 11.8.

 

43



--------------------------------------------------------------------------------

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed, from time to time, ten percent (10%) of the aggregate Revolving
Commitments of the Revolving Lenders then outstanding.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean KeyBank in its capacity as such, together with any
successor in such capacity.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that the lease will be treated as an “operating lease” by the lessee pursuant to
Accounting Standards Codification Sections 840-10 and 840-20, as amended, and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Tenant” shall mean any Person who is a lessee (or if a Property Party holds a
leasehold interest, a sublessee) with respect to any lease held by a Property
Party as lessor (or sublessor, as applicable) or as an assignee of the lessor
(or sublessor, as applicable) thereunder.

“Tenant EBITDAR” shall mean, without duplication, for Ensign, as Tenant under an
Unencumbered Property Lease, for the most recently completed four (4) fiscal
quarter period, as determined from the financial statements of such Tenant
delivered, or required to be delivered to the Administrative Agent, pursuant to
Section 5.1(g), the sum of, in each instance as applicable to the subject
Unencumbered Property, (i) net income of such Tenant, in each case, excluding
any non-recurring or extraordinary gains and losses, plus (ii) an amount which,
in the determination of net income for such fiscal quarter pursuant to clause
(i) above, has been deducted for or in connection with (a) interest expense
(plus, amortization of deferred financing costs, to the extent included in the
determination of interest expense under GAAP), (b) income taxes,
(c) depreciation and

 

44



--------------------------------------------------------------------------------

amortization, (d) rent expense paid to the Property Parties (as reasonably
determined based on allocated rent expense in the case of a Master Lease), and
(e) allocated corporate overhead management fees, minus (iii) an amount equal to
five percent (5%) of the net revenue of such Tenant with respect to each
Unencumbered Property, all determined in accordance with GAAP.

“Term Loan” shall mean individually or collectively, the Initial Term Loan and
any other term loan made by a Lender to the Borrower pursuant to Section 2.23
and Section 2.27.

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment, or Incremental Term Loan Commitment.

“Title Policies” shall mean the owner’s title insurance policies for each
Unencumbered Property owned by a Property Party.

“Total Unsecured Indebtedness” shall mean all Unsecured Indebtedness (including,
without limitation, the Obligations) of the Consolidated Parties.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to Adjusted LIBOR or the Base Rate.

“Unconsolidated Affiliates” shall mean any corporation, partnership,
association, joint venture or other entity in each case which is not a
Consolidated Party and in which a Consolidated Party owns, directly or
indirectly, any of the following, as applicable: (a) in the case of a
corporation, capital stock, (b) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership interests, and (e) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

“Unencumbered Mortgage Receivables” shall mean Mortgage Receivables that are not
pledged as collateral for, or otherwise subject to a Lien as security for, any
Indebtedness.

“Unencumbered Property(ies)” shall mean a Real Property Asset located in the
United States or Canada which, as of any date of determination, satisfies all of
the following requirements:

(i)    such Real Property Asset is 100% owned by a Property Party in fee simple
or ground leased pursuant to an Eligible Ground Lease;

(ii)    such Real Property Asset is not subject to any Lien (other than any
Permitted Encumbrance or other Lien permitted under Section 7.2) or Negative
Pledge (other than pursuant to an Eligible Ground Lease);

(iii)    such Real Property Asset is utilized as a Healthcare Facility;

 

45



--------------------------------------------------------------------------------

(iv)    such Real Property Asset is leased to an Eligible Tenant (including any
new lessee that is an Eligible Tenant that has replaced a tenant that no longer
constitutes an Eligible Tenant) and such Real Property Asset is operated by an
Eligible Tenant or is operated by an Affiliate of an Eligible Tenant pursuant to
a Facility Sublease; and

(v)    Borrower has notified the Administrative Agent that such Real Property
Asset qualifies as an Unencumbered Property and has provided representations and
warranties regarding the same. As of the Closing Date, Part II of Schedule 4.18
identifies each Unencumbered Property.

“Unencumbered Properties Consolidated Total Asset Value” shall mean, the sum of
the following, of the Consolidated Parties, without duplication, for the fiscal
quarter most recently ended: (i) for Unencumbered Properties subject to a
triple-net lease, the Net Revenue for such Real Property Asset in each case for
the most recently completed four (4) Fiscal Quarters for which financial
statements are, or are required to have been, delivered to the Administrative
Agent pursuant to Section 5.1(a) or Section 5.1(b), divided by the applicable
Capitalization Rate, plus (ii) for Unencumbered Properties not under a
triple-net lease, the Adjusted NOI for such Real Property Asset in each case for
the most recently completed four (4) Fiscal Quarters for which financial
statements are, or are required to have been, delivered to the Administrative
Agent pursuant to Section 5.1(a) or Section 5.1(b), divided by the applicable
Capitalization Rate plus (iii) the Consolidated Parties’ Ownership Share of the
foregoing items and components attributable to interest in Unconsolidated
Affiliates, as of the last day of such Fiscal Quarter. In any determination of
Unencumbered Properties Consolidated Total Asset Value hereunder, the Borrower
may include Acquisitions of Real Property Assets at cost for the first four
Fiscal Quarters of such calculation.

“Unencumbered Property Lease” shall mean shall mean any Facility Lease entered
into by a Property Party with an Eligible Tenant (or, in the case of a
Multi-Tenant Building, a Tenant) which is either (i) a commercial space lease or
(ii) a triple net lease such that such Eligible Tenant is required to pay all
taxes, utilities, insurance, maintenance, casualty insurance payments and other
expenses with respect to the subject Unencumbered Property (whether in the form
of reimbursements or rent) in addition to the base rental payments required
thereunder.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York.

“United States” or “U.S.” shall mean the United States of America.

“Unsecured Indebtedness” shall mean all Indebtedness of a Person that is not
Secured Debt.

“Unsecured Interest Expense” shall mean for any twelve (12) month period as of
any date of determination, the greater of (i) all actual interest expense
associated with the Total Unsecured Indebtedness and (ii) interest expense that
would have been payable on such Total Unsecured Indebtedness assuming an
interest rate of 6.00% per annum.

 

46



--------------------------------------------------------------------------------

“Unsecured Interest Coverage Ratio” shall mean, as of any date of determination,
the ratio of (x) Adjusted NOI of the Consolidated Parties of the aggregate
Unencumbered Properties not subject to a triple net lease, plus Net Revenue of
the aggregate Unencumbered Properties, subject to a triple net lease, in each
instance for the trailing four Fiscal Quarter period most recently ended to
(y) Unsecured Interest Expense of the Consolidated Parties.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.20(e)(ii).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned” shall mean, with respect to any direct or indirect Subsidiary of
any Person, that 100% of the Capital Stock with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by applicable Requirement of Law) is beneficially
owned, directly or indirectly, by such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. Classifications of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g. “Revolving Loan”, “Initial Term Loan” or “Term Loan”) or by Type (e.g.
“Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g., “Revolving
Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g., “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by
Class and Type (e.g., “Revolving Eurodollar Borrowing”).

 

47



--------------------------------------------------------------------------------

Section 1.3. Accounting Terms and Determination.

Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied, except as
otherwise indicated therein, on a basis consistent with the most recent audited
consolidated financial statement of the REIT Guarantor delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders (and each party hereto agrees to negotiate in good
faith with respect to such amendment). Notwithstanding any other provision
contained herein, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein; and (ii) for purposes of this Agreement, any change
in GAAP requiring leases which were previously classified as operating leases or
would have been treated as an operating lease on December 31, 2018 to be treated
as capitalized leases shall be disregarded and such leases shall (unless
otherwise elected by the Borrower to be treated as either an operating lease or
a capital lease, at the sole discretion of the Borrower) continue to be, or
shall be, treated as operating leases consistent with GAAP as in effect
immediately before such change in GAAP became effective.

Section 1.4. Terms Generally.

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in Atlanta, Georgia, unless otherwise indicated.

 

48



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary herein, for purposes of this
Agreement and any other Loan Document, the Borrower and all Wholly Owned
Subsidiaries of the Borrower shall be deemed to be Wholly Owned Subsidiaries of
the REIT Guarantor and, for the avoidance of doubt, all calculations and other
determinations herein and in any other Loan Document shall, unless otherwise
expressly noted, be made as if there are no minority interest holders in the
Borrower.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities.

Subject to and upon the terms and conditions herein set forth, (i) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which each Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2(a); (ii) the Initial Term Loan Lenders hereby establish in favor of
the Borrower a term loan facility pursuant to which each Initial Term Loan
Lender severally agrees (to the extent of such Lender’s Initial Term Loan
Commitment) to make an Initial Term Loan in an amount equal to such Initial Term
Loan Lender’s Initial Term Loan Commitment to the Borrower in accordance with
Section 2.2(b); (iii) any Issuing Bank may issue Letters of Credit in accordance
with Section 2.22; (iv) the Swingline Lender may make Swingline Loans in
accordance with Section 2.4; and (v) each Lender agrees to purchase a
participation interest in the Letters of Credit and the Swingline Loans pursuant
to the terms and conditions hereof; provided that in no event shall the
aggregate principal amount of all outstanding Revolving Loans, Swingline Loans
and outstanding LC Exposure exceed the Aggregate Revolving Commitment Amount in
effect from time to time.

Section 2.2. Revolving Loans and Initial Term Loan.

(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans, ratably in proportion to
its Pro Rata Share of the Aggregate Revolving Commitments, to the Borrower, from
time to time during the Availability Period, in an aggregate principal amount
outstanding at any time that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment; or (b) the
aggregate Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitment Amount. During the Availability Period, subject to the
terms and conditions set forth herein, the Borrower shall be entitled to borrow,
prepay and reborrow Revolving Loans in accordance with the terms and conditions
of this Agreement.

(b)    Term Loan. Subject to the terms and conditions set forth herein, each
Initial Term Loan Lender severally agrees to make a term loan (collectively, the
“Initial Term Loan”) to the Borrower, which Initial Term Loan shall be made in a
single drawing by the Borrower, in the amount of such Lender’s Initial Term Loan
Commitment on the Effective Date. Upon the making of such Initial Term Loan, the
Initial Term Loan Commitments of the Initial Term Loan Lenders shall be
terminated. Upon repayment or prepayment of the Initial Term Loan as provided
herein, no amount of the Initial Term Loan may be re-borrowed. The Initial Term
Loan shall be a Eurodollar Borrowing with an interest period of one month.

 

49



--------------------------------------------------------------------------------

Section 2.3. Procedure for Revolving Borrowings.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing, substantially
in the form of Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”),
(x) prior to 1:00 p.m. one (1) Business Day prior to the requested date of each
Base Rate Borrowing and (y) prior to 1:00 p.m. three (3) Business Days prior to
the requested date of each Eurodollar Borrowing. Each Notice of Revolving
Borrowing shall be irrevocable and shall specify (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Type of such Revolving Loan comprising such Borrowing
and (iv) in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto (subject to the provisions of the definition
of Interest Period). Each Revolving Borrowing shall consist entirely of Base
Rate Loans or Eurodollar Loans, as the Borrower may request. The aggregate
principal amount of each Eurodollar Borrowing shall not be less than $5,000,000
or a larger multiple of $250,000, and the aggregate principal amount of each
Base Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided that Base Rate Loans made pursuant to Section 2.4 or
Section 2.22(d) may be made in lesser amounts as provided therein. At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
eight (8). Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender shall make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between (A) the Aggregate Revolving Commitment Amount and
(B) the aggregate Revolving Credit Exposures of all Lenders; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

(b)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of Swingline
Borrowing”), prior to 1:00 p.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify (i) the principal amount of such Swingline Borrowing, (ii) the date of
such Swingline Borrowing (which shall be a Business Day) and (iii) the account
of the Borrower to which the proceeds of such Swingline Borrowing should be
credited. The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 3:00 p.m. on the requested date of such Swingline
Borrowing.

 

50



--------------------------------------------------------------------------------

(c)    The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once every ten
(10) Business Days, shall, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, which will be used solely for the repayment of such Swingline Loan.

(d)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

(e)    Each Lender’s obligation to make a Base Rate Loan pursuant to subsection
(c) of this Section or to purchase participating interests pursuant to
subsection (d) of this Section shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

(f)    If a Revolving Credit Termination Date (the “Earlier Swingline Maturity
Date”) shall have occurred at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer Maturity Date, then, on
the Earlier Swingline Maturity Date, all then outstanding Swingline Loans shall
be repaid in full (and there shall be no adjustment to the participations in
such Swingline Loans as a result of the occurrence of the Earlier Swingline
Maturity Date); provided, however, that if on the occurrence of the Earlier
Swingline Maturity Date (after giving effect to any repayments of Revolving
Loans and any

 

51



--------------------------------------------------------------------------------

reallocation of Letter of Credit participations as contemplated in
Section 2.22(a)), there shall exist sufficient unutilized Extended Revolving
Commitments which will remain in effect after the occurrence of the Earlier
Swingline Maturity Date so that the respective outstanding Swingline Loans could
be incurred pursuant to such Extended Revolving Commitments, then there shall be
an automatic adjustment on the Earlier Swingline Maturity Date of the risk
participations of the Revolving Lenders under such Extended Revolving
Commitments pro rata according to such Revolving Lender’s Pro Rata Share of the
existing Extended Revolving Commitments and such outstanding Swingline Loans
shall be deemed to have been incurred solely pursuant to such Extended Revolving
Commitments and (ii) such Swingline Loans shall not be required to be repaid in
full on the Earlier Swingline Maturity Date.

Section 2.5. Extension Option.

(a)    The Borrower shall have the option of extending the Revolving Commitment
Termination Date for two periods of six (6) months each (each such option, the
“Extension Option”), in each case subject to satisfaction of the following
conditions:

(i)    the Administrative Agent shall have received written notice of the
extension request at least sixty (60) days, but not more than one hundred-twenty
(120) days, prior to the Revolving Commitment Termination Date or the date to
which the Revolving Commitment Termination Date has been extended pursuant to
the first Extension Option;

(ii)    the payment to the Administrative Agent for the ratable benefit of the
Lenders of an extension fee of 0.075% of the aggregate principal amount of the
Revolving Commitments so extended at the time of such extension;

(iii)    all of the representations and warranties in the Loan Documentation
shall be true and true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of the date of the
effectiveness of such extension (or, if such representation or warranty relates
to an earlier date, as of such earlier date);

(iv)    no Default or Event of Default shall have occurred and be continuing, or
would immediately result from, such extension of the Revolving Commitment
Termination Date;

(v)    each of the REIT Guarantor and any other Loan Parties shall have ratified
their obligations under the Loan Documents to which they are parties;

(vi)    the Borrower shall have paid all of Administrative Agent’s actual,
reasonable expenses incurred in respect of the extension, including reasonable
and documented out-of-pocket attorneys’ fees to the extent such fees and expense
are required to be paid pursuant to the Loan Documents; and

(vii)    the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that each of the conditions set
forth in clauses (i) through (vi) has been satisfied and that the Borrower is in
compliance with all the

 

52



--------------------------------------------------------------------------------

financial covenants set forth in Article VI both immediately before and
immediately after giving effect to such extension (for the most recently ended
four (4) Fiscal Quarters for which financial statements have been or were
required to be delivered under Section 5.1(a) or (b)).

(b)    On the date of the satisfaction of the conditions set forth in
Section 2.5(a) (so long as such date is prior to the Revolving Loan Commitment
Termination Date), the Revolving Loan Commitment Termination Date shall be
extended to August 8, 2023. If the Revolving Commitment Termination Date has
been extended pursuant to the first Extension Option, upon satisfaction of the
conditions set forth in Section 2.5(a) (so long as the date is prior to date to
which the Revolving Commitment Termination Date has been extended pursuant to
the first Extension Option), the Revolving Loan Commitment Termination Date
shall be extended to February 8 2024.

Section 2.6. Funding of Borrowings.

(a)    Each Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. to the Administrative Agent at the Payment Office; provided that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or, at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (i) at the Federal Funds Rate
until the second Business Day after such demand and (ii) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing. Nothing in this subsection shall be
deemed to relieve any Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

(c)    All Revolving Borrowings shall be made by the Lenders on the basis of
their respective Pro Rata Shares. No Lender shall be responsible for any default
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

53



--------------------------------------------------------------------------------

Section 2.7. Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing or, with respect to the Initial Term Loan, as set forth in
Section 2.2(b). Thereafter, the Borrower may elect to convert such Borrowing
into a different Type or to continue such Borrowing, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.

(b)    To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit 2.7 attached hereto (a “Notice of
Conversion/Continuation”) (x) prior to 1:00 p.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
1:00 p.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day,
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Conversion/Continuation requests a Eurodollar
Borrowing but does not specify an Interest Period, the Borrower shall be deemed
to have selected an Interest Period of one month. The principal amount of any
resulting Borrowing shall satisfy the minimum borrowing amount for Eurodollar
Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.

(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

54



--------------------------------------------------------------------------------

Section 2.8. Optional Reduction and Termination of Commitments.

(a)    Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

(b)    Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable unless the Borrower provides in such notice
(in connection with a termination in whole) that it is conditional on the
occurrence of another financing or transaction, in which case such notice may be
revoked if such financing or transaction does not occur on a timely basis;
provided that the Borrower shall pay all amounts required to be paid pursuant to
Section 2.19 as a result of such revocation), the Borrower may, without premium
or penalty, reduce the Aggregate Revolving Commitments in part or terminate the
Aggregate Revolving Commitments in whole; provided that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this Section
shall be in an amount of at least $5,000,000 and any larger multiple of
$1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment Amount to an amount less than the aggregate
outstanding Revolving Credit Exposure of all Lenders. Any such reduction in the
Aggregate Revolving Commitment Amount below the principal amount of the
Swingline Commitment and the LC Commitment shall result in a dollar-for-dollar
reduction in the Swingline Commitment and the LC Commitment.

(c)    With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

Section 2.9. Repayment of Loans.

(a)    The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date. Unless Base Rate Loans have been made pursuant to
Section 2.4(c), the outstanding principal amount of all Swingline Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
earlier to occur of (i) ten (10) Business Days after the date that such
Swingline Loan was advanced, or (ii) the Revolving Commitment Termination Date.

(b)    The outstanding principal amount of the Initial Term Loan shall be due
and payable (together with accrued and unpaid interest thereon) on the Initial
Term Loan Maturity Date.

(c)    The Borrower unconditionally promises to repay any Incremental Term Loan
on the applicable Maturity Date and on the applicable dates scheduled for the
repayment of principal of any Incremental Term Loan and in the amounts set forth
in the applicable Incremental Commitment Joinder.

 

55



--------------------------------------------------------------------------------

Section 2.10. Evidence of Indebtedness.

(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment and
the Term Loan Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and, in the case of each
Eurodollar Loan, the Interest Period applicable thereto, (iii) the date of any
continuation of any Loan pursuant to Section 2.7, (iv) the date of any
conversion of all or a portion of any Loan to another Type pursuant to
Section 2.7, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of the Loans and (vi) both the date and amount of any sum received by
the Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence absent manifest error of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure or delay
of any Lender or the Administrative Agent in maintaining or making entries into
any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b)    This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender (including the Swingline Lender) at any time, the Borrower
agrees that it will prepare, execute and deliver to such Lender a promissory
note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.11. Optional Prepayments.

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty with respect to
any Borrowing of Revolving Loans, and subject to payment of the applicable
Prepayment Premium (if any) with respect to any prepayment of the Initial Term
Loan, and in each case by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than in the case of
any prepayment of any Eurodollar Borrowing, 1:00 p.m. not less than three
(3) Business Days prior to the date of such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, 1:00 p.m. not less than one (1) Business
Day prior to the date of such prepayment, and (iii) in the case of any
prepayment of any Swingline Borrowing, prior to 1:00 p.m. on the date of such
prepayment (or, in each case, such later time as the Administrative Agent may
agree in its

 

56



--------------------------------------------------------------------------------

reasonable discretion). Each such notice shall be irrevocable (provided that
(x) any such notice in connection with the repayment of all Loans may be
conditioned on the occurrence of another financing or transaction, in which case
such notice may be revoked if such financing or transaction does not occur on a
timely basis and (y) the Borrower shall pay all amounts required to be paid
pursuant to Section 2.19 as a result of such revocation) and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice (unless revoked as provided
above), together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19. Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.3 or, in the case of a Swingline Loan, pursuant
to Section 2.4. Each prepayment of a Borrowing shall be applied ratably to the
subject Loans as directed by the Borrower.

Section 2.12. Mandatory Prepayments.

If at any time, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, then the Borrower shall immediately repay the Swingline Loans and the
Revolving Loans in an amount equal to such excess, together with all accrued and
unpaid interest on such excess amount and any amounts due under Section 2.19.
Each prepayment shall be applied as follows: first, to the Swingline Loans to
the full extent thereof; second, to the Base Rate Loans to the full extent
thereof; and third, to the Eurodollar Loans to the full extent thereof. If such
excess amount is greater than the outstanding principal amount of the Loans, the
Borrower shall Cash Collateralize its reimbursement obligations with respect to
all Letters of Credit in an amount equal to such excess plus any accrued and
unpaid fees thereon.

Section 2.13. Interest on Loans.

(a)    The Borrower shall pay, on the applicable Interest Payment Date, interest
on (i) each Base Rate Loan at the Base Rate plus the Applicable Margin in effect
from time to time and (ii) each Eurodollar Loan at Adjusted LIBOR for the
applicable Interest Period in effect for such Loan plus the Applicable Margin in
effect from time to time.

(b)    The Borrower shall pay interest on each Swingline Loan at the Base Rate
plus the Applicable Margin for Revolving Loans in effect from time to time.

(c)    Notwithstanding subsections (a) and (b) of this Section, upon the
occurrence and during the continuance of an Event of Default, at the election of
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all overdue principal and interest and all other Obligations not paid
when due at the rate per annum equal to 200 basis points above the otherwise
applicable interest rate with respect thereto (i.e., for Eurodollar Loans at the
rate per annum equal to 200 basis points above the otherwise applicable interest
rate for such Eurodollar

 

57



--------------------------------------------------------------------------------

Loans for the then-current Interest Period until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Loans), at the rate per annum equal to 200
basis points above the otherwise applicable interest rate for Base Rate Loans).
Notwithstanding the foregoing, automatically upon the occurrence and during the
continuance of an Event of Default under Sections 8.1(g), (h) or (i) with
respect to the REIT Guarantor or the Borrower, the Borrower shall pay Default
Interest in accordance with the preceding sentence with respect to all
Obligations whether or not overdue.

(d)    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable on each Interest Payment Date, commencing on March 31,
2019, and on the Revolving Commitment Termination Date. Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Payment Date applicable thereto. Interest on any Loan which is converted into a
Loan of another Type or which is repaid or prepaid shall be payable on the date
of such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.

(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be prima facie evidence for all purposes, absent manifest
error.

Section 2.14. Fees.

(a)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b)    Intentionally Deleted.

(c)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender) a facility fee equal to the average
daily amount of the Revolving Commitment of such Lender (whether or not
utilized) times the applicable Facility Fee. The Facility Fee will be
distributed to the Lenders pro rata in accordance with their respective
Revolving Commitments.

(d)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender (subject to Sections 2.26(b)(iii)(B) and (C)), a letter
of credit fee with respect to its participation in each Letter of Credit, which
shall accrue at a rate per annum equal to the Applicable Margin for Eurodollar
Loans then in effect on the average daily amount of such Lender’s LC Exposure
attributable to such Letter of Credit during the period from and including the
date of issuance of such Letter of Credit to but excluding the date on which
such Letter of Credit expires or is drawn in full (including, without
limitation, any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to any Issuing Bank for its own account a
facing fee, which shall accrue at the rate separately agreed to by the Borrower
and such Issuing Bank on the average daily amount of the LC Exposure (excluding
any

 

58



--------------------------------------------------------------------------------

portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as such Issuing Bank’s standard fees
with respect to issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Notwithstanding the foregoing, if
the Borrower, in accordance with Section 2.13(c), is obligated to pay Default
Interest with respect to all Obligations whether or not overdue, the fee payable
pursuant to this subsection (c) shall increase by two percent (2.00%) per annum.

(e)    The Borrower shall pay on the Closing Date to the Administrative Agent
and its affiliates all fees in the Fee Letter that are due and payable on the
Closing Date. The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.

(f)    Accrued fees under subsections(c) and (d) of this Section shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing on March 31, 2019, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety) and in the event the Borrower reduces the Revolving
Commitment pursuant to Section 2.8, on the effective date of such reduction;
provided that any such fees accruing after the Revolving Commitment Termination
Date shall be payable on written demand.

(g)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
facility fees accruing with respect to its Revolving Commitment during such
period pursuant to subsection (c) of this Section or letter of credit fees
accruing during such period pursuant to subsection (d) of this Section (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that to the extent that a portion of the LC Exposure of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, and (ii) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the applicable Issuing Bank (unless such LC Exposure has been fully Cash
Collateralized). The pro rata payment provisions of Section 2.21 shall
automatically be deemed adjusted to reflect the provisions of this subsection.

Section 2.15. Computation of Interest and Fees.

Interest hereunder based on the prime lending rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). All
other interest and all fees hereunder shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day). Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be prima facie evidence for all purposes.

 

59



--------------------------------------------------------------------------------

Section 2.16. Inability to Determine Interest Rates.

Subject to the last paragraph of this Section 2.16, if, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:

(i)    the Administrative Agent shall have determined (which determination shall
be prima facie evidence upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining Adjusted LIBOR for such Interest Period, or

(ii)    the Administrative Agent shall have received notice from the Required
Lenders that Adjusted LIBOR does not adequately and fairly reflect the cost to
such Lenders of making, funding or maintaining their Eurodollar Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, the obligations of the Lenders to make Eurodollar Loans or to continue or
convert outstanding Loans as or into Eurodollar Loans shall be suspended and
(ii) all such affected Loans shall be converted into Base Rate Loans on the last
day of the then current Interest Period applicable thereto unless the Borrower
prepays such Loans in accordance with this Agreement. Unless the Borrower
notifies the Administrative Agent at least one (1) Business Day before the date
of any Eurodollar Borrowing for which a Notice of Revolving Borrowing or a
Notice of Conversion/ Continuation has previously been given that it elects not
to borrow, continue or convert to a Eurodollar Borrowing on such date, then such
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that either (i) the circumstances set forth in
the first paragraph of this Section 2.16 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in the first
paragraph of this Section 2.16 have not arisen but the supervisor for the
administrator of LIBOR or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be used for determining interest rates for
loans (in the case of either such clause (i) or (ii), an “Alternative Interest
Rate Election Event”), the Administrative Agent and the Borrowers shall
negotiate in good faith to establish an alternate rate of interest to replace
LIBOR, which rate may include adjustments to effect an aggregate interest rate
comparable to the LIBOR Rate on a historical basis prior to such determination,
and that gives due consideration to the then prevailing market convention for
determining a rate of interest for leveraged syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within ten (10) Business Days
after the date a copy of the amendment is provided to the Lenders, a written
notice from Lenders comprising the Required Lenders stating that they object to
such amendment. To the extent an alternate rate of interest is adopted as
contemplated hereby, the approved rate shall be applied in a manner consistent
with prevailing market convention; provided that, to the extent such prevailing
market convention is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a

 

60



--------------------------------------------------------------------------------

manner as otherwise reasonably determined by the Administrative Agent and the
Borrower. From such time as an Alternative Interest Rate Election Event has
occurred and continuing until an alternate rate of interest has been determined
in accordance with the terms and conditions of this paragraph, (x) any Notice of
Conversion/Continuation requests the conversion of any Loan to, or continuation
of any Loan as, a Eurodollar Borrowing shall be ineffective, and (y) if any
Notice of Borrowing or Notice of Conversion/Continuation requests a Eurodollar
Borrowing, such Loan shall be made as a Base Rate Borrowing; provided that
(subject to the first paragraph of this Section 2.16) LIBOR for such Interest
Period is not available or published at such time on a current basis; provided,
further, that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

Section 2.17. Illegality.

If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan (generally or only with respect to
Interest Periods of a particular length) and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended to the extent of such unlawfulness. In the
case that making a Eurodollar Borrowing, such Lender’s Loan shall be made as a
Base Rate Loan as part of the same Borrowing for the same Interest Period (or a
Eurodollar Borrowing with an Interest Period selected by the Borrower that can
be lawfully maintained by such Lender) and, if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

Section 2.18. Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement that is not otherwise
included in the determination of Adjusted LIBOR hereunder against assets of,
deposits with or for the account of, or credit extended by or participated in,
any Lender (except any such reserve requirement reflected in Adjusted LIBOR) or
any Issuing Bank;

(ii)    impose on any Lender, any Issuing Bank or the eurodollar interbank
market any other condition, cost or expense affecting this Agreement or any
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein; or

 

61



--------------------------------------------------------------------------------

(iii)    subject any Recipient to any Taxes (other than Indemnified Taxes
(including, without duplication, Other Taxes) and Excluded Taxes) on its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender or
Recipient of making, converting into, continuing or maintaining a Eurodollar
Loan or to increase the cost to such Lender or Recipient or any Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or Recipient or any Issuing Bank hereunder
(whether of principal, interest or any other amount), then, from time to time,
such Lender or Recipient or the Issuing Bank may provide the Borrower (with a
copy thereof to the Administrative Agent) with written notice and demand with
respect to such increased costs or reduced amounts and within five (5) Business
Days after receipt of the certificate required under subsection (c) below, the
Borrower shall pay to such Lender or Recipient or any Issuing Bank, as the case
may be, such additional amounts as will compensate such Lender or Recipient or
any Issuing Bank for any such increased costs incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank shall have determined that any Change
in Law regarding capital and liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
assets (or on the capital or assets of the Parent Company of such Lender or the
Issuing Bank) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender, such
Issuing Bank or such Parent Company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Bank’s policies or
the policies of such Parent Company with respect to capital adequacy and
liquidity), then, from time to time, such Lender or such Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such reduced amounts, and within five
(5) Business Days after receipt of the certificate required under subsection
(c) below, the Borrower shall pay to such Lender or such Issuing Bank, as the
case may be, such additional amounts as will compensate such Lender, such
Issuing Bank or such Parent Company for any such reduction suffered.

(c)    A certificate of such Lender or such Issuing Bank setting forth (i) the
amount or amounts necessary to compensate such Lender, such Issuing Bank or the
Parent Company of such Lender or such Issuing Bank, as the case may be,
specified in subsection (a) or (b) of this Section and (ii) a reasonably
detailed explanation of the applicable Change in Law, shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than six (6) months prior to the date that such Lender or the Issuing Bank
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6)-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

62



--------------------------------------------------------------------------------

(e)    Notwithstanding any other provision of this Section, no Issuing Bank or
any Lender shall demand compensation for any increased cost or reduction
pursuant to this Section 2.18 if it shall not at the time be the general policy
or practice of such Lender or the Issuing Bank to demand such compensation from
the borrowers similarly situated in similar circumstances under comparable
provisions of other credit agreements; provided, however, that nothing in this
Section shall require any Lender or the Issuing Bank to disclose any
confidential information related to similarly situated borrowers, comparable
provisions of other credit agreements or otherwise, and any Lender’s or the
Issuing Bank’s failure to provide such confidential information shall not
preclude such Lender or the Issuing Bank, as applicable, from asserting that
such other borrower is similarly situated in similar circumstances to the
Borrower and providing non-confidential information with respect thereto

Section 2.19. Funding Indemnity.

In the event of (a) the payment of any principal of a Eurodollar Loan other than
on the last day of the Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion or continuation of a Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure by the Borrower to borrow, prepay, convert or continue any Eurodollar
Loan on the date specified in any applicable notice (regardless of whether such
notice is withdrawn or revoked), then, in any such event, the Borrower shall
compensate each Lender, within five (5) Business Days after written demand from
such Lender, for any loss, cost or expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if such event had not occurred at Adjusted LIBOR applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (ii) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
Adjusted LIBOR were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be prima facie evidence, absent manifest error.

Section 2.20. Taxes.

(a)    Any and all payments by or on account of any obligation of the Borrower
or any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction or withholding for any Indemnified Taxes
or Other Taxes; provided that if any applicable law requires the deduction or
withholding of any Tax from any such payment, then the applicable Withholding
Agent shall make such deduction and timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax or Other Tax, then the sum payable by the Borrower

 

63



--------------------------------------------------------------------------------

or other Loan Party, as applicable, shall be increased as necessary so that
after making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient shall receive an amount equal to the sum it would have
received had no such deductions or withholdings been made.

(b)    In addition, without limiting the provisions of subsection (a) of this
Section, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)    The Borrower shall indemnify each Recipient, within five (5) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid or payable by such Recipient (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by the applicable Recipient shall be conclusive, absent manifest
error.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section 2.20, the Borrower or other Loan Party, as applicable,
shall deliver to the Administrative Agent an original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)    Tax Forms.

(i)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.

(ii)    Any Lender that is a Foreign Person and that is entitled to an exemption
from or reduction of withholding tax under the Code or any treaty to which the
United States is a party with respect to payments under this Agreement shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Lender that is a Foreign Person shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Lender becomes a
Lender under this Agreement, (x) on or prior to the date on which any such form
or certification expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Borrower or the Administrative Agent), whichever of the
following is applicable:

(A)    if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN or
W-8BEN-E, or any successor form thereto, establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “interest” article of
such tax treaty, and (y) with respect to any other applicable payments under any
Loan Document, duly executed originals of IRS Form W-8BEN or W-8BEN-E, or any
successor form thereto, establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “business profits” “other income” or
other applicable article of such tax treaty;

 

64



--------------------------------------------------------------------------------

(B)    duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;

(C)    if such Lender is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly executed
originals of IRS Form W-8BEN or W-8BEN-E, or any successor form thereto,
together with a certificate (a “U.S. Tax Compliance Certificate”) upon which
such Lender certifies that (1) such Lender is not a bank for purposes of
Section 881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is
not, with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of
Section 871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

(D)    if such Lender is not the beneficial owner (for example, a partnership or
a participating Lender granting a typical participation), duly executed
originals of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS
Form W-9, IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance
Certificate, and/or other certification documents from each beneficial owner, as
applicable.

(iii)    Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect and such Lender is not legally entitled to provide an updated form or
certification, it shall promptly notify the Borrower and the Administrative
Agent of its inability to update such form or certification.

(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to

 

65



--------------------------------------------------------------------------------

comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party related to such refund and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g) in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)    Administrative Agent. For purposes of this Section 2.20, the term
“Lender” includes the Administrative Agent with respect to payments to the
Administrative Agent in its capacity as such.

(i)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, Section 2.19, or Section 2.20, or
otherwise) prior to 1:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes other than in accordance with Section

 

66



--------------------------------------------------------------------------------

2.20. Any amounts received after such time on any date may, in the discretion of
the Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the applicable Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.18,
Section 2.19, Section 2.20 and Section 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Banks then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Banks based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans then due
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Credit Exposure, Term Loans and accrued
interest and fees thereon (if applicable) than the proportion received by any
other Lender with respect to its Revolving Credit Exposure or Term Loans (if
applicable), then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Credit Exposure and
Term Loans (if applicable) of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Exposure and Term Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this subsection shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Exposure or Term Loans to any assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this subsection shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

67



--------------------------------------------------------------------------------

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount or amounts due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

Section 2.22. Letters of Credit.

(a)    During the Availability Period, each Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, shall issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower on the terms and conditions hereinafter set forth;
provided that (i) each Letter of Credit shall expire on the earlier of (A) the
date one (1) year after the date of issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof (which may be an automatically
renewing or extending Letter of Credit), one (1) year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the latest
Revolving Commitment Termination Date (unless, at the time of issuance, the
Borrower agrees to Cash Collateralize the applicable LC Exposure on or prior to
the fifth (5th) Business Day prior to the latest Revolving Commitment
Termination Date); provided that any Letter of Credit may be automatically
extended (so long as the Issuing Bank shall have the right to prevent such
extension at least once in each year) for periods of up to one (1) year (but not
beyond the date that is five (5) Business Days prior to the latest Revolving
Commitment Termination Date unless, at the time of issuance, the Borrower agrees
to Cash Collateralize the applicable LC Exposure on or prior to the fifth (5th)
Business Day prior to the latest Revolving Commitment Termination Date); (ii)
each Letter of Credit shall be in a stated amount of at least $50,000; and
(iii) the Borrower may not request any Letter of Credit if, after giving effect
to such issuance, (A) the aggregate LC Exposure would exceed the LC Commitment
or (B) the aggregate Revolving Credit Exposure of all Lenders would exceed the
Aggregate Revolving Commitment Amount. Each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
applicable Issuing Bank without recourse a participation in each Letter of
Credit equal to such Lender’s Pro Rata Share of the aggregate amount available
to be drawn under such Letter of Credit on the date of issuance. Each issuance
of a Letter of Credit shall be deemed to utilize the Revolving Commitment of
each Lender by an amount equal to the amount of such participation. If the
Maturity Date in respect of any tranche of Revolving Commitments occurs prior to
the expiration of any Letter of Credit (such maturity date, the “Earlier LC
Maturity Date”), then (i) on such Earlier LC Maturity Date, if one or more other
tranches of Revolving Commitments in respect of which the Maturity Date shall
not have occurred are then in effect, such Letters of Credit shall automatically
be deemed to have been

 

68



--------------------------------------------------------------------------------

issued (including for purposes of the obligations of the Revolving Lenders to
purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to this Section) under (and ratably participated in by
Revolving Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit. Except to the extent of reallocations of participations
pursuant to the immediately preceding sentence, the occurrence of a Maturity
Date with respect to a given tranche of Revolving Commitments shall have no
effect upon (and shall not diminish) the percentage participations of the
Revolving Lenders in any Letter of Credit issued before such Maturity Date.

(b)    To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give the
applicable Issuing Bank and the Administrative Agent irrevocable written notice
in the form of the Letter of Credit Notice/Application attached hereto as
Exhibit 2.22 prior to 1:00 p.m. at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, renewed or extended, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. In addition to the satisfaction or waiver of the conditions in
Section 3.2, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the applicable Issuing Bank shall approve and that the Borrower shall
have executed and delivered any additional applications, agreements and
instruments relating to such Letter of Credit as the Issuing Bank shall
reasonably require; provided that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.

(c)    At least two (2) Business Days prior to the issuance of any Letter of
Credit, the applicable Issuing Bank will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received such
notice, and, if not, such Issuing Bank will provide the Administrative Agent
with a copy thereof. Unless such Issuing Bank has received notice from the
Administrative Agent, on or before the Business Day immediately preceding the
date such Issuing Bank is to issue the requested Letter of Credit, directing
such Issuing Bank not to issue the Letter of Credit because such issuance is not
then permitted hereunder because of the limitations set forth in subsection
(a) of this Section or that one or more conditions specified in Section 3.2 are
not then satisfied, then, subject to the terms and conditions hereof, such
Issuing Bank shall, on the requested date, issue such Letter of Credit in
accordance with such Issuing Bank’s usual and customary business practices.

(d)    Each Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The applicable Issuing Bank shall notify the Borrower and the
Administrative Agent in writing (or telephonic notice promptly confirmed in
writing) of such demand for payment and whether such Issuing Bank has made or
will make a LC Disbursement thereunder; provided that any failure to

 

69



--------------------------------------------------------------------------------

give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to such
LC Disbursement. The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by such Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind. Unless the Borrower shall have notified applicable Issuing Bank and
the Administrative Agent prior to 1:00 p.m. on the Business Day immediately
following the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on such date in an exact
amount due to such Issuing Bank; provided that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of such Issuing Bank in accordance with Section 2.6. The
proceeds of such Borrowing shall be applied directly by the Administrative Agent
to reimburse such Issuing Bank for such LC Disbursement.

(e)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the applicable Issuing
Bank) shall be obligated to fund the participation that such Lender purchased
pursuant to subsection (a) of this Section in an amount equal to its Pro Rata
Share of such LC Disbursement on and as of the date which such Base Rate
Borrowing should have occurred. Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the applicable Issuing Bank or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the REIT Guarantor or any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the applicable Issuing Bank. Whenever, at any time after the
applicable Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, such Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or such Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided that if such payment is required to
be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or such Issuing Bank any portion
thereof previously distributed by the Administrative Agent or such Issuing Bank
to it.

(f)    To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to subsection (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the applicable Issuing Bank (through the
Administrative Agent) on such amount

 

70



--------------------------------------------------------------------------------

from such due date to the date such payment is made at a rate per annum equal to
the Federal Funds Rate; provided that if such Lender shall fail to make such
payment to the applicable Issuing Bank within three (3) Business Days of such
due date, then, retroactively to the due date, such Lender shall be obligated to
pay interest on such amount at the rate set forth in Section 2.13(c).

(g)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding that its reimbursement obligations with respect to
the Letters of Credit be Cash Collateralized pursuant to this subsection, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Banks and the
Lenders, an amount in cash equal to 103% of the aggregate LC Exposure of all
Lenders as of such date plus any accrued and unpaid fees thereon; provided that
such obligation to Cash Collateralize the reimbursement obligations of the
Borrower with respect to the Letters of Credit shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 8.1(h) or Section 8.1(i). Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this subsection.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it had not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such Cash Collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

(h)    Upon the request of any Lender, but no more frequently than quarterly,
each Issuing Bank shall deliver (through the Administrative Agent) to each
Lender and the Borrower a report describing the aggregate Letters of Credit
issued by such Issuing Bank and then outstanding. Upon the request of any Lender
from time to time, the Issuing Bank shall deliver to such Lender any other
information reasonably requested by such Lender with respect to each Letter of
Credit issued by such Issuing Bank and then outstanding.

(i)    The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i)    any lack of validity or enforcement of any Letter of Credit or this
Agreement;

 

71



--------------------------------------------------------------------------------

(ii)    the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including any Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;

(iv)    payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document to such Issuing Bank that does not
comply with the terms of such Letter of Credit;

(v)    any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or

(vi)    the existence of a Default or an Event of Default.

Neither the Administrative Agent, any Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any actual direct damages
(as opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised due
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

72



--------------------------------------------------------------------------------

(j)    Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), and (ii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.23. Increase of Commitments; Additional Lenders.

(a)    From time to time after the Closing Date and in accordance with this
Section, the Borrower and one or more Increasing Lenders or Additional Lenders
(each as defined below) may enter into an agreement to increase the aggregate
principal amount of the Revolving Commitments and/or establish one or more new
tranches of Incremental Term Loan Commitments hereunder (each such increase or
additional tranche, an “Incremental Commitment”) so long as the following
conditions are satisfied:

(i)    the aggregate principal amount of all such Incremental Commitments made
pursuant to this Section shall not exceed $500,000,000 (the principal amount of
each such Incremental Commitment, the “Incremental Commitment Amount”), and each
such Incremental Commitment shall be in a minimum amount of $10,000,000 or
increments of $5,000,000 in excess thereof;

(ii)    [Reserved];

(iii)    at the time of and immediately after giving effect to any such
Incremental Commitment, (x) no Default or Event of Default shall exist; provided
that in the case of any Incremental Commitment obtained for the purposes of
financing an Acquisition or other Investment not prohibited by this Agreement,
the Lenders providing such Incremental Commitment and the Administrative Agent
may agree that such condition shall be limited to an absence of an Event of
Default as of the date of the execution of the definitive documentation with
respect to such Acquisition, (y) all representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date of the establishment of such Incremental Commitment (or, if such
representation or warranty relates to an earlier date, as of such earlier date);
provided that in the case of any Incremental Commitment obtained for the
purposes of financing an Acquisition or other Investment not prohibited by this
Agreement, the Lenders providing such Incremental Commitment may agree that the
only representations and warranties the making of which shall be a condition to
such Incremental Commitment (and the Incremental Term Loans or Revolving Loans
provided thereunder) shall be (I) the Specified Representations and (II) the
representations and warranties made by or on behalf of the applicable target in
the purchase, acquisition or similar agreement governing such Acquisition or
other Investment as are material to the

 

73



--------------------------------------------------------------------------------

interests of the Lenders, but only to the extent that the Borrower (or the
Borrower’s applicable Affiliates or Subsidiaries) has the right (determined
without regard to any notice requirement) not to consummate or the right to
terminate (or cause the termination of) the Borrower’s (or such Affiliates’ or
Subsidiaries’) obligations under such purchase, acquisition or other agreement
as a result of a breach of such representations or warranties in such purchase,
acquisition or other agreement (or the failure of such representations or
warranties to be accurate or to satisfy the closing conditions in such purchase,
acquisition or other agreement applicable to such representations or warranties)
(such representations and warranties, the “Specified Target Representations”)
and (z) to the extent there is a condition that no Material Adverse Effect
exists as of the date of the initial funding of such Incremental Commitment,
such condition shall be limited to the target of such Acquisition or Investment,
in such manner and to the extent required to be satisfied under the definitive
documentation with respect to such Acquisition;

(iv)    (x) any incremental Term Loans made pursuant to this Section (the
“Incremental Term Loans” and, the commitments with respect thereto, the
“Incremental Term Loan Commitments”) shall have a maturity date no earlier than
the Revolving Commitment Termination Date in effect at the time such Incremental
Term Loans are incurred and shall have a Weighted Average Life to Maturity no
shorter than that of any previously established Incremental Term Loans (without
giving effect to previous reductions in and previously made amortization
payments on such previously established Incremental Term Loans), and (y) any
incremental Revolving Commitments provided pursuant to this Section (the
“Incremental Revolving Commitments”) shall have identical terms (including
pricing and termination date; provided that upfront fees for any Incremental
Revolving Commitments will be permitted and shall be determined by the Borrower
and the Lenders providing such Incremental Revolving Commitments) to the
Revolving Commitments and be treated as the same Class as the Revolving
Commitments and the Borrower shall, after the establishment of any Incremental
Revolving Commitments pursuant to this Section, repay and incur Revolving Loans
ratably as between the Incremental Revolving Commitments and the Revolving
Commitments outstanding immediately prior to such increase (provided that such
repayment and incurrence may, with the Administrative Agent’s consent, be
effectuated through assignments among Lenders with Revolving Commitments, which
shall not require an Assignment and Acceptance and may be effectuated by the
Administrative Agent through changes in the Register and fundings from such
Lenders providing Incremental Commitments); provided, further, that Interest
Periods applicable to Incremental Term Loans or Revolving Loans advanced
pursuant to Incremental Revolving Commitments may, at the election of the
Administrative Agent and the Borrower, be made with Interest Period(s) identical
to the then remaining Interest Period(s) applicable to existing Term Loans of
the relevant Class or existing Revolving Loans of the applicable Class (and
allocated to such Interest Period(s) on a proportional basis); and

(v)    the Borrower and its Subsidiaries shall be in compliance with each of the
Financial Covenants, calculated (x) in the case of Incremental Term Loan
Commitments, on the date the Incremental Term Loans provided thereunder are
funded or (x) in the case of Incremental Revolving Commitments, on the date such
Incremental Revolving Commitments become effective, in each case, as if all such
Incremental Term

 

74



--------------------------------------------------------------------------------

Loans had been made and all such Incremental Revolving Commitments had been
established (and fully funded) as of such date, as applicable (including giving
effect to the use of proceeds thereof on such date and to any Acquisition
consummated after the end of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or Section 5.1(b) and
on or prior to such date which is funded with such Incremental Term Loans or
Incremental Revolving Commitments); provided that in the case of any Incremental
Commitment obtained for the purposes of financing an Acquisition or other
Investment not prohibited by this Agreement, the Lenders providing such
Incremental Commitment may agree that such pro forma compliance shall be tested
as of the date of the execution of the definitive documentation with respect to
such Acquisition.

(b)    The Borrower shall provide at least ten (10) Business Days’ (or such
shorter period of time as may be agreed to by the Administrative Agent in its
sole discretion) written notice to the Administrative Agent (who shall promptly
provide a copy of such notice to each Lender) of any proposal to establish an
Incremental Commitment. The Borrower may also, but is not required to, specify
any fees offered to those Lenders (the “Increasing Lenders”) that agree to
increase the principal amount of their Revolving Commitments and/or provide
Incremental Term Loan Commitments, which fees may be variable based upon the
amount by which any such Lender is willing to increase the principal amount of
its Revolving Commitment and/or the principal amount of the Incremental Term
Loan Commitment such Lender is willing to provide, as applicable. No Lender (or
any successor thereto) shall have any obligation, express or implied, to offer
to increase the aggregate principal amount of its Revolving Commitment and/or
provide an Incremental Term Loan Commitment, and any decision by a Lender to
increase its Revolving Commitment and/or provide an Incremental Term Loan
Commitment shall be made in its sole discretion independently from any other
Lender. Only the consent of each Increasing Lender shall be required for an
increase in the aggregate principal amount of the Revolving Commitments and/or
the establishment of a tranche of Incremental Term Loan Commitments, as
applicable, pursuant to this Section. No Lender which declines to increase the
principal amount of its Revolving Commitment and/or provide an Incremental Term
Loan Commitment may be replaced with respect to its existing Revolving
Commitment and/or its Term Loans, as applicable, as a result thereof without
such Lender’s consent. The Borrower may accept some or all of the offered
amounts from existing Lenders or designate new lenders that are acceptable to
the Administrative Agent (any such consent (x) to be required only to the extent
required under Section 10.4(b) for an assignment of Loans or Commitments of such
Type to such new lender and (y) not to be unreasonably withheld) and the
Borrower as additional Lenders hereunder in accordance with this Section (the
“Additional Lenders”), which Additional Lenders may assume all or a portion of
such Incremental Commitment. The Borrower shall have discretion to adjust the
allocation of such Incremental Revolving Commitments and/or such Incremental
Term Loans among the Increasing Lenders and the Additional Lenders (as it may
elect). The sum of the increase in the principal amount of the Revolving
Commitments and the aggregate principal amount of the Incremental Term Loan
Commitments of the Increasing Lenders plus the principal amount of the Revolving
Commitments and the aggregate principal amount of the Term Loan Commitments of
the Additional Lenders shall not in the aggregate exceed the unsubscribed amount
of the Incremental Commitment Amount.

 

75



--------------------------------------------------------------------------------

(c)    Subject to subsections (a) and (b) of this Section, any increase
requested by the Borrower shall be effective upon delivery to the Administrative
Agent of each of the following documents:

(i)    an originally executed copy of an instrument of joinder (each, an
“Incremental Commitment Joinder”), in form and substance reasonably acceptable
to the Administrative Agent, executed by the Administrative Agent, by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the Incremental Revolving Commitments and/or Incremental Term Loan Commitments,
as applicable, of such Lenders and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all of
the terms and provisions hereof;

(ii)    such evidence of appropriate corporate authorization on the part of the
Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;

(iii)    a certificate of the Borrower signed by a Responsible Officer, in form
and substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in subsection (a) of this Section has been satisfied;

(iv)    to the extent requested by any Additional Lender or any Increasing
Lender, executed promissory notes evidencing such Incremental Revolving
Commitments and/or such Incremental Term Loans, issued by the Borrower in
accordance with Section 2.10; and

(v)    any other certificates or documents that the Administrative Agent shall
reasonably request in connection with and at the time of any such proposed
increase.

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Revolving Commitments and/or the Incremental Term Loans, as applicable, and
Schedule I shall automatically be deemed amended accordingly.

(d)    If any Incremental Term Loan Commitments are to be established pursuant
to this Section, other than as set forth herein, all terms with respect thereto
shall be as set forth in the applicable Incremental Commitment Joinder, the
execution and delivery of which agreement shall be a condition to the
effectiveness of the establishment of the Incremental Term Loan Commitments.
Notwithstanding anything to the contrary in Section 10.2, the Administrative
Agent and the Borrower are expressly permitted to amend the Loan Documents to
the extent necessary to give effect to any increase in Revolving Commitments
and/or establishment of a new Incremental Term Loan Commitment pursuant to this
Section and mechanical changes necessary or advisable in connection therewith
(including amendments to implement the requirements in the preceding sentence or
the foregoing clause (a)(iv)(y) of this Section, amendments to ensure pro rata
allocations of Eurodollar Loans and Base Rate Loans between Loans incurred
pursuant to this Section and Loans outstanding immediately prior to any such
incurrence and amendments to implement ratable participation in Letters of
Credit between the Incremental Revolving Commitments and the Revolving
Commitments outstanding immediately prior to any such incurrence).

 

76



--------------------------------------------------------------------------------

(e)    This Section 2.23 shall supersede any provisions in Section 2.21 or
Section 10.2 to the contrary.

Section 2.24. Mitigation of Obligations.

If any Lender requests compensation under Section 2.18, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.18 or Section 2.20, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment.

Section 2.25. Replacement of Lenders.

If (a) any Lender requests compensation under Section 2.18, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20 or any Lender
has failed to approve an amendment or waiver that requires the consent of all
Lenders or all Lenders of a particular Class or all affected Lenders (and such
amendment or waiver has been approved by Required Lenders or Lenders with a
majority of the Commitments or Loans of a particular Class or a majority of
affected Lenders), or (b) any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or Section 2.20, as applicable) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender) (a “Replacement Lender”);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld
delayed or conditioned and shall not be required to the extent that the
Administrative Agent’s approval is not otherwise required pursuant to
Section 10.4, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal amount of all Loans owed to it, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (in the case of such outstanding principal and accrued interest) and
from the Borrower (in the case of all other amounts), and (iii) in the case of a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. If a Lender fails to execute an
Assignment and Assumption Acceptance giving effect to the assignment
contemplated under this Section 2.25, such Assignment and Acceptance may be
executed by the Borrower, the Administrative Agent and any Replacement Lender
and become effective without the consent of such replaced Lender.

 

77



--------------------------------------------------------------------------------

Section 2.26. Defaulting Lenders.

(a)    Cash Collateral.

(i)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize each Issuing Bank’s LC Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.26(b)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than 103%
of such Issuing Bank’s LC Exposure with respect to such Defaulting Lender.

(ii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon written demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.26(a) or Section 2.26(b) in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit or LC Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.26(a) following (A) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (ii) the determination by the Administrative Agent
and each Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.26(b) through Section 2.26(d), the Person providing Cash
Collateral and each Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated LC Exposure or other obligations and provided further
that to the extent that such Cash Collateral was provided by the Borrower, such
Cash Collateral shall remain subject to the security interest granted pursuant
to the Loan Documents.

 

78



--------------------------------------------------------------------------------

(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.2

(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
each Issuing Bank or the Swingline Lender hereunder; third, to Cash
Collateralize the Issuing Banks’ LC Exposure with respect to such Defaulting
Lender in accordance with Section 2.26(a); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Banks’ future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.26(a);
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in respect of Letters of Credit and Swingline Loans are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
sub-section (iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.26(b)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

79



--------------------------------------------------------------------------------

(iii)    (A) No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.14 for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)    The foregoing notwithstanding, each Defaulting Lender shall be entitled
to receive letter of credit fees pursuant to Section 2.14(d) for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
that portion of its LC Exposure for which it has provided Cash Collateral
pursuant to Section 2.26(a).

(C)    With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s LC Exposure or Swingline Lender’s Swingline Exposure with respect
to such Defaulting Lender that has not been Cash Collateralized, and (z) not be
required to pay the remaining amount of any such fee.

(iv)    All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 3.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Swingline Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).

(c)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and Issuing Banks agree in writing that a Lender is no longer a
Defaulting

 

80



--------------------------------------------------------------------------------

Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the applicable Commitments
(without giving effect to Section 2.26(b)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Swingline Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no LC Exposure after giving effect thereto.

Section 2.27. Request for Extended Facilities.

Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the Borrower
to all Lenders of Incremental Term Loans with a like Maturity Date (as specified
in the applicable Incremental Commitment Joinder therefor) or all Lenders with
Revolving Commitments of the same Class, in each case on a pro rata basis (based
on the outstanding amount of the respective Loans or the aggregate amount of the
Commitments, as the case may be, with the same Maturity Date) and on the same
terms to each such Lender, the Borrower may from time to time offer (but no
Lender is obligated to accept such offer) to extend the maturity date, increase
the interest rate or fees payable in respect of such Loans and/or Commitments
(and related outstandings) and/or modify the amortization schedule in respect of
such Lender’s Incremental Term Loans for any Incremental Term Loans (each, an
“Extension”, and each group of Loans or Commitments, as applicable, in each case
as so extended, as well as the original Loans and Commitments (in each case not
so extended), being a tranche; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were converted), all as set forth in greater detail
in an Extended Facility Agreement so long as the terms set forth below are
satisfied:

(i)    (A) no Event of Default shall have occurred and be continuing at the time
an Extension Offer is delivered to the Lenders or at the time of the Extended
Facility Closing Date and (B) all representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the Extended Facility Closing Date (or, if such representation or warranty
relates to an earlier date, as of such earlier date);

 

81



--------------------------------------------------------------------------------

(ii)    except as to interest rates, fees and final maturity, the Revolving
Commitment of any Lender (an “Extending Revolving Lender”) extended pursuant to
an Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment (or related Revolving Loan outstandings, as the
case may be) with the same terms as the original Revolving Commitments (and
related Revolving Loan outstandings); provided that (x) subject to the
provisions of Section 2.22(a) and Section 2.4(f) to the extent dealing with
Letters of Credit and Swingline Loans which mature or expire after a Maturity
Date when there exist Extended Revolving Commitments with a longer Maturity
Date, all Letters of Credit and Swingline Loans shall be participated in on a
pro rata basis by all Lenders with Revolving Commitments in accordance with
their Pro Rata Share of the Aggregate Revolving Commitment Amount (and except as
provided in Section 2.22(a) and Section 2.4(f), without giving effect to changes
thereto on an earlier Maturity Date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued) and all Borrowings under Revolving
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
Maturity Date for the non-extending Revolving Commitments) and (y) at no time
shall there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments) which have more than five
(5) different Maturity Dates;

(iii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments, the Term
Loans of any Lender (an “Extending Term Loan Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer except to the extent that such terms
are less favorable to the Extending Term Loan Lenders than to the Lenders of the
non-extended Term Loans or apply solely to periods after the Maturity Date of
the non-extended Term Loans;

(iv)    the final maturity date for any Extended Term Loans shall be no earlier
than the then latest Maturity Date, after giving effect to the exercise of the
extension option pursuant to Section 2.5, hereunder or under any existing
Extended Facility Agreement and the amortization schedule applicable to such
Extended Term Loans for periods prior to the maturity date of the Term Loans
extended thereby may not be increased from any then existing amortization
schedule applicable to Term Loans;

(v)    the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;

(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extended Facility Agreement;

 

82



--------------------------------------------------------------------------------

(vii)    if the aggregate principal amount of applicable Term Loans (calculated
on the face amount thereof) or Revolving Commitments, as the case may be, in
respect of which applicable Lenders holding Term Loans or Lenders holding
Revolving Commitments, as the case may be, shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of
applicable Term Loans or Revolving Commitments, as the case may be, offered to
be extended by Borrower pursuant to such Extension Offer, then the applicable
Incremental Term Loans or Revolving Loans, as the case may be, of the applicable
Lenders holding Term Loans or Lenders holding Revolving Commitments, as the case
may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders holding Term Loans or Lenders holding Revolving
Commitments, as the case may be, have accepted such Extension Offer;

(viii)    all documentation in respect of such Extension shall be consistent
with the foregoing;

(ix)    any Extended Facility requested by the Borrower shall be in a minimum
amount of $20,000,000; and

(x)    the Administrative Agent and the lenders party thereto shall enter into
an Extended Revolving Credit Facility Agreement or an Extended Term Facility
Agreement, as the case may be, and the conditions precedent set forth therein
shall have been satisfied or waived in accordance with its terms.

Subject to compliance with the terms of this Section 2.27, the Administrative
Agent, each Issuing Bank and the Lenders hereby consent to the Extensions and
the other transactions contemplated by this Section 2.27 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans and/or Extended Revolving Commitments on such terms as may
be set forth in the relevant Extended Facility Agreement) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Section 2.21, Section 10.2, or any other provisions regarding the sharing of
payments) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.27. The
Lenders hereto agree that the Extended Facility Lenders party to any Extended
Facility Agreement may, from time to time, make amendments to such Extended
Facility Agreement or to this Agreement and the other Loan Documents to give
effect to the Extended Facility Agreement without the consent of any other
Lenders so long as such Extended Facility Agreement, as amended, complies with
the terms set forth in this Section 2.27.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions to Effectiveness.

The obligations of the Lenders (including the Swingline Lender) to make Loans
and the obligation of each Issuing Bank to issue any Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.2):

(a)    The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including, without limitation, reimbursement or payment of all reasonable and
documented out-of-pocket expenses of the Administrative Agent, the Lead
Arrangers and their Affiliates (including reasonable and documented fees,
charges and disbursements of one primary counsel to the Administrative Agent,
one local counsel in each applicable jurisdiction and any special regulatory
counsel) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Lead Arrangers, in each case, to the extent that a detailed invoice is delivered
to the Borrower at least two (2) Business Days prior to the Closing Date.

 

83



--------------------------------------------------------------------------------

(b)    The Administrative Agent (or its counsel) shall have received the
following, each to be in form reasonably satisfactory to the Administrative
Agent:

(i)    a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;

(ii)    a certificate of the Secretary or Assistant Secretary of each Loan
Party, or in the case of the Borrower, the Secretary or Assistant Secretary of
the GP LLC or the REIT Guarantor, in the form of Exhibit 3.1(b)(ii), attaching
and certifying copies of (A) such Loan Party’s articles or certificate of
incorporation, formation, organization or limited partnership, or other
registered organizational documents, certified as of a recent date by the
Secretary of State of the jurisdiction of organization of such Loan Party;
(B) such Loan Party’s bylaws, limited liability company agreement or partnership
agreement, as applicable; (C) the resolutions of such Loan Party’s board of
directors, managers, members, general partner or other equivalent governing
body, authorizing the execution, delivery and performance of the Loan Documents
to which it is a party, (D) certificates of good standing or existence, as
applicable, from the Secretary of State or other applicable governmental
authority of the jurisdiction of incorporation or organization of such Loan
Party, and (E) a certificate of incumbency containing the name, title and true
signature of each officer of such Loan Party (or, in the case of the Borrower,
of the sole member of the general partner of such Loan Party) executing the Loan
Documents to which such Loan Party is a party;

(iii)    favorable written opinions of (A) O’Melveny & Myers LLP, counsel to the
Loan Parties; and (B) DLA Piper LLC, Maryland counsel to the Loan Parties, and
(C) Albright, Stoddard, Warnick & Albright, Nevada counsel to the Loan Parties,
each addressed to the Administrative Agent, the Issuing Bank and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

(iv)    a certificate in the form of Exhibit 3.1(b)(iv), dated the Closing Date
and signed by a Responsible Officer, certifying that after giving effect to the
transactions contemplated hereby, (A) no Default or Event of Default has
occurred and is continuing on the Closing Date, (B) all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects, unless such representation

 

84



--------------------------------------------------------------------------------

or warranty expressly relates to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date (other than those representations and warranties that are
expressly qualified by Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects), (C) since September 30, 2018, there has been no change which has had
or could reasonably be expected to have a Material Adverse Effect and (D) the
condition set forth in clauses (b)(vi) and (b)(vii) below has been satisfied;

(v)    all material consents, approvals, authorizations, registrations and
filings and orders required to be made or obtained under any Requirement of Law,
or by any Material Indebtedness of any Loan Party, in each case, as of the
Closing Date, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby shall have been obtained and shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;

(vi)    copies of financial projections for the REIT Guarantor and its
Subsidiaries on a quarterly basis for the Fiscal Year ending December 31, 2019
and annually thereafter through December 31, 2023;

(vii)    a duly completed and executed Compliance Certificate, including
calculations of the financial covenants set forth in Article VI hereof as of
December 31, 2018, calculated on a pro forma basis after giving effect to the
transactions contemplated hereby as if the same had occurred as of the first day
of the four (4) Fiscal Quarter period ending on December 31, 2018 (and setting
forth in reasonable detail such calculations);

(viii)    a certificate, dated the Closing Date and signed by the chief
financial officer of the REIT Guarantor a confirming that after giving effect to
the execution and delivery of the Loan Documents and the consummation of the
transactions contemplated hereby, the REIT Guarantor and its Subsidiaries, on a
consolidated basis, are Solvent;

(ix)    copies of UCC, tax and judgment lien search reports in all necessary
jurisdictions of the Loan Parties, as requested by the Administrative Agent,
indicating that there are no existing Liens with respect to the Loan Parties
other than Permitted Encumbrances, other Liens permitted under Section 7.2 and
Liens to be released on the Closing Date;

(x)    at least three (3) days prior to the Closing Date, all documentation and
other information with respect to the Borrower and each other Loan Party that
the Administrative Agent or any Lender reasonably determines is required by
regulatory authorities under applicable “know your customer”, and anti-money
laundering rules and regulations, including, without limitation the Patriot Act,
to the extent reasonably requested by the Administrative Agent at least ten
(10) days before the Closing Date. At least three (3) days prior to the Closing
Date, the Borrower shall deliver to each Lender who has requested at least five
(5) days prior to the Closing Date a Beneficial Ownership Certification in
relation to the Borrower.

 

85



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 3.2. Conditions to Each Credit Event.

The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit
is subject to Section 2.26(c) and the satisfaction of the following conditions:

(a)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects, unless
such representation or warranty expressly relates to an earlier date, in which
case such representations or warranty shall be true and correct in all material
respects as of such earlier date (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects);

(c)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the aggregate Revolving Credit Exposures of all Lenders shall not
exceed the Aggregate Revolving Commitment Amount; and

(d)    the Borrower shall, to the extent applicable, have delivered the required
Notice of Borrowing.

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a), (b)
and (c) of this Section.

Section 3.3. Delivery of Documents.

All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this Article, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders and
shall be in form and substance reasonably satisfactory in all respects to the
Administrative Agent.

 

86



--------------------------------------------------------------------------------

Section 3.4. Removal of Unencumbered Properties and Releases of Loan Parties.

(a)    The Loan Parties may remove any Real Property Asset as an Unencumbered
Property hereunder, and (as applicable) obtain release of any Subsidiary Loan
Party in connection therewith from the Obligations hereunder through
satisfaction of each of the following conditions:

(i)    the Borrower shall deliver to the Administrative Agent, not less than
five (5) Business Days (or such shorter period as is agreed to by the
Administrative Agent in its sole discretion) prior to the date of such removal
or release, as applicable, a written notice of the removal or release, as
applicable, of the applicable Loan Party or Unencumbered Property;

(ii)    the Borrower shall deliver, together with such request for removal or
release, as applicable, a Compliance Certificate showing that on the date of
such removal or release, as applicable, and after giving effect to such removal
or release, as applicable, and any corresponding payment of the Loans, the Loan
Parties will be in compliance with the Financial Covenants;

(iii)    a Responsible Officer of the Borrower shall certify in writing to the
Administrative Agent that no Default or Event of Default shall exist immediately
after giving effect to the applicable removal or release, as applicable, any
payment of the Loans that will be made on or prior to the date of such removal
or release, as applicable, and any addition of any Unencumbered Property to
occur on or prior to the date of such removal or release, as applicable.

To the extent all such conditions to removal or release, as applicable, are
satisfied or waived, the Administrative Agent will promptly deliver, as soon as
reasonably practical and, in any event, within ten (10) Business Days of the
request by any Loan Party made on or after the date such conditions to removal
or release, as applicable, are satisfied or waived, to the applicable Loan
Party, such documentation as such Loan Party reasonably requests to evidence the
release of such Loan Party, to the extent such Loan Party is not a Material
Subsidiary, as the case may be, from the Obligations.

(b)    Whenever the Administrative Agent on behalf of the Lenders is required
(or is authorized by the Required Lenders to) provide a release of a Loan Party
or removal of a Real Property Asset as an Unencumbered Property under this
Agreement, the Administrative Agent shall provide such release promptly (and in
the case of a release of a Loan Party within the time period set forth in
Section 11.8) and, to the extent the release of such Loan Party or removal of
such Real Property Asset is being requested in connection with any Disposition
permitted under this Agreement, the Administrative Agent shall deliver such
documentation necessary to evidence and effectuate such removal or release, as
applicable, substantially concurrently with the closing of such Disposition to
the extent the Administrative Agent has received at least ten (10) Business Days
prior written notice of the requirements for such removal or release.

 

87



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the Loan Parties represents and warrants, after giving effect to the
transactions contemplated hereby, to the Administrative Agent, each Lender and
each Issuing Bank as follows:

Section 4.1. Due Organization and Good Standing.

Each of the Loan Parties (a) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company under the
laws of the jurisdiction of its organization, (b) has all requisite
organizational power and authority to carry on its business as now conducted,
and (c) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except, in the case of
clauses (b) and (c), where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.2. Power and Authority, Due Authorization, Execution, Delivery and
Enforceability.

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary organizational and, if required,
shareholder, partner or member action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

Section 4.3. Governmental and Third Party Consents and Approvals; No Conflicts.

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(b) will not violate any Requirement of Law applicable to the REIT Guarantor or
any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any Contractual
Obligation of the REIT Guarantor or any of its Subsidiaries or any of its assets
or give rise to a right thereunder to require any payment to be made by the REIT
Guarantor or any of its Subsidiaries (other than payments in accordance with the
Loan Documents) and (d) will not result in the creation or imposition of any
Lien on any asset of the REIT Guarantor or any of its Subsidiaries, except, in
each case, as would not reasonably be expected to result in a Material Adverse
Effect.

Section 4.4. Financial Statements; Material Adverse Change.

(a)    [Reserved].

(b)    The financial statements delivered pursuant to Section 5.1(a) and
Section 5.1(b) fairly present in all material respects the consolidated
financial condition of the REIT

 

88



--------------------------------------------------------------------------------

Guarantor and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied (except
as noted therein), subject to year-end audit adjustments and the absence of
footnotes in the case of the financial statements delivered pursuant to
Section 5.1(b).

(c)    Since September 30, 2018, there have been no changes with respect to the
REIT Guarantor and its Subsidiaries which have had or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 4.5. Litigation and Environmental Matters.

(a)    No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened in writing against or affecting the Consolidated Parties
(i) that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect on the Borrower, REIT Guarantor and its
Subsidiaries, taken as a whole, or (ii) which could reasonably be expected to
result in the invalidity or unenforceability of this Agreement or any other Loan
Document.

(b)    Except as could not reasonably be expected to have a Material Adverse
Effect:

(i)    To the knowledge of the Responsible Officers of the Loan Parties, each of
the Real Property Assets owned by the Loan Parties and all operations with
respect to each of the Real Property Assets owned by the Loan Parties are in
compliance with all applicable Environmental Laws in all material respects and
there are no conditions relating to the Real Property Assets owned by the Loan
Parties or the businesses of the Loan Parties that are likely to give rise to
any liability to any Loan Party or Property Party under any applicable
Environmental Laws.

(ii)    To the knowledge of the Responsible Officers of the Loan Parties, none
of the Real Property Assets owned by the Loan Parties contains, or has
previously contained, any Hazardous Materials at, on or under such property in
amounts or concentrations that constitutes a violation of, or could give rise to
liability of any Loan Party or Property Party under, applicable Environmental
Laws.

(iii)    To the knowledge of the Responsible Officers of the Loan Parties, no
Loan Party or Property Party has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Real Property Assets owned by the Loan Parties or Property Parties or the
businesses of the Loan Parties or any Property Party, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.

(iv)    To the knowledge of the Responsible Officers of the Loan Parties, no
Loan Party or Property Party has generated, treated, stored or disposed of
Hazardous Materials at, on or under any of the Real Property Assets owned by the
Loan Parties in violation of, or in a manner that could give rise to liability
under, any applicable

 

89



--------------------------------------------------------------------------------

Environmental Law. To the knowledge of the Responsible Officers of the Loan
Parties, Hazardous Materials have not been transported or disposed of from the
Real Property Assets owned by the Loan Parties, in each case by or on behalf of
any Loan Party or Property Party, in violation of, or in a manner that is likely
to give rise to liability under, any applicable Environmental Law.

(v)    To the knowledge of the Responsible Officers of the Loan Parties, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Loan Party or Property
Party is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Loan Parties, the Real Property Assets owned by the Loan
Parties or the businesses of the Loan Parties.

Section 4.6. Compliance with Laws.

(a)    Each of the Consolidated Parties is in compliance with all Requirements
of Law and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such Requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(b)    To the knowledge of the Responsible Officers of the Loan Parties, each of
the Unencumbered Properties, and the uses of the Unencumbered Properties, are in
compliance in all material respects with all Requirements of Law and all orders,
writs, injunctions and decrees applicable to the Unencumbered Properties owned
by the Loan Parties (including, without limitation, building and zoning laws and
Health Care Laws), except in such instances in which (i) such Requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(c)    No Loan Party or Property Party is in default after all applicable notice
and cure periods under or with respect to any Contractual Obligation that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

Section 4.7. Investment Company Act.

None of the Loan Parties is (a) required to be registered as an “investment
company” or is “controlled” by an “investment company” required to register, as
such terms are defined in the Investment Company Act of 1940, as amended and in
effect from time to time, or (b) otherwise subject to any other regulatory
scheme limiting its ability to incur debt or requiring any approval or consent
from, or registration or filing with, any Governmental Authority in connection
therewith.

 

90



--------------------------------------------------------------------------------

Section 4.8. Taxes.

The REIT Guarantor and its Subsidiaries and each other Person for whose taxes
the REIT Guarantor or any of its Subsidiaries could become liable have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the REIT Guarantor or such Subsidiary, as the case may be, has set aside
on its books adequate reserves in accordance with GAAP, or except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 4.9. Margin Regulations.

None of the proceeds of any of the Loans or Letters of Credit will be used,
directly or indirectly, for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of such terms under Regulation U for any purpose
that violates the provisions of Regulation T, Regulation U or Regulation X.
Neither the REIT Guarantor nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying “margin stock”.

Section 4.10. ERISA.

Except as would not reasonably be expected to have a Material Adverse Effect,
each Plan is in substantial compliance in form and operation with its terms and
with ERISA and the Code (including, without limitation, the Code provisions
compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations. Each Plan (and each related trust, if
any) which is intended to be qualified under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code covering all applicable tax law changes, or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service, and, except as would not reasonably be expected to have a
Material Adverse Effect, nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
a Plan with no determination, nothing has occurred that would adversely affect
the issuance of a favorable determination letter or otherwise adversely affect
such qualification). No ERISA Event has occurred or is reasonably expected to
occur that would be reasonably expected to have a Material Adverse Effect. There
are no actions, suits or claims pending against or involving a Plan (other than
routine claims for benefits) or, to the knowledge of the REIT Guarantor, any of
its Subsidiaries or any ERISA Affiliate, threatened in writing, which would
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to result in a Material Adverse Effect. Except as would not reasonably
be expected either individually or in the aggregate to have a Material Adverse
Effect, the REIT Guarantor, each of its Subsidiaries and each ERISA Affiliate
have made all contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, by the
terms of such Plan or Multiemployer Plan, respectively, or by any contract or
agreement requiring contributions to a Plan or Multiemployer Plan. Except as
would not reasonably be expected either singly or in the aggregate to result in
a Material

 

91



--------------------------------------------------------------------------------

Adverse Effect, no Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period within the meaning of Section 412 of the Code or Section 303
or 304 of ERISA. None of the REIT Guarantor, any of its Subsidiaries or any
ERISA Affiliate have ceased operations at a facility so as to become subject to
the provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer
so as to become subject to the provisions of Section 4063 of ERISA or ceased
making contributions to any Plan subject to Section 4064(a) of ERISA to which it
made contributions, in each, case except as would not reasonably be expected
either singly or in the aggregate to result in a Material Adverse Effect.
Borrower represents and warrants as of the Effective Date that Borrower is not
and will not be using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to the Borrower’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, or this Agreement.

Section 4.11. Ownership of Property.

(a)    Each of the Consolidated Parties has good title to, or valid leasehold
interests in or other right to occupy, all of its real and personal property
material to the operation of its business, in each case free and clear of Liens
prohibited by this Agreement. The real and personal property of each of the
Consolidated Parties is subject to no Liens, other than Liens permitted pursuant
to Section 7.2.

(b)    As of the Closing Date, (i) all Real Property Assets owned or leased by
the Borrower and its Subsidiaries is set forth on Schedule 4.11; and (ii) all
Ensign Assets are listed on Part B of Schedule 4.11.

Section 4.12. Accuracy of Disclosure.

None of the reports (including, without limitation, all reports that the REIT
Guarantor or the Borrower is required to file with the Securities and Exchange
Commission), financial statements, certificates or other information (other than
projected financial information and other forward looking information and
information of a general industry nature) furnished by or on behalf of the REIT
Guarantor or the Borrower to the Administrative Agent or any Lender in
connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole in light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such projected
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being understood and agreed that such projected
information is subject to contingencies and assumptions, many of which are not
within the control of the Borrower, and no assurances can be given that any
projections will be realized, and any divergences from projected results may be
material.

Section 4.13. Labor Relations.

There are no strikes, lockouts or other labor disputes or grievances against the
REIT Guarantor or any of its Subsidiaries, or, to the Borrower’s knowledge,
threatened in

 

92



--------------------------------------------------------------------------------

writing against or affecting the REIT Guarantor or any of its Subsidiaries, and
no unfair labor practice charges or grievances are pending against the REIT
Guarantor or any of its Subsidiaries, or, to the Borrower’s knowledge,
threatened in writing against any of them before any Governmental Authority, in
each case, that would, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All payments due from the REIT
Guarantor or any of its Subsidiaries pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of the REIT Guarantor or any such Subsidiary, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

Section 4.14. Subsidiaries.

As of the Closing Date and as of each date on which such schedule is
subsequently updated pursuant to the terms hereof through the delivery of a
Compliance Certificate in connection with the delivery of financial statements
pursuant to Section 5.1(a), Schedule 4.14 correctly sets forth as of the Closing
Date the correct legal name, tax identification number and the jurisdiction of
formation of the Loan Parties. Except as set forth on Schedule 4.14, as of the
Closing Date: (i) no Loan Party (other than the REIT Guarantor) has issued to
any third party any securities convertible into any equity interest in such Loan
Party, or any options, warrants or other rights to acquire any securities
convertible into any such equity interest, and (ii) the outstanding Capital
Stock of each Loan Party (other than the REIT Guarantor) is owned by the Persons
indicated on Schedule 4.14, is validly issued, fully paid and non-assessable,
and is free and clear of all Liens (other than Liens permitted pursuant to this
Agreement), warrants, options and rights of others of any kind whatsoever.
Except as provided under Section 5.12, each Subsidiary owning an Unencumbered
Property or directly or indirectly owning any Capital Stock of any other Loan
Party is a Loan Party hereunder. Each Property Party (other than the REIT
Guarantor and the Borrower) is a Wholly Owned Subsidiary of the Borrower.

Section 4.15. Solvency.

After giving effect to the execution and delivery of the Loan Documents and the
making of the Loans under this Agreement, the REIT Guarantor and its
Subsidiaries, on a consolidated basis, are Solvent.

Section 4.16. Insurance.

The Real Property Assets of the REIT Guarantor and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
REIT Guarantor (except with respect to Real Property Assets that do not
constitute Unencumbered Properties and except with respect to captive insurance
companies of any Tenant or any self-insurance of any Tenant maintained in
compliance with the applicable Facility Lease), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the REIT Guarantor or the applicable Subsidiary operates.

Section 4.17. Reserved.

 

93



--------------------------------------------------------------------------------

Section 4.18. Real Property Assets; Leases.

(a)    Intentionally Deleted.

(b)    As of the Closing Date, Part II of Schedule 4.18 is a true and complete,
in all material respects, list as of (i) the street address of each Real
Property Asset owned by any Loan Party or leased pursuant to an Eligible Ground
Lease; (ii) the applicable Loan Party which owns or leases each such Real
Property Asset; (iii) the facility type of each such other Real Property Asset;
(iv) the lease(s) to which each such Real Property Asset is subject; (v) the
name and address of the Tenants with respect to each such Real Property Asset
and (vi) whether such Real Property Asset is an Unencumbered Property.

(c)    As of the Closing Date, Part III of Schedule 4.18 sets forth all
subleases, other than any Facility Subleases, known by a Borrower to exist with
respect to the Facility Leases relating to any of the Unencumbered Properties
owned by any Loan Party (other than any Multi-Tenant Buildings), the termination
of which could reasonably be expected to result in a material adverse effect on
the applicable Tenant’s ability to continue to make scheduled payments to the
applicable Loan Party under the applicable Facility Lease, together with the
applicable Tenant with respect thereto, the remaining term of the sublease and
whether or not such Tenant is current on payments due thereunder.

(d)    Intentionally Deleted.

(e)    To the knowledge of the Responsible Officers of the Loan Parties, each of
the facilities located on the Unencumbered Properties owned by the Loan Parties
complies in all material respects with the requirements of Section 5.8 of this
Agreement. To the knowledge of the Responsible Officers of the Loan Parties, as
of the Closing Date, no condemnation or condemnation proceeding has been
instituted and remained undismissed for a period in excess of ninety
(90) consecutive days, in each case, with respect to a material portion of any
Real Property Asset listed on Part II of Schedule 4.18. To the knowledge of the
Responsible Officers of the Loan Parties, as of the Closing Date, no material
casualty event has occurred with respect to the improvements located on any Real
Property Asset listed on Part II of Schedule 4.18 which has not been (or, if
applicable) will not be able to be) fully remediated with available insurance
proceeds.

Section 4.19. Assignment of Claims Act.

Except as set forth on Schedule 4.19 as of the Closing Date, no Loan Party is a
party to any contract or agreement that is subject to the Federal Assignment of
Claims Act, as amended (31 U.S.C. Section 3727) or any similar state or local
law.

Section 4.20. Healthcare Matters.

(a)    Compliance with Health Care Laws. Without limiting the generality of
Section 4.6 hereof or any other representation or warranty made herein, each
Loan Party and, to the knowledge of the Responsible Officers of the Loan
Parties, each Tenant under an Ensign Master Lease and each Eligible Tenant, is
in compliance with applicable provisions of federal and state laws governing
Medicare and any state Medicaid programs and any statutes or any regulations
promulgated pursuant to such laws, including, without limitation, Sections
1320a-7, 1320a-7a, 1320a-7b and 1395nn of Title 42 of the United States Code,
the False Claims Act (31 U.S.C. Section 3729 et seq.), the Health Insurance
Portability and Accountability Act of 1996 (42

 

94



--------------------------------------------------------------------------------

U.S.C. § 1320d et seq.), as amended by the Health Information, Technology for
Economic and Clinical Health Act of 2009 (collectively, “HIPAA”), all criminal
laws relating to health care fraud and abuse, including but not limited to 18
U.S.C. Sections 286 and 287, and the health care fraud criminal provisions under
HIPAA, the exclusion laws (42 U.S.C. 1320a-7), Medicare (Title XVIII of the
Social Security Act), Medicaid (Title XIX of the Social Security Act) and
related state or local statutes or regulations promulgated under such laws
(“Health Care Laws”), except to the extent such non-compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(i)    To the knowledge of the Responsible Officers of the Loan Parties, the
business practices of each Tenant under an Ensign Master Lease and each Eligible
Tenant are in compliance with, as applicable to their respective businesses,
federal or state laws regarding physician ownership of (or financial
relationship with) and referral to entities providing healthcare related goods
or services, or laws requiring disclosure of financial interests held by
physicians in entities to which they may refer patients for the provisions of
health care related goods or services, except to the extent such non-compliance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Responsible Officers of the
Loan Parties, except as set forth on Schedule 4.20 as of the Closing Date, there
are no Medicare, Medicaid or any other recoupment or recoupments of any
governmental or private health care payor being sought, requested, claimed, or
threatened, against any Tenant under an Ensign Master Lease and any Eligible
Tenant, which, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

(ii)    [Reserved].

(iii)    In accordance with applicable Health Care Laws and except where such
noncompliance has not had or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, to the knowledge of
the Responsible Officers of the Loan Parties, each Tenant under an Ensign Master
Lease and each Eligible Tenant has: (i) verified that all employees, independent
contractors and other suppliers, including physicians, advanced practice nurses,
dentists, therapists and physician assistants providing clinical services have
valid and current licenses, permits and credentials, (ii) conducted criminal
background checks on all such persons, and (iii) verified that none of such
persons is included on an applicable federal, state or other applicable listing
of excluded persons, including the HHS/OIG List of Excluded
Individuals/Entities, prior to their employment or engagement as contractors, as
applicable, and have continued to conduct such verifications on all such persons
thereafter, as required by such applicable Health Care Laws.

(iv)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, to the knowledge of the Responsible
Officers of the Loan Parties, (i) all cost reports, other reports, data, claims
and information required to be filed by any Tenant under an Ensign Master Lease
or any Eligible Tenant in connection with any applicable state or federal
healthcare program (“Program”) have been timely filed and were true and complete
at the time filed (or were corrected in or supplemented by a subsequent filing
if so required); (ii) there are no claims, actions or

 

95



--------------------------------------------------------------------------------

appeals pending (and to the knowledge of the Responsible Officers of the Loan
Parties, no Tenant under an Ensign Master Lease and no Eligible Tenant has made
any filing or submission that would result in any claims, actions or appeals)
before any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority (including governmental fiscal agents) with
respect to any Program reports or claims filed by a Tenant under an Ensign
Master Lease or an Eligible Tenant on or before the date hereof, or with respect
to any disallowances by any regulatory body, administrative agency, governmental
body or other authority (including governmental fiscal agents) in connection
with any audit or any claims; (iii) no validation review, survey, inspection or
program integrity review related to any Tenant under an Ensign Master Lease or
any Eligible Tenant has been conducted by any regulatory body, administrative
agency, governmental body or other authority (including governmental fiscal
agents) in connection with any Program within the past three (3) years, and no
such reviews are scheduled, pending, threatened against or affecting any Tenant
under an Ensign Master Lease or any Eligible Tenant.

(v)    To the knowledge of the Responsible Officers of the Loan Parties, each
Tenant under an Ensign Master Lease and each Eligible Tenant has paid or caused
to be paid or will pay in connection with its next quarterly credit balance all
known and undisputed material refunds that have become due, overpayments or
adjustments, except to the extent such failure to pay has not had or would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b)    Health Care Permits.

(i)    Each Loan Party and, to the knowledge of the Responsible Officers of the
Loan Parties, each Tenant under an Ensign Master Lease and each Eligible Tenant
has such permits, licenses, franchises, certificates and other approvals or
authorizations of Governmental Authorities as are necessary under applicable law
or regulations to own its properties and conduct its business (including without
limitation such permits as are required under such federal, state and other
Health Care Laws, and under similar licensure laws and such insurance laws and
regulations, as are applicable thereto) (“Health Care Permits”), if the failure
to obtain such permits, licenses, franchises, certificates and other approvals
or authorizations could reasonably be expected to result in a Material Adverse
Effect.

(ii)    To the knowledge of the Responsible Officers of the Loan Parties, each
Tenant under an Ensign Master Lease and each Eligible Tenant has all Medicare,
Medicaid and related agency supplier billing number(s) and related documentation
necessary to receive reimbursement, to the extent applicable, from Medicare
and/or Medicaid for any item or service furnished by such Person in any
jurisdiction where it conducts business except to the extent the failure to
obtain billing number(s) or related documentation could reasonably be expected
to result in a Material Adverse Effect. To the knowledge of the Responsible
Officers of the Loan Parties, no Tenant under an Ensign Master Lease and no
Eligible Tenant is currently subject to suspension, revocation, renewal or
denial of its Medicare and/or Medicaid certification, supplier billing
number(s), or Medicare and/or Medicaid participation agreement(s), except to the
extent such suspension, revocation, renewal or denial would not reasonably be
expected to result in a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

Section 4.21. OFAC.

None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries, or, to the Borrower’s actual knowledge, any director, officer, or
employee thereof: (i) is a Sanctioned Person; or (ii) derives any of its assets
or operating income from investments in or transactions with any Sanctioned
Person or Sanctioned Country; and none of the proceeds from any Loan, and no
Letter of Credit, will be used directly or to the Loan Parties’ knowledge,
indirectly, to finance any operations, investments or activities in, or make any
payments to, any Sanctioned Person or Sanctioned Country or in violation of
Anti-Corruption Laws; or (iii) is the subject of any sanctions administered or
enforced by OFAC, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom (collectively, “Sanctions”), or
located, organized or resident in a country or territory that is the subject of
Sanctions. Each of the Loan Parties and its Subsidiaries, and to the knowledge
of the Loan Parties, each director, officer or employee of the Loan Parties and
each such Subsidiary, is in compliance with the Anti-Corruption Laws in all
material respects. The Loan Parties have implemented and maintain in effect
policies and procedures designed to ensure compliance with the Anti-Corruption
Laws and applicable Sanctions by the Loan Parties, their Subsidiaries, and their
respective directors, officers and employees.

Section 4.22. Patriot Act.

Neither any Loan Party nor any of its Subsidiaries is an “enemy” or an “ally of
the enemy” within the meaning of Section 2 of the Trading with the Enemy Act or
any enabling legislation or executive order relating thereto. Neither any Loan
Party nor any or its Subsidiaries is in violation of (a) the Trading with the
Enemy Act, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (c) the Patriot Act.
None of the Loan Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

Section 4.23. No Default.

No Default has occurred and is continuing.

Section 4.24. Intellectual Property.

Each of the REIT Guarantor and its Subsidiaries owns or has the right to use all
patents, trademarks, copyrights, service marks, and trade names, and rights with
respect to the foregoing, necessary to conduct its business as now conducted and
as proposed to be conducted, without any conflict with the patents, trademarks,
copyrights, service marks, and trade names, and rights with respect to the
foregoing, of any other Person that would reasonably be expected to result in a
Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

Section 4.25. REIT Status.

Except as otherwise set forth on Schedule 4.25, the REIT Guarantor is organized
and will operate in conformity with the requirements for qualification and
taxation as a REIT, and its proposed method of operation will enable the REIT
Guarantor to meet the requirements for qualification and taxation as a REIT.

Section 4.26. EEA Financial Institution.

None of the Borrower, the REIT Guarantor or any other Guarantor is an EEA
Financial Institution.

Section 4.27. Beneficial Ownership.

As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

ARTICLE V

AFFIRMATIVE COVENANTS

The Loan Parties covenant and agree that until Payment in Full of the
Obligations:

Section 5.1. Financial Statements and Other Information.

The REIT Guarantor and the Borrower will deliver to the Administrative Agent
(for distribution to each Lender) prompt written notice of the following:

(a)    not later than ten (10) days following the filing of the REIT Guarantor’s
Form 10-K with the Securities and Exchange Commission, and in any event within
ninety (90) days after the end of each Fiscal Year of the REIT Guarantor, a copy
of the annual audited report for such Fiscal Year for the REIT Guarantor and its
Subsidiaries, containing a consolidated balance sheet of the REIT Guarantor and
its Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the REIT Guarantor and its Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by independent
certified public accountants of nationally recognized standing (without a “going
concern” or like qualification, exception or explanation and without any
qualification or exception as to the scope of such audit (other than any “going
concern” or similar qualification or exception related to the maturity of the
Obligations, the Senior Notes or any other Indebtedness not prohibited
hereunder)) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
REIT Guarantor and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;

(b)    not later than ten (10) days following the filing of the REIT Guarantor’s
Form 10-Q with the Securities and Exchange Commission, and in any event within
sixty (60) days after the end of each Fiscal Quarter of each of the first three
(3) Fiscal Quarters of each Fiscal Year of the REIT Guarantor (or if the REIT
Guarantor is not required to file periodic reports under Section 13(a) or
Section 15(d) of the Exchange Act, then sixty (60) days after the end

 

98



--------------------------------------------------------------------------------

of each of the first three (3) Fiscal Quarters in each Fiscal Year), an
unaudited consolidated balance sheet of the REIT Guarantor and its Subsidiaries
as of the end of such Fiscal Quarter and the related unaudited consolidated
statements of income of the REIT Guarantor and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter and
the corresponding portion of the REIT Guarantor’s previous Fiscal Year;

(c)    within sixty (60) days after the end of each of the first three
(3) Fiscal Quarters of each Fiscal Year of the REIT Guarantor and no later than
ninety (90) days after the end of the fourth (4th) Fiscal Quarter of each Fiscal
Year of the REIT Guarantor, a schedule setting forth, for the four (4) Fiscal
Quarter period ending on the last date of such Fiscal Quarter, (A) the aggregate
Adjusted NOI for all Real Property Assets that are Unencumbered Properties for
each category of facilities set forth in the definition of Capitalization Rate;
(B) the aggregate Net Revenues for all Real Property Assets that are
Unencumbered Properties for each category of facilities set forth in the
definition of Capitalization Rate; (C) the Adjusted NOI for each Real Property
Asset that is an Unencumbered Property; and (D) the Net Revenues with respect to
each Unencumbered Property;

(d)    concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section, a Compliance Certificate signed by the
principal executive officer or the principal or chief financial officer of the
REIT Guarantor (i) certifying that such financial statements fairly present in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of REIT Guarantor and its Subsidiaries on a
consolidated basis in accordance with GAAP, in the case of quarterly financial
statements subject only to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether there exists a Default or Event of
Default on the date of such certificate and, if a Default or an Event of Default
then exists, specifying the details thereof and the action which the Borrower
has taken or proposes to take with respect thereto, (iii) setting forth in
reasonable detail calculations demonstrating whether the Borrower is in
compliance with the financial covenants set forth in Article VI (beginning with
the first full Fiscal Quarter following the Closing Date), (iv) specifying any
change in the identity of the Subsidiaries as of the end of such Fiscal Year or
Fiscal Quarter from the Subsidiaries identified to the Lenders on the Closing
Date or as of the most recent Fiscal Year or Fiscal Quarter, as the case may be,
and (v) stating whether any change in GAAP or the application thereof has
occurred since the date of the mostly recently delivered audited financial
statements of the REIT Guarantor and its Subsidiaries that impacts such
financial statements, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such Compliance
Certificate;

(e)    [Reserved];

(f)    within sixty (60) days after the end of the calendar year, a budget for
REIT Guarantor and its Subsidiaries for the succeeding Fiscal Year, containing a
projected income statement, balance sheet and statement of cash flows;

(g)    [Reserved];

 

99



--------------------------------------------------------------------------------

(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the REIT Guarantor or the Borrower to its equity
holders generally, as the case may be;

(i)    promptly following any reasonable request therefor, such other
information with respect to the Real Property Assets as the Administrative Agent
or any Lender through the Administrative Agent, may reasonably request and as is
reasonably available to the REIT Guarantor or any of its Subsidiaries (provided
that no such information shall be required to be provided if providing such
information would violate confidentiality agreements or result in a loss of
attorney-client privilege or a claim of attorney work product with respect to
such information so long as the REIT Guarantor notifies the Administrative Agent
that such information is being withheld and the reason therefor);

(j)    promptly following any change in beneficial ownership of the Borrower
that would render any statement in the existing Beneficial Ownership
Certification materially untrue or inaccurate, an updated Beneficial Ownership
Certification for the Borrower; and

(k)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the REIT
Guarantor or any of its Subsidiaries as the Administrative Agent may reasonably
request (provided that no such information shall be required to be provided if
providing such information would violate confidentiality agreements or could
result in a loss of attorney-client privilege or a claim of attorney work
product with respect to such information so long as the REIT Guarantor notifies
the Administrative Agent that such information is being withheld and the reason
therefor).

So long as the REIT Guarantor is required to file periodic reports under
Section 13(a) or Section 15(d) of the Exchange Act, the Borrower shall be deemed
to have satisfied its obligation to deliver the financial statements referred to
in clauses (a), (b) and (h) upon the filing of such reports with the Securities
and Exchange Commission.

Section 5.2. Notices of Material Events.

The REIT Guarantor and the Borrower will deliver to the Administrative Agent
(for distribution to each Lender) prompt written notice of the following:

(a)    the occurrence of any Default or Event of Default;

(b)    the filing or commencement of, or any material development in, any
action, suit, proceeding, audit, claim, demand, order or dispute with, by or
before any arbitrator or Governmental Authority against or, to the knowledge of
any Responsible Officer of the Loan Parties, affecting the REIT Guarantor, any
of its Subsidiaries or, to the knowledge of any Loan Party, any Tenant under an
Ensign Master Lease that (i) seeks injunctive or similar relief, or (ii) alleges
potential or actual violations of any Health Care Law by the REIT Guarantor, any
of its Subsidiaries or, to the knowledge of the Responsible Officers of the Loan
Parties, any Tenant under an Ensign Master Lease or its Licensed Personnel,
which, in each case above, could, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;

 

100



--------------------------------------------------------------------------------

(c)    the occurrence of any event or any other development by which the REIT
Guarantor or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability,
in each case which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

(d)    promptly and in any event within fifteen (15) days after (i) becoming
aware that any ERISA Event has occurred that, either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
a certificate of a Responsible Officer describing such ERISA Event and the
action, if any, proposed to be taken with respect to such ERISA Event and a copy
of any notice filed with the PBGC or the IRS pertaining to such ERISA Event and
any notices received by the REIT Guarantor, such Subsidiary or such ERISA
Affiliate from the PBGC or any other governmental agency with respect thereto,
and (ii) becoming aware (A) that there has been a material increase in Unfunded
Pension Liabilities (not taking into account Plans with negative Unfunded
Pension Liabilities) since the date the representations hereunder are given or
deemed given, or from any prior notice, as applicable that could reasonably be
expected to result in liability to a Property Party, (B) of the incurrence of
any material Withdrawal Liability, (C) of the adoption of, or the commencement
of contributions to, any Plan subject to Section 412 of the Code by the REIT
Guarantor, any of its Subsidiaries or any ERISA Affiliate, or (D) of the
adoption of any amendment to a Plan subject to Section 412 of the Code which
results in a material increase in contribution obligations of the REIT
Guarantor, any of its Subsidiaries or any ERISA Affiliate, in each case, which,
either individually or in the aggregate could reasonably be expected to result
in a Material Adverse Effect, a detailed written description thereof from the
chief financial officer of the Borrower;

(e)    the occurrence of any event of default, or the receipt by the REIT
Guarantor or any of its Subsidiaries of any written notice of an alleged event
of default, with respect to any Material Indebtedness of the REIT Guarantor or
any of its Subsidiaries;

(f)    [Reserved];

(g)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(h)    at least five (5) days prior thereto (or such shorter period as the
Administrative Agent may agree to), notice of any change (i) in any Loan Party’s
legal name (but, for the avoidance of doubt, excluding any trade names), (ii) in
any Loan Party’s organizational existence, (iii) in any Loan Party’s federal
taxpayer identification number or organizational number or jurisdiction of
organization or (iv) any Loan Party’s accounting or financial reporting
practices;

(i)    [reserved];

 

101



--------------------------------------------------------------------------------

(j)    no later than ten (10) Business Days after any Responsible Officer of the
Borrower or any of its Subsidiaries has actual knowledge of:

(i)    any claim to recover any alleged overpayments (other than any such claim
made against the REIT Guarantor or any of its Subsidiaries that relates to a
period during which the REIT Guarantor or such Subsidiary did not operate the
respective facility) with respect to any receivables in excess of $10,000,000;
and

(ii)    notice of the occurrence of any material reportable event or similar
term as defined in any corporate integrity agreement, corporate compliance
agreement or deferred prosecution agreement pursuant to which the REIT Guarantor
or any of its Subsidiaries or, to the knowledge of the Responsible Officers of
the Loan Parties, any Eligible Tenant has to make a submission to any
Governmental Authority or other Person under the terms of such agreement, if any

Each notice or other document delivered under this Section 5.2 shall be
accompanied by a written statement of a Responsible Officer setting forth the
details of the event or development requiring such notice or other document and
any action taken or proposed to be taken with respect thereto (which, in the
case of any event or development with respect to a Tenant, shall be limited to
such notices and documentation in the possession of the Loan Parties and limited
to the actions taken or proposed to be taken that a Responsible Officer of a
Loan Party has actual knowledge of).

Section 5.3. Existence; Conduct of Business.

The Loan Parties will, and will cause each of their Subsidiaries to, do or cause
to be done all things necessary to (i) maintain in full force and effect its
legal existence and (ii) preserve, renew and maintain its respective rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business (except, in the case of this
clause (ii), as would not reasonably be expected to result in a Material Adverse
Effect); provided that nothing in this Section shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

Section 5.4. Compliance with Laws.

The Loan Parties will, and will cause each of their Subsidiaries to, comply with
all laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including, without limitation, all
Environmental Laws, ERISA, Health Care Laws and OSHA, except where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Loan Parties shall maintain
in effect and enforce policies and procedures designed to ensure compliance with
the Anti-Corruption Laws and applicable Sanctions by the Loan Parties, their
Subsidiaries, and their respective directors, officers, and employees and shall
promptly advise the Administrative Agent in writing in the event that the Loan
Parties shall determine that any investors in the Loan Parties are in violation
of Anti-Corruption Laws or Sanctions applicable to them.

 

102



--------------------------------------------------------------------------------

Section 5.5. Payment of Taxes and Other Obligations.

The Loan Parties will, and will cause each of their Subsidiaries to, pay and
discharge (or cause to be paid or discharged) all tax liabilities, assessments
and governmental charges or levies all lawful claims which, if unpaid, would by
law become a Lien (other than a Permitted Encumbrance or other Lien permitted by
Section 7.2) upon it or its properties or assets (including, without limitation,
each Unencumbered Property), unless (a) the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by such Loan Party or Subsidiary or (b) the failure to pay
any such payment could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.6. Books and Records.

The Loan Parties will, and will cause each of their Subsidiaries to, keep proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
to the extent necessary to prepare the consolidated financial statements of the
REIT Guarantor in conformity with GAAP.

Section 5.7. Visitation and Inspection.

The Loan Parties will, and will cause each of their Subsidiaries to, permit any
representative or independent contractor of the Administrative Agent or any
Lender to visit and inspect its properties, to examine its books and records and
to make copies and take extracts therefrom, and to discuss its affairs, finances
and accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times as the Administrative Agent or any
Lender may reasonably request after reasonable prior notice to the Borrower;
provided that (a) so long as no Event of Default shall have occurred and be
continuing, the Administrative Agent and the Lenders shall not make more than
one such visit and inspection in any Fiscal Year; (b) if an Event of Default has
occurred and is continuing, no prior notice shall be required and the limitation
on the number of visits and inspections shall no longer apply; (c) any such
inspection and examination, copies and discussions shall not be permitted to the
extent it would violate confidentiality agreements or result in a loss of
attorney-client privilege or claim of attorney work product so long as the
Borrower notifies the Administrative Agent of such limitation and the reason
therefor; and (d) any such inspection and examination, copies and discussions
shall be subject to the terms of any applicable lease.

Section 5.8. Maintenance of Properties.

Subject to Section 7.6, the Loan Parties will, and will cause each of their
Subsidiaries to protect and preserve, or cause to be protected and preserved all
Unencumbered Properties and other material Real Property Assets and maintain, or
cause to be maintained, in good repair, working order and condition all
Unencumbered Properties and other material Real Property Assets (ordinary wear
and tear, force majeure, casualty and condemnations events excepted).

Section 5.9. Insurance.

The Loan Parties will, and will cause each of their Subsidiaries to, maintain
with financially sound and reputable insurance companies which are not
Affiliates of any Loan Party insurance with respect to its properties and
business, and the properties and business of the REIT Guarantor and its
Subsidiaries, against loss or damage of the kinds customarily insured

 

103



--------------------------------------------------------------------------------

against by companies in the same or similar businesses operating in the same or
similar locations and will, upon request of the Administrative Agent (which
request shall be given no more than once in any Fiscal Year, unless an Event of
Default has occurred and is continuing), furnish to each Lender a certificate of
a Responsible Officer setting forth the nature and extent of all insurance
maintained by the REIT Guarantor and its Subsidiaries in accordance with this
Section; provided that to the extent a Loan Party is unable to comply with the
provisions of this Section 5.9 due to a Tenant’s act or omission with respect to
an Unencumbered Property, such violation shall not constitute a Default or Event
of Default so long as the Borrower delivers notice to the Administrative Agent
that such Real Property Asset is removed as an Unencumbered Property and
demonstrates pro forma compliance with the Financial Covenants.

Section 5.10. Use of Proceeds; Margin Regulations.

The Borrower shall use the proceeds of any Revolving Loan or Term Loan hereunder
for general corporate purposes not in contravention of any Requirement of Law or
of any Loan Document, including, but not limited to the acquisition of Real
Property Assets or companies owning Real Property Assets, refinancing existing
indebtedness, funding working capital, dividends and capital expenditures and
any other purposes not prohibited by the Loan Documents (it being understood and
agreed that no Loan Party shall use such proceeds, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case, for any purpose
that violates the provisions of Regulation T, Regulation U or Regulation X). All
Letters of Credit will be used for general corporate purposes.

Section 5.11. Casualty and Condemnation.

The Loan Parties will, and will cause each of their Subsidiaries to, furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of any Unencumbered Properties
or the commencement of any action or preceding for the taking of any material
portion of any such Real Property Asset or any part thereof or interest therein
under power of eminent domain or by condemnation or similar proceeding.

Section 5.12. Additional Subsidiaries.

(a) Subject to Section 5.12(c) below, as a condition to the inclusion of any
Real Property Asset as an Unencumbered Property, if applicable, the REIT
Guarantor and the Borrower shall (i) cause (as applicable) (x) the Subsidiary
that owns such Unencumbered Property, if such Subsidiary is a Person organized
under the laws of any state of the United States or the District of Columbia, to
become a Guarantor hereunder through the execution and delivery to the
Administrative Agent of a Joinder Agreement (it being understood for the
avoidance of doubt that, notwithstanding anything in this Agreement to the
contrary, Subsidiaries organized under the laws of Canada or a province thereof
may be owners of Real Property Assets that are included as Unencumbered
Properties subject to the limitations in Section 7.12(b) without such
subsidiaries becoming Guarantors hereunder, provided for the avoidance of doubt
such Subsidiary shall constitute a Property Party hereunder) and (y) each
Subsidiary that is not a Loan Party (other

 

104



--------------------------------------------------------------------------------

than an Excluded Subsidiary) that owns, directly or indirectly, any Capital
Stock of any Subsidiary which becomes a guarantor pursuant to clause (x) above
to become a Guarantor hereunder through the execution and delivery to the
Administrative Agent of a Joinder Agreement, in each case under this clause (i),
on or before the date on which an Unencumbered Property owned by any such
Subsidiary is initially included as an Unencumbered Property; and (ii) cause
each such Subsidiary to deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, certified resolutions and other organizational and
authorizing documents of such Subsidiary, favorable opinions of counsel to such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above in a
customary manner), all of which shall be reasonably satisfactory to the
Administrative Agent, and such other information required in order for the
Administrative Agent and the Lenders to comply with PATRIOT Act, OFAC, the
Beneficial Ownership Regulation, and other “know- your-customer” diligence
requirements.

(b)    Subject to Section 5.12(c) below, upon the acquisition, incorporation or
other creation of any other direct or indirect Material Subsidiary of the REIT
Guarantor if such Subsidiary is a U.S. Person, other than a U.S. Person
substantially all of whose assets are one or more Foreign Subsidiaries, or at
any time that any Immaterial Subsidiary becomes a Material Subsidiary, if such
Subsidiary is a U.S. Person, other than a U.S. Person substantially all of whose
assets are one or more Foreign Subsidiaries, then in either such case the
Borrower shall (i) cause such Material Subsidiary (and each Subsidiary that is
not a Loan Party that owns, directly or indirectly, any Capital Stock of any
such Material Subsidiary) to become a Guarantor hereunder through the execution
and delivery to the Administrative Agent of a Joinder Agreement not later than
thirty (30) days after such acquisition, incorporation or other creation (or
such longer period as may be agreed to in writing by the Administrative Agent),
and (ii) cause such Material Subsidiary to deliver such other documentation as
the Administrative Agent may reasonably request in connection with the
foregoing, including, without limitation, certified resolutions and other
organizational and authorizing documents of such Material Subsidiary, favorable
opinions of counsel to such Material Subsidiary (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above in a customary manner), all of which shall be
reasonably satisfactory to the Administrative Agent, and such other information
required in order for the Administrative Agent and the Lenders to comply with
PATRIOT Act, OFAC, the Beneficial Ownership Regulation and other “know-
your-customer” diligence requirements.

(c)    Notwithstanding Section 5.12(a) and Section 5.12(b), upon the Investment
Grade Pricing Date, no Subsidiary of the REIT Guarantor shall be required to
become a Guarantor unless such Subsidiary creates, incurs, acquires, assumes,
suffers to exist or otherwise is or becomes liable (whether as a borrower,
co-borrower, guarantor or otherwise) with respect to any Indebtedness that is
Recourse Debt or the Indebtedness of another Loan Party (as a guarantor) or the
REIT Guarantor cease to have an Investment Grade Rating. Upon the occurrence of
the Investment Grade Pricing Date, and provided that no Default or Event of
Default exists, the Administrative Agent shall promptly release any Subsidiary
of the REIT Guarantor from its obligations hereunder upon receipt by the
Administrative Agent of a certificate from an officer of the REIT Guarantor
certifying that such Subsidiary has not created, incurred, acquired, assumed,
suffered to exist and is not otherwise liable (whether as a borrower,
co-borrower, guarantor or otherwise) with respect to any Indebtedness that is
Recourse Debt or the Indebtedness of another Loan Party (as a guarantor) (or
simultaneously with the release hereunder will be released from

 

105



--------------------------------------------------------------------------------

liability with respect to such Indebtedness). In the event that at any time
after a Subsidiary shall have been released from its Obligations hereunder or
from its obligation to become a Guarantor pursuant to Section 5.12(a) or
Section 5.12(b), such Subsidiary becomes obligated on any Recourse Debt or the
Indebtedness of another Loan Party (as a guarantor) or the REIT Guarantor ceases
to have an Investment Grade Rating, the Borrower shall within ten (10) Business
Days (or such later date as agreed by the Administrative Agent) after such
occurrence cause such Subsidiary to become a Guarantor under Section 5.12(a) or
Section 5.12(b) of this Agreement to execute and deliver the documents required
in said Section 5.12(a) or Section 5.12(b). Notwithstanding anything herein
contained to the contrary, the foregoing provisions shall not apply to the REIT
Guarantor, which may only be released upon the written approval of the
Administrative Agent and all of the Lenders.

Section 5.13. REIT Status

Except as otherwise disclosed on Schedule 4.25, the REIT Guarantor (a) will, and
will cause each of its Subsidiaries to, be organized and operate its business at
all times so as to satisfy all requirements necessary to qualify and maintain
the REIT Guarantor’s qualification as a REIT, and (b) will maintain adequate
records so as to comply with all record-keeping requirements relating to its
qualification as a real estate investment trust as required by the Code and
applicable regulations of the Department of the Treasury promulgated thereunder
and will properly prepare and timely file (taking into account any valid
extensions) with the IRS all returns and reports required thereby.

Section 5.14. Further Assurances.

The Loan Parties will, and will cause each of their Subsidiaries to, execute any
and all further documents, agreements and instruments, and take all such further
actions, which may be required under any applicable Requirement of Law, or which
the Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents, all at the
expense of the Loan Parties.

Section 5.15. RESERVED.

Section 5.16. Environmental Matters.

The Loan Parties will, and will cause their applicable Subsidiaries and the
Tenants to, (i) comply with all Environmental Laws in respect of the Real
Property Assets owned by such Persons except to the extent such non-compliance
could not reasonably be expected to result in a Material Adverse Effect; and
(ii) promptly take all actions reasonably necessary to prevent the imposition of
any Liens (other than Permitted Encumbrances or other Liens permitted under
Section 7.2) on any such Real Property Assets arising out of or related to any
Environmental Laws; provided that to the extent a Loan Party is unable to comply
with the provisions of this Section 5.16 due to a Tenant’s act or omission with
respect to an Unencumbered Property, such violation shall not constitute a
Default or Event of Default so long as the Borrower delivers notice to the
Administrative Agent that such Real Property Asset is removed as an Unencumbered
Property and demonstrates pro forma compliance with the Financial Covenants.

 

106



--------------------------------------------------------------------------------

Section 5.17. Beneficial Ownership Information.

Promptly following any request therefor, Borrower shall provide information and
documentation reasonably requested by Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the Patriot
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.

ARTICLE VI

FINANCIAL COVENANTS

The Loan Parties covenant and agree that until Payment in Full of the
Obligations

Section 6.1. Consolidated Leverage Ratio.

The Loan Parties shall cause the Consolidated Leverage Ratio, as of the last day
of each Fiscal Quarter, to be less than sixty percent (60%); provided that, if
the Borrower shall have consummated a Material Acquisition, then the Loan
Parties shall cause the Consolidated Leverage Ratio, as of the last day of each
Fiscal Quarter for the two consecutive Fiscal Quarter period following such
Material Acquisition, to be less than sixty-five percent (65%), such surge to be
limited to three (3) such increases during the term of the Facility.

Section 6.2. Consolidated Fixed Charge Coverage Ratio.

The Loan Parties shall cause the Consolidated Fixed Charge Coverage Ratio for
the Measurement Period with respect to each Fiscal Quarter to be equal to or
greater than 1.75 to 1.00.

Section 6.3. Consolidated Tangible Net Worth.

The Loan Parties shall cause the Consolidated Tangible Net Worth as of the last
day of each Fiscal Quarter to be equal to or greater than the sum of (i)
$757,629,000 plus (ii) an amount equal to seventy-five percent (75%) of the net
cash proceeds received by the REIT Guarantor from any issuance or sale of shares
of its Capital Stock (other than (a) Convertible Indebtedness and any Permitted
Warrant Transactions and (b) any net cash proceeds to the extent other equity
securities of REIT Guarantor are redeemed, retired or repurchased within ninety
(90) days before or after such equity issuance) during the period following the
Closing Date and ending as of the last day of the Fiscal Quarter for which such
calculation is being performed.

Section 6.4. Distribution Limitation.

The Loan Parties shall cause the aggregate cash distributions to the REIT
Guarantor’s shareholders made by the REIT Guarantor during the Applicable
Distribution Period (including, without limitation, any Restricted Payments made
to repurchase any common shares of the REIT Guarantor) to not exceed ninety-five
percent (95%) of the aggregate cumulative Adjusted Funds From Operations accrued
during such Applicable Distribution Period (or; such greater amount as is
required for the REIT Guarantor to maintain REIT status or to avoid any excise
tax and income tax imposed on the REIT Guarantor) (it being understood that,
notwithstanding anything to the contrary contained in this Section 6.4, the REIT
Guarantor may (a) distribute to the REIT Guarantor’s shareholders any and all
cash proceeds received by the REIT Guarantor or the Borrower in connection with
any issuance or sale of shares of

 

107



--------------------------------------------------------------------------------

Capital Stock of the REIT Guarantor (other than Convertible Indebtedness) and
(b) make unlimited distributions to the REIT Guarantor’s shareholders payable
solely in the form of common stock of the REIT Guarantor); provided that no such
cash distribution will be permitted so long as any Event of Default under
Section 8.1(a) or Section 8.1(b) or, with respect to the REIT Guarantor or the
Borrower, Section 8.1(g), Section 8.1(h) or Section 8.1(i) has occurred and is
continuing.

Section 6.5. Secured Debt.

The Loan Parties shall cause the aggregate principal amount of all Secured Debt
as of the last day of each Fiscal Quarter to be less than or equal to thirty
percent (30%) of the Consolidated Total Asset Value.

Section 6.6. Recourse Debt.

The Loan Parties shall cause the aggregate principal amount of all Recourse Debt
(other than Indebtedness pursuant to the Loan Documents) as of the last day of
each Fiscal Quarter to be less than or equal to ten percent (10%) of the
Consolidated Total Asset Value.

Section 6.7. Consolidated Unsecured Leverage Ratio.

The Loan Parties shall cause the Consolidated Unsecured Leverage Ratio, as of
the last day of each Fiscal Quarter, to be less than sixty percent (60%);
provided that, if the Borrower shall have consummated a Material Acquisition,
then the Loan Parties shall cause the Consolidated Unsecured Leverage Ratio, as
of the last day of each Fiscal Quarter for the two consecutive Fiscal Quarter
period following such Material Acquisition, to be less than sixty-five percent
(65%), such surge to be limited to three (3) such increases during the term of
the Facility.

Section 6.8. Consolidated Unsecured Interest Coverage Ratio.

The Loan Parties shall cause the Unsecured Interest Coverage Ratio, as of the
last day of each Fiscal Quarter, to be equal to or greater than 2.00 to 1.00.

Section 6.9. Rent Coverage Ratio.

Only so long as the Real Property Assets leased to Ensign comprise not less than
twenty percent (20%) of the Net Revenue for all Real Property Assets subject to
a triple-net lease, the Loan Parties shall cause the Rent Coverage Ratio, as of
the last day of each Fiscal Quarter, to be equal to or greater than 1.5 to 1.00
(it being understood for the avoidance of doubt that the Rent Coverage Ratio
shall not be tested for any Fiscal Quarter during which the Real Property Assets
leased to Ensign comprise less than twenty percent (20%) of the Net Revenue for
all Real Property Assets subject to a triple-net lease.

ARTICLE VII

NEGATIVE COVENANTS

The Loan Parties covenant and agree that until Payment in Full of the
Obligations:

Section 7.1. Indebtedness and Preferred Equity.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness created pursuant to the Loan Documents;

 

108



--------------------------------------------------------------------------------

(b)    Indebtedness of the Loan Parties and their Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and Permitted Refinancing Indebtedness
with respect thereto;

(c)    Indebtedness of the Borrower or any of its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations (it being understood that the
completion of the construction or development of additional beds at existing
facilities or new facilities shall constitute the acquisition of property), and
any Indebtedness assumed in connection with the acquisition of any such assets
or secured by a Lien on any such assets (provided that such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvements), and extensions, renewals,
refinancings or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal, refinancing or replacement other than in an amount not to
exceed unpaid interest and fees and expenses incurred in connection therewith)
or shorten the maturity or the weighted average life thereof; provided that the
aggregate principal amount of such Indebtedness does not exceed $25,000,000 at
any one time outstanding;

(d)    Indebtedness among the Loan Parties and their Subsidiaries; provided that
any such Indebtedness that is owed to a Loan Party by a Subsidiary that is not a
Loan Party must be permitted pursuant to Section 7.4 (other than
Section 7.4(d));

(e)    Guarantees by the REIT Guarantor or any of its Subsidiaries of
Indebtedness otherwise permitted to be incurred by the REIT Guarantor or any of
its Subsidiaries under this Section 7.1; provided that any such Guarantee by a
Loan Party for the benefit of a Subsidiary that is not a Loan Party shall be
subject to Section 7.4 (other than Section 7.4(d));

(f)    [reserved];

(g)    Hedging Obligations permitted by Section 7.10;

(h)    Secured Debt, whether incurred or assumed in connection with any
Acquisition or otherwise; provided that after immediately giving effect thereto
and to any Acquisition consummated after the end of the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or Section 5.1(b) and on or prior to such date, the Loan Parties
are in compliance with the Financial Covenants on a pro forma basis (and
Permitted Refinancing Indebtedness with respect thereto);

(i)    other unsecured Indebtedness; provided that, immediately after giving
effect thereto and to any Acquisition consummated after the end of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or Section 5.1(b) and on or prior to such date, the
Loan Parties are in compliance with the Financial Covenants on a pro forma basis
(and Permitted Refinancing Indebtedness with respect thereto);

 

109



--------------------------------------------------------------------------------

(j)    Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds, completion
guarantees and letters of credit arising in the ordinary course of its business;

(k)    cash management obligations and other Indebtedness in respect of netting
services, automatic clearing house arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course;

(l)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(m)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; and

(n)    other Indebtedness not to exceed $5,000,000 in the aggregate at any time
outstanding.

Section 7.2. Liens.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired, except:

(a)    [Reserved];

(b)    Permitted Encumbrances;

(c)    customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;

(d)    judgment and attachment liens (and surety bonds related thereto) not
giving rise to an Event of Default or Liens created by or existing from any
litigation or legal proceeding that are currently being contested in good faith
by appropriate proceedings with respect to which adequate reserves are being
maintained in accordance with GAAP;

(e)    Liens on any property or asset of the Loans Parties or any of their
Subsidiaries existing on the date hereof and set forth on Schedule 7.2;

(f)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) any such Lien secures Indebtedness permitted by Section 7.1(c), (ii)

 

110



--------------------------------------------------------------------------------

any such Lien attaches to such asset concurrently or within ninety (90) days
after the acquisition or the completion of the construction or improvements
thereof (or, in the case of an extension, refinancing, replacement or renewal,
at the time of such extension, refinancing, replacement or renewal), (iii) any
such Lien does not extend to any other asset other than accessions to such asset
and reasonable extensions of such asset, including cash revenues generated by,
or derived from, such asset and other than proceeds of such Indebtedness pending
disbursement, and (iv) the Indebtedness secured thereby does not exceed the cost
(including interest costs) of acquiring, constructing or improving such fixed or
capital assets;

(g)    Liens on any property or asset of the Loans Parties or any of their
Subsidiaries (other than Unencumbered Properties, the equity interests held
directly or indirectly by the REIT Guarantor in any Property Party or the equity
interests held directly or indirectly by the Borrower in any Property Party)
securing Indebtedness permitted pursuant to Section 7.1(c), Section 7.1(d) or
Section 7.1(h) and, with respect to any such Indebtedness, Hedging Obligations
entered into in connection with such Indebtedness and secured by the same
collateral as such Indebtedness;

(h)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; and

(i)    deposits to secure the performance of bids, trade contracts, leases and
licenses, statutory obligations, surety bonds (other than bonds related to
judgments or litigations), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(j)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods not prohibited by this Agreement and
entered into by the REIT Guarantor or any of its Subsidiaries in the ordinary
course of business;

(k)    Liens on cash and Permitted Investments deposited to discharge, redeem or
defease Indebtedness that was permitted to so be repaid;

(l)    (i) Liens solely on any cash earnest money deposits made by the REIT
Guarantor or any of its Subsidiaries and (ii) restrictions on transfers of
assets that are subject to sale or transfer pursuant to purchase and sale
arrangements, in each case under this clause (l) in connection with any letter
of intent or purchase agreement in respect of an Acquisition, Investment or
Disposition permitted by this Agreement;

(m)    licenses and sub-licenses of intellectual property in the ordinary course
of business;

(n)    Liens on or in any fixed or capital assets to secure the purchase price
or the cost of construction or improvement of such fixed or capital assets or to
secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of such fixed or capital assets
(including Liens securing any Capital Lease Obligations); provided that (i) any
such Lien secures Indebtedness permitted by Section 7.1(c), (ii) any such Lien
attaches to such asset concurrently or within ninety (90) days after the
acquisition or the completion of the construction or improvements thereof (or,
in the case of an extension, refinancing, replacement or renewal, at the time of
such extension, refinancing, replacement or renewal), (iii) any such Lien

 

111



--------------------------------------------------------------------------------

does not extend to any other asset other than accessions to such asset and
reasonable extensions of such asset, including cash reserves generated by, or
derived from, such asset and other than cash used to fund such Indebtedness
pending disbursement, and (iv) the Indebtedness secured thereby does not exceed
the cost (including interest costs) of acquiring, constructing or improving such
fixed or capital assets;

(o)    in the case of any non-Wholly Owned Subsidiary, any put and call
arrangements or restrictions on Disposition related to its Capital Stock set
forth in its organizational documents or any related joint venture or similar
agreement.

(p)    Liens on insurance policies and proceeds and premiums thereof or related
thereto, securing Indebtedness permitted under Section 7.1(m);

(q)    extensions, renewals, or replacements of any Lien referred to in
subsections (e), (f) and (g) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased (other than in an amount
not to exceed unpaid interest, fees and premiums, and expenses incurred in
connection therewith) and that any such extension, renewal or replacement is
limited to the assets originally encumbered thereby; and

(r)    other Liens securing obligations not to exceed $5,000,000 in the
aggregate at any time outstanding.

Section 7.3. Fundamental Changes.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of the assets of the REIT Guarantor and its Subsidiaries, taken as a whole
(in each case, whether now owned or hereafter acquired) (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided that if, at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (a) the REIT Guarantor
may merge or consolidate with any Subsidiary (other than the Borrower) if the
REIT Guarantor is the surviving Person; (b) the Borrower may merge or
consolidate with any Subsidiary if the Borrower is the surviving Person; (c) any
Subsidiary may merge or consolidate with any other Subsidiary, provided that if
any Subsidiary party to such merger or consolidation is a Loan Party, then
either a Loan Party is the surviving Person or the surviving Person immediately
becomes a Loan Party; (d) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to another
Subsidiary; provided that if the transferor Subsidiary is a Loan Party, then the
transferee must be the Borrower or a Loan Party; (e) any Subsidiary (other than
a Loan Party) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; (f) any Subsidiary may
merge or consolidate in connection with the consummation of any Acquisition or
other Investment permitted by Section 7.4 or a Disposition permitted by
Section 7.6; provided that if such Subsidiary is a Loan Party, then, unless such
merger or consolidation is in connection with a permitted Disposition, either a
Loan Party is the surviving Person or the surviving Person immediately becomes a
Loan Party and (g) the REIT Guarantor, Borrower or any Subsidiary may make any
Investment or Disposition otherwise permitted under Section 7.4 or Section 7.6,
as applicable.

 

112



--------------------------------------------------------------------------------

Section 7.4. Investments, Loans.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Capital Stock,
evidence of Indebtedness or other securities (including any option, warrant, or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, except

(a)    cash and Permitted Investments;

(b)    Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries
existing on the Closing Date);

(c)    Investments by (i) the REIT Guarantor or any Subsidiary in any Loan Party
or after the Investment Grade Pricing Date, in any Property Party; or (ii) any
Subsidiary that is not a Loan Party in any other Consolidated Party;

(d)    Guarantees by the REIT Guarantor and its Subsidiaries constituting
Indebtedness permitted by Section 7.1;

(e)    Acquisitions of personal property in the ordinary course of business to
the extent required to continue to operate the Loan Parties’ and Property
Parties’ businesses permitted pursuant to Section 7.13;

(f)    Investments in Real Property Assets or in the Capital Stock of any Person
that owns or leases Real Property Assets that are Healthcare Facilities,
provided that:

(i)    any such Investments in Real Property Assets under this clause
(f) consisting of unimproved land shall not exceed five percent (5%) of
Consolidated Total Asset Value;

(ii)    any Investments under this clause (f) consisting of preferred equity,
mortgage loans (other than leases structured as mortgages due to reimbursement
requirements), mezzanine loans and notes receivable shall not exceed twenty
percent (20.0%) of Consolidated Total Asset Value;

(iii)    any Investments under this clause (f) in Unconsolidated Affiliates
shall not exceed fifteen percent (15%) of Consolidated Total Asset Value;

(iv)    any Investments under this clause (f) consisting of Construction in
Progress shall not exceed fifteen percent (15%) of Consolidated Total Asset
Value;

 

113



--------------------------------------------------------------------------------

provided further that the aggregate value of Investments described in subsection
(f)(i) through (iv) shall not exceed thirty percent (30%) of Consolidated Total
Asset Value, with a violation of this maximum value not constituting an Event of
Default hereunder but rather resulting in such excess value being excluded when
calculating Consolidated Total Asset Value under this Agreement;

(g)    (i) payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses in
accordance with GAAP and (ii) moving, entertainment and travel expenses, drawing
accounts and similar expenditures made to officers, directors and employees in
the ordinary course of business not to exceed $2,000,000 in the aggregate at any
time outstanding;

(h)    Investments received in satisfaction of judgments or in settlements of
debt or compromises of obligations incurred in the ordinary course of business;

(i)    any Investment consisting of prepaid expenses, negotiable instruments
held for collection and lease, endorsements for deposit or collection in the
ordinary course of business, utility or workers compensation, performance and
similar deposits entered into as a result of the operations of the business in
the ordinary course of business;

(j)    pledges or deposits by a Person under workers compensation laws,
unemployment insurance laws or similar legislation, or deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case incurred in the
ordinary course of business;

(k)    [Reserved];

(l)    Licenses and sublicenses of intellectual property in the ordinary course
of business;

(m)    Hedging Obligations permitted under Section 7.10; and

(n)    other Investments not to exceed $5,000,000 in the aggregate at any time
outstanding.

The amount of any Investment shall be deemed to be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment but determined net of all payments received with respect to such
Investment whether constituting sale proceeds thereof, dividends, distributions,
interest, return of capital or otherwise, and the amount of any Investment
constituting a Guarantee shall be reflective of the principal amount subject to
such Guarantee from time to time.

Section 7.5. Restricted Payments.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(i)    Restricted Payments payable by any Loan Party or any Subsidiary solely in
interests of any class of its common equity and Restricted Payments payable by
the Borrower solely in interests of any class of its common equity and/or any
class of common equity of the REIT Guarantor;

 

114



--------------------------------------------------------------------------------

(ii)    Restricted Payments made by any Subsidiary to the REIT Guarantor or to
another Subsidiary; provided that, on at least a pro rata basis with any other
shareholders if such Subsidiary is not Wholly Owned by the REIT Guarantor and
other Wholly Owned Subsidiaries of the REIT Guarantor, such Restricted Payments
shall be made on a pro rata basis to all holders of Capital Stock of such
Subsidiary, according to the respective Capital Stock held by such holder, and
any elections by such holder (other than any Subsidiary) to receive less than
pro rata Restricted Payments;

(iii)    So long as no Default or Event of Default shall have occurred and be
continuing, any regularly scheduled payment of interest with respect to any
Indebtedness subordinated in right of payment to the Obligations and payments of
principal, interest, fees and premiums thereon funded with the proceeds of
Permitted Refinancing Indebtedness permitted pursuant to Section 7.1;

(iv)    [Reserved];

(v)    Restricted Payments made pursuant to an exchange of or conversion into
Capital Stock of the REIT Guarantor;

(vi)    the making of cash payments in connection with any conversion or
purchase of Convertible Indebtedness in an aggregate amount since the Closing
Date not to exceed the sum of (a) the principal amount of such Convertible
Indebtedness and any accrued and unpaid interest thereon plus (b) any payments
received by the REIT Guarantor pursuant to the exercise, settlement, unwinding
or termination of any related Permitted Bond Hedge Transaction;

(vii)     (a) any payments in connection with a Permitted Bond Hedge Transaction
and (b) the exercise, settlement, unwinding or termination of any related
Permitted Warrant Transaction by (I) delivery of shares of common stock of the
REIT Guarantor upon settlement thereof, (II) by (A) set-off against the related
Permitted Bond Hedge Transaction or payment of an early termination amount
thereof in common stock upon any early termination thereof or (III) by a cash
payment not to exceed the amount received upon any exercise, settlement,
unwinding or termination of a related Permitted Bond Hedge Transaction;

(viii)    the REIT Guarantor and its Subsidiaries may make Restricted Payments
to allow the payment of cash in lieu of the issuance of fractional shares upon
the exercise of options or, warrants or rights or upon the conversion or
exchange of or into Capital stock; and

(ix)    Restricted Payments by the REIT Guarantor permitted or required pursuant
to Section 6.4.

 

115



--------------------------------------------------------------------------------

Section 7.6. Sale of Assets.

The Loan Parties will not, and will not permit any of their Subsidiaries to make
any Disposition, except:

(a)    Disposition of (i) obsolete or worn out property or other property not
necessary or useful for operations disposed of in the ordinary course of
business; and (ii) inventory, fixtures, furniture and equipment, in each case
disposed of in the ordinary course of business;

(b)    Disposition of cash and Permitted Investments in the ordinary course of
business;

(c)    Dispositions of equipment or other property to the extent that (i) such
equipment or other property is exchanged for credit against the purchase price
of similar replacement equipment or other property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement equipment or other property;

(d)    Dispositions of property by any Subsidiary to a Loan Party or to a Wholly
Owned Subsidiary; provided, that, prior to the Investment Grade Pricing Date, if
the transferor of such property is a Loan Party, the transferee thereof must be
a Loan Party;

(e)    Dispositions consisting of Investments permitted by Section 7.4 or
Restricted Payments permitted pursuant to Section 7.5;

(f)    real estate leases entered into in the ordinary course of business;

(g)    voluntary termination of (i) assets or contracts (other than leases with
respect to Unencumbered Properties), unless, after giving effect to such
termination, no Default or Event of Default shall exist) in the ordinary course
of business and (ii) Hedging Obligations;

(h)    other Dispositions by the Consolidated Parties so long as the fair market
value of all such Dispositions pursuant to this clause (h) does not exceed
$5,000,000 in the aggregate in any single Fiscal Year; and

(i)    Dispositions by the Consolidated Parties not otherwise permitted under
this Section 7.6; provided, that (i) at the time of such Disposition, no Default
or Event of Default exists and is continuing (that would not be cured by such
Disposition) or would result from such Disposition and after giving effect
thereto, the Loan Parties are in compliance with the Financial Covenants as of
the date of such Disposition.

Section 7.7. Transactions with Affiliates.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except:

(a)    in the ordinary course of business at prices and on terms and conditions
not less favorable to the Borrower or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties;

 

116



--------------------------------------------------------------------------------

(b)    transactions between or among the REIT Guarantor and its Subsidiaries in
the ordinary course of business or otherwise permitted under this Article VII;

(c)    the payment of customary fees and reasonable out of pocket costs to
property managers;

(d)    employment and severance arrangements between the REIT Guarantor or any
of its Subsidiaries and their respective officers and employees in the ordinary
course of business and transactions pursuant to stock option plans and employee
benefit plans and arrangements;

(e)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the REIT Guarantor and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership, management or operation of
the REIT Guarantor and its Subsidiaries; and

(f)    any Restricted Payment permitted by Section 7.5.

Section 7.8. Restrictive Agreements.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement
(including any lease of Real Estate) that prohibits, restricts or imposes any
condition upon (a) the ability of the Loan Parties or any of their Subsidiaries
to create, incur or permit any Lien as security for the Obligations upon any of
its assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any of the REIT Guarantor’s Subsidiaries to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the REIT Guarantor or any other Subsidiary thereof, to Guarantee
Indebtedness of the REIT Guarantor or any other Subsidiary thereof or to
transfer any of its property or assets to the REIT Guarantor or any other
Subsidiary thereof; provided that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document or the Senior Notes Indenture or any other documentation governing the
Senior Notes; (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets (including Real Estate) pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets (including Real Estate) that
is sold and such sale is permitted hereunder; (iii) the foregoing shall not
apply to restrictions contained in the leases of Real Estate listed on Schedule
7.8 as in effect as of the Closing Date; (iv) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness or the Persons
liable for such Indebtedness (or Capital Stock of such Persons); (v) clause (a),
and to the extent that it relates to a dividend or distribution of the lease or
any interest therein, clause (b) shall not apply to customary provisions in
leases restricting the assignment thereof; (vi) the foregoing shall not apply to
restrictions contained in

 

117



--------------------------------------------------------------------------------

Indebtedness permitted pursuant to Section 7.1(c) or Section 7.1(h) to the
extent relating to assets or Persons acquired after the Closing Date if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness; (vii) the foregoing shall not apply to restrictions contained in
leases of Real Estate binding upon the tenants thereunder (or guarantors
thereof); (viii) the foregoing shall not apply to restrictions contained in any
other Indebtedness permitted pursuant to Section 7.1(i), to the extent the
restrictions thereunder are no more restrictive, in any material respect, taken
as a whole, than such restrictions contained herein, taken as a whole; (ix) the
foregoing shall not apply to restrictions contained in any other Indebtedness
permitted pursuant to Sections 7.1(c), to the extent the restrictions thereunder
are no more restrictive, in any material respect, taken as a whole, than such
restrictions contained in such Indebtedness on the Closing Date, taken as a
whole; (x) the foregoing shall not apply to customary restrictions in joint
venture arrangements and management contracts; and (xi) the foregoing shall not
apply to customary non-assignment provisions in contracts or other customary
restrictions arising under licenses and other contracts entered into in the
ordinary course of business; provided that such restrictions are limited to
assets subject to such licenses and contracts.

Section 7.9. [Intentionally Omitted].

Section 7.10. Hedging Transactions.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
enter into any Hedging Transaction, other than (i) Hedging Transactions entered
into in the ordinary course of business to hedge or mitigate risks to which the
Loan Parties or any of their Subsidiaries is exposed in the conduct of its
business or the management of its liabilities, including, without limitation,
any Hedging Transaction entered into in order to hedge against fluctuations in
interest rates or currency values that arise in connection with any Borrowing or
any Indebtedness permitted pursuant to Section 7.1, (ii) Permitted Bond Hedge
Transactions and (iii) Permitted Warrant Transactions. Solely for the avoidance
of doubt, the Loan Parties acknowledge that a Hedging Transaction entered into
for speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction (other than a Permitted Bond Hedge Transaction
or a Permitted Warrant Transaction) under which any Loan Party or any of their
Subsidiaries is or may become obliged to make any payment (a) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or
(b) as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.11. Amendment to Organizational Documents.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
amend, modify or waive any of its rights under its certificate of incorporation,
bylaws or other organizational documents in any manner that would have a
material adverse effect on the Lenders, the Administrative Agent, or the Loan
Parties and their Subsidiaries taken as a whole.

Section 7.12. Unencumbered Properties Consolidated Total Asset Value Limits.

(a)    Unencumbered Properties consisting of Eligible Ground Leases shall not
exceed fifteen percent (15%) of the Unencumbered Properties Consolidated Total
Asset Value, with any amount in excess of such limitation being excluded when
calculating the Unencumbered Properties Consolidated Total Asset Value.

 

118



--------------------------------------------------------------------------------

(b)    Unencumbered Properties located in Canada shall not exceed ten percent
(10%) of the Unencumbered Properties Consolidated Total Asset Value, with any
amount in excess of such limitation being excluded when calculating the
Unencumbered Properties Consolidated Total Asset Value.

Section 7.13. Business.

The Loan Parties will not, and will not permit any of their Subsidiaries to,
engage in any business other than businesses of the type conducted by the Loan
Party and their Subsidiaries on the date hereof and businesses similar,
reasonably related, incidental, ancillary or complementary thereto. For the
avoidance of doubt, “back office services”, including, without limitation, the
provision of payroll services, shall be deemed complementary to the business of
the Loan Parties.

Section 7.14. Accounting Changes.

The Loan Parties will not, and will not permit any of their Subsidiaries to
change the fiscal year of any Loan Party or of any of their Subsidiaries, except
to change the fiscal year of a Subsidiary to conform its fiscal year to that of
the REIT Guarantor.

Section 7.15. Government Regulations.

The Loan Parties will not, and will not permit any of their Subsidiaries to, be
or become subject at any time to any law, regulation or list of any Governmental
Authority of the United States (including, without limitation, the OFAC
“Specially Designated Nationals and Blocked Persons” list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Loan Parties. The Loan Parties will not, directly or indirectly, knowingly
(a) use the proceeds of any Loan or Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Sanctioned Country, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Lead Arranger,
Administrative Agent, Issuing Bank, Swingline Lender, or otherwise) of
Sanctions, or (b) use the proceeds of any Loan or Letter of Credit in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

Section 7.16. Limited Activities of GP LLC.

GP LLC shall not engage in any business activities other than maintaining its
existence, owning and maintaining the general partnership interests in the
Borrower and activities related or incidental thereto and performing its
obligations under the Loan Documents, the Senior Notes (and the agreements
related thereto) and the other agreements contemplated hereby (including any
documentation with respect to Indebtedness of GP LLC permitted hereunder) and
activities related or incidental thereto.

 

119



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default.

If any of the following events (each, an “Event of Default”) shall have occurred
and be continuing:

(a)    any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise;

(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under subsection (a) of this
Section or an amount related to a Bank Product Obligation) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days;

(c)    any representation or warranty made by the Loan Parties in or in
connection with this Agreement or any other Loan Document (including the
Schedules attached hereto and thereto), or in any amendments or modifications
hereof or waivers hereunder, or in any certificate, report, financial statement
or other document submitted to the Administrative Agent or the Lenders by any
Loan Party or any representative of any Loan Party pursuant to or in connection
with this Agreement or any other Loan Document shall prove to be incorrect in
any material respect (other than any representation or warranty that is
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representation or warranty shall prove to be incorrect in any respect)
when made or submitted;

(d)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.3 (with respect to the legal existence of the REIT
Guarantor or the Borrower), Section 5.10, Section 5.13, or Article VI or VII;

(e)    (i) any Loan Party shall fail to observe or perform any covenant or
agreement contained in Section 5.1 or 5.2, and such failure shall remain
unremedied for fifteen days after the earlier of (x) any Responsible Officer of
any Loan Party becoming aware of such failure, or (y) notice thereof having been
given to the Borrower by the Administrative Agent or any Lender, or (ii) any
Loan Party shall fail to observe or perform any covenant or agreement contained
in this Agreement (other than those referred to in subsections (a), (b), (d) and
(e)(i) of this Section) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for thirty
(30) days after the earlier of (x) any Responsible Officer of any Loan Party
becoming aware of such failure, or (y) notice thereof having been given to the
Borrower by the Administrative Agent or any Lender;

(f)    any Loan Party or any of their Subsidiaries (whether as primary obligor
or as guarantor or other surety) shall fail to pay any principal of, or premium
or interest on, any Material Indebtedness that is outstanding, when and as the
same shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or

 

120



--------------------------------------------------------------------------------

otherwise), and such failure shall continue after the applicable grace period,
if any, and without waiver, specified in the agreement or instrument evidencing
or governing such Indebtedness; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any Material
Indebtedness and shall continue after the applicable grace period, if any, and
without waiver, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, the maturity of such Indebtedness; or any
Material Indebtedness shall be declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof (in each case, excluding (i) any prepayment or
redemption requirements in connection with a Disposition permitted under this
Agreement of assets that secure Material Indebtedness to the extent such
Material Indebtedness is repaid in connection with such sale and (ii) any offer
to prepay or redeem Indebtedness of any Person or securing any assets acquired
in an Acquisition permitted pursuant to this Agreement); provided that any event
or condition (x) causing or permitting the holders of any convertible
Indebtedness to cause such Indebtedness to be converted into common stock of the
REIT Guarantor (and cash in lieu of fractional shares) and/or cash (in an amount
determined by reference to the price of such common stock) or (y) requiring an
offer to prepay or redeem convertible Indebtedness, or requiring convertible
Indebtedness to be redeemed or prepaid, in each case, shall not constitute an
Event of Default pursuant to this clause (f); provided, further, that if any
default or other event described in this clause (f) shall be cured, or waived by
the holder of such Material Indebtedness, then the Default or Event of Default
that occurred under this clause (f) by reason of such default or other event
under such Material Indebtedness shall be deemed likewise to have been cured or
waived hereunder.

(g)    the REIT Guarantor, the Borrower or any of their Material Subsidiaries
shall (i) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of it or any substantial part of its property,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
subsection, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for any the REIT
Guarantor, the Borrower or any such Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, or (vi) take any action for the purpose of
effecting any of the foregoing;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the REIT Guarantor, the Borrower or any of their Material
Subsidiaries or its debts, or any substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (ii) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the REIT Guarantor, the Borrower or any
of their Material Subsidiaries or for a substantial part of its assets, and in
any such case, such proceeding or petition shall remain undismissed for a period
of sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

121



--------------------------------------------------------------------------------

(i)    the REIT Guarantor, the Borrower or any of their Material Subsidiaries
shall become unable to pay, shall admit in writing its inability to pay, or
shall fail to pay, its debts as they become due;

(j)    RESERVED;

(k)    any payment event of default by any Eligible Tenant shall occur under any
Ensign Master Lease and such payment event of default shall continue after the
applicable grace period, if any, and without waiver, specified in such Ensign
Master Lease;

(l)    (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Loan
Parties and their Subsidiaries in an aggregate amount exceeding $25,000,000,
(ii) there is or arises an Unfunded Pension Liability (not taking into account
Plans with negative Unfunded Pension Liability) in an aggregate amount exceeding
$25,000,000 that could reasonably be expected to result in liability to a Loan
Party, or (iii) there is or arises any potential Withdrawal Liability in an
aggregate amount exceeding $25,000,000 that could reasonably be expected to
result in liability to a Loan Party;

(m)    any final, non-appealable judgment or order for the payment of money in
excess of $25,000,000 in the aggregate, to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has not
contested or denied coverage, shall be rendered by a court of competent
jurisdiction against any Loan Party or any of their Subsidiaries, and there
shall be a period of sixty (60) consecutive days during which (i) a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect or (ii) such judgment or order shall remain
undischarged, unvacated or unbonded;

(n)    any final, non-appealable, non-monetary judgment or order shall be
rendered by a court of competent jurisdiction against any Loan Party or any of
their Subsidiaries that could reasonably be expected, either individually or in
the aggregate for all such events, to have a Material Adverse Effect, and there
shall be a period of sixty (60) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(o)    a Change in Control shall occur or exist;

(p)    (i) there shall occur any revocation, suspension, termination,
rescission, exclusion, non-renewal or forfeiture or any similar final
administrative action with respect to one or more Health Care Permits held by
any Loan Party, any of its Subsidiaries, if any, or any Tenant under an Ensign
Master Lease that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, or (ii)(x) any Loan Party, any of
its Subsidiaries or any Tenant under an Ensign Master Lease shall be named in
any action, fully or partially unsealed, in which the United States has
affirmatively intervened, alleging violation of the federal False Claims Act or
any other applicable law and (y) any Loan Party or any Tenant under an Ensign
Master Lease shall have offered, agreed or paid to, or received a final judgment
requiring payment to, any Governmental Authority for payment of any fine,
penalty or overpayment, in each case, which could reasonably be expected to have
a Material Adverse Effect;

 

122



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the REIT
Guarantor or the Borrower described in subsection (g), (h) or (i) of this
Section) and at any time thereafter during the continuance of such event, the
Administrative Agent may, and upon the written request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: terminate the Commitments, whereupon the Commitment
of each Lender shall terminate immediately, declare the principal of and any
accrued interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document and (iv) exercise any other remedies available at law or in
equity; provided that, if an Event of Default specified in either subsection
(g), (h) or (i) with respect to the REIT Guarantor or the Borrower shall occur,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon, and all fees and all
other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties.

Section 8.2. Application of Proceeds.

All amounts received by the Administrative Agent or any Lender after an Event of
Default arises shall be applied as follows:

(a)    first, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;

(b)    second, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(c)    third, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;

(d)    fourth, to the aggregate outstanding principal amount of the Loans, the
LC Exposure, the Bank Product Obligations and the Net Mark-to-Market Exposure of
the Hedging Obligations that constitute Obligations, until the same shall have
been paid in full, allocated pro rata among the Lenders, Issuing Bank, Bank
Product Providers, and Lender-Related Hedge Providers based on their respective
pro rata shares of the aggregate amount of such Loans, LC Exposure, Bank Product
Obligations and Net Mark-to-Market Exposure of such Hedging Obligations;

(e)    fifth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 103% of
the LC Exposure after giving effect to the foregoing clause fifth; and

(f)    sixth, to the extent any amounts remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction.

 

123



--------------------------------------------------------------------------------

All amounts allocated pursuant to the foregoing clauses second through fourth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fourth and fifth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

Notwithstanding the foregoing, Bank Product Obligations and Hedging Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the Bank Product
Provider or the Lender-Related Hedge Provider, as the case may be. Each Bank
Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of the Administrative Agent.

(a)    Each Lender irrevocably appoints KeyBank as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub- agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.

(b)    The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

 

124



--------------------------------------------------------------------------------

Section 9.2. Nature of Duties of the Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Loan Parties or any of their Subsidiaries that is communicated
to or obtained by the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it, its sub-agents or its attorneys-in-fact with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2) or in the absence of its own gross negligence, bad faith or
willful misconduct. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by any Loan Party or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Loan Parties) concerning all matters pertaining to such duties.

 

125



--------------------------------------------------------------------------------

Section 9.3. Lack of Reliance on the Administrative Agent.

Each of the Lenders, the Swingline Lender and the Issuing Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent, the
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each of the Lenders, the Swingline Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 9.4. Certain Rights of the Administrative Agent.

If the Administrative Agent shall request instructions from the Required Lenders
with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

Section 9.5. Reliance by the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (including
counsel for the Loan Parties), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity.

The bank serving as the Administrative Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not the Administrative Agent; and the terms “Lenders”,
“Required Lenders”, “Required Revolving Lenders”, “Required Initial Term Loan
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The bank
acting as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Loan
Parties or any Subsidiary or Affiliate of the Loan Parties as if it were not the
Administrative Agent hereunder.

 

126



--------------------------------------------------------------------------------

Section 9.7. Successor Administrative Agent.

(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States, having a combined capital and surplus of at least
$500,000,000.

(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within forty-five (45) days after written notice is
given of the retiring Administrative Agent’s resignation under this Section, no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(a), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

Section 9.8. Withholding Tax.

(a)    To the extent required by any applicable law, the Administrative Agent
may withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

 

127



--------------------------------------------------------------------------------

(b)    Without duplication of any indemnity provided under subsection (a) of
this Section, each Lender shall also indemnify the Administrative Agent, within
ten (10) days after written demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

Section 9.9. The Administrative Agent May File Proofs of Claim.

(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

 

128



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10. Authorization to Execute Other Loan Documents.

Each Lender hereby authorizes the Administrative Agent to execute on behalf of
all Lenders all Loan Documents other than this Agreement.

Section 9.11. Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and
discretion to effectuate the releases contemplated by Section 10.18 as in effect
on the Closing Date.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Loan
Party from its obligations under the applicable Loan Documents pursuant to
Section 10.18. In each case as specified in Section 10.18, the Administrative
Agent is authorized by the Lenders and the Borrower, at the Borrower’s expense,
to execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release such Loan Party from its
obligations under the applicable Loan Documents, in each case in accordance with
the terms of the Loan Documents and Section 10.18.

Section 9.12. Co-Syndication Agents.

Each Lender hereby designates BMO Capital Markets and Capital One, National
Association as Co-Syndication Agents and agrees that the Co-Syndication Agents
shall have no duties or obligations under any Loan Documents to any Lender or
any Loan Party.

Section 9.13. Reserved.

Section 9.14. Bank Product Obligations and Hedging Obligations.

Notwithstanding any other provision of this Article to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations and Hedging Obligations unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Bank Product
Provider or Lender-Related Hedge Provider, as the case may be.

 

129



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a)    Written Notices.

(i)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Loan Parties:

  

CTR Partnership, L.P.

905 Calle Amanecer, Suite 300

San Clemente, CA 92673

Attention: William Wagner

Email: wwagner@caretrustreit.com

  

CareTrust REIT, Inc.

905 Calle Amanecer, Suite 300

San Clemente, CA 92673

Attention: William Wagner

Email: wwagner@caretrustreit.com

With a copy to:

  

O’Melveny & Myers LLP

400 South Hope Street

Los Angeles, CA 90071

Attention: Sarah Hoffner

Telecopy Number: (213) 430-6407

Email: shoffner@omm.com

To the Administrative Agent:

  

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, Georgia 30328

Attention: Eric Hafertepen

Telecopy Number: 770-510-2138

  

KeyBank Real Estate Capital – Healthcare Services

Mailcode: OH–01–51-0311

4910 Tiedeman Road

Brooklyn, Ohio 44144

Attention: Marc Drummond

 

KeyBank National Association

1301 Fifth Avenue, 25th Floor (Rainier Tower)

Mail Code WA-31-13-2513

Seattle, WA 98101

Attention: William Chalmers

 

130



--------------------------------------------------------------------------------

  

 

KeyBank National Association

1301 Fifth Avenue, 25th Floor (Rainier Tower)

Mail Code WA-31-13-2513

Seattle, WA 98101

Attention: Bellini Lacey

With a copy to:

  

Riemer & Braunstein LLP

100 Cambridge Street

Boston, MA 02114

Attention: Kevin J. Lyons

Telecopy Number: (617) 880-3433

Email: klyons@riemerlaw.com

To the Issuing Bank:

  

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, Georgia 30328

Attention: Eric Hafertepen

Telecopy Number: 770-510-2138

 

KeyBank Real Estate Capital – Healthcare Services

Mailcode: OH–01–51-0311

4910 Tiedeman Road

Brooklyn, Ohio 44144

Attention: Marc Drummond

 

KeyBank National Association

1301 Fifth Avenue, 25th Floor (Rainier Tower)

Mail Code WA-31-13-2513

Seattle, WA 98101

Attention: Zach Shulkin

 

KeyBank National Association

1301 Fifth Avenue, 25th Floor (Rainier Tower)

Mail Code WA-31-13-2513

Seattle, WA 98101

Attention: Bellini Lacey

 

131



--------------------------------------------------------------------------------

To the Swingline Lender:

  

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Atlanta, Georgia 30328

Attention: Eric Hafertepen

Telecopy Number: 770-510-2138

 

KeyBank Real Estate Capital – Healthcare Services

Mailcode: OH–01–51-0311

4910 Tiedeman Road

Brooklyn, Ohio 44144

Attention: Marc Drummond

 

KeyBank National Association

1301 Fifth Avenue, 25th Floor (Rainier Tower)

Mail Code WA-31-13-2513

Seattle, WA 98101

Attention: Zach Shulkin

 

KeyBank National Association

1301 Fifth Avenue, 25th Floor (Rainier Tower)

Mail Code WA-31-13-2513

Seattle, WA 98101

Attention: Bellini Lacey

To any other Lender:

   the address set forth in the Administrative Questionnaire or the Assignment
and Acceptance executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section.

(ii)    Any agreement of the Administrative Agent, the Issuing Bank or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Borrower. The Administrative Agent,
the Issuing Bank and each Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent,

 

132



--------------------------------------------------------------------------------

the Issuing Bank and the Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent, the Issuing Bank or any Lender in reliance upon such telephonic or
facsimile notice. The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent, the Issuing Bank or any Lender to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent, the Issuing Bank or any Lender of a
confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Bank and such Lender to be contained in any
such telephonic or facsimile notice.

(b)    Electronic Communications.

(i)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii)    Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    Certification of Public Information. The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to Section 5.1 or Section 5.2
otherwise are being distributed through Syndtrak, Intralinks or any other
Internet or intranet website or other information platform (the “Platform”), any
document or notice that the Borrower has indicated contains Non-Public
Information shall not be posted on that portion of the Platform designated for
such Public Lenders. The Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrower which is
suitable to make available to Public Lenders. If the Borrower has not indicated
whether a document or notice delivered pursuant to Section 5.1 or Section 5.2
contains Non-Public Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive Non-Public Information.

 

133



--------------------------------------------------------------------------------

(d)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the REIT Guarantor, its Affiliates or any of their
securities or loans for purposes of United States federal or state securities
laws. In the event that any Public Lender has determined for itself not to
access any information disclosed through the Platform or otherwise, such Public
Lender acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither any Loan Party nor the Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

Section 10.2. Waiver; Amendments.

(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by the Loan Parties therefrom shall in any event be effective unless
the same shall be permitted by subsection (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

(b)    No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by the
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Loan Parties and the Required Lenders, or the
Loan Parties and the Administrative Agent with the consent of the Required
Lenders, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, in addition to the consent of the Required Lenders, no amendment, waiver
or consent shall:

(i)    increase the Commitment of any Lender without the written consent of such
Lender;

 

134



--------------------------------------------------------------------------------

(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby (provided that any
change to the calculation of the Consolidated Leverage Ratio or the component
definitions used therein shall not require consent of each Lender directly
affected thereby and shall only be subject to Required Lender approval and any
waiver of applicability of any post-default increase in interest rates, shall
not require consent of each Lender directly affected thereby and shall only be
subject to Required Lender approval);

(iii)    postpone the date fixed for any payment (other than any mandatory
prepayment) of any principal of, or interest on, any Loan or LC Disbursement or
any fees hereunder or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date for the termination or reduction of any Commitment,
without the written consent of each Lender directly affected thereby (provided
that any change to the calculation of the Consolidated Leverage Ratio or the
component definitions used therein shall not require consent of each Lender
directly affected thereby and shall only be subject to Required Lender approval
and any waiver of applicability of any post-default increase in interest rates,
shall not require consent of each Lender directly affected thereby and shall
only be subject to Required Lender approval);

(iv)    change the definition of “Pro Rata Share”, Section 2.21(b) or
Section 2.21(c) or Section 8.2 in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender
directly affected thereby;

(v)    change any of the provisions of this subsection (b) or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the percentage of Lenders which are required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the consent of each Lender; or

(vi)    release all or substantially all of the guarantors, or limit the
liability of all or substantially all such guarantors, under any guaranty
agreement guaranteeing any of the Obligations, without the written consent of
each Lender;

provided, further, that (x) no such amendment, waiver or consent shall amend,
modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person, (y) no amendment, waiver or consent shall,
unless signed by the Loan Parties and the Required Revolving Lenders, or the
Loan Parties and the Administrative Agent with the consent of the Required
Revolving Lenders:

(1)    amend or waive compliance with the conditions precedent to the
obligations of the Revolving Lenders to make any Revolving Loan or LC
Disbursement;

(2)    amend or waive non-compliance with any provision of Section 2.12;

 

135



--------------------------------------------------------------------------------

(3)    waive any Default or Event of Default for the purpose of satisfying the
conditions precedent to the obligations of the Revolving Lenders to make any
Revolving Loan or LC Disbursement; or

(4)    change any of the provisions of this clause (y);

and (z) no amendment, waiver or consent shall, unless signed by the Loan Parties
and the Required Initial Term Loan Lenders, or the Loan Parties and the
Administrative Agent with the consent of the Required Initial Term Loan Lenders:

(1)    amend or waive compliance with the conditions precedent to the
obligations of the Initial Term Loan Lenders to make the Initial Term Loan; or

(2)    change any of the provisions of this clause (z);

provided, further, that no such amendment, waiver or consent shall change the
percentage contained (i) in the definition of “Required Revolving Lenders” or
any other provision hereof specifying the percentage of Revolving Lenders which
are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Revolving Lender or (ii) in the definition of “Required Initial Term Loan
Lenders” or any other provision hereof specifying the percentage of Initial Term
Loan Lenders which are required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the consent of
each Initial Term Loan Lender.

(c)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender). Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Loan Parties and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated (but such Lender shall continue to be entitled to
the benefits of Section 2.18, Section 2.19, Section 2.20 and Section 10.3), such
Lender shall have no other commitment or other obligation hereunder and such
Lender shall have been paid in full all principal, interest and other amounts
owing to it or accrued for its account under this Agreement.

(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, Administrative
Agent and Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the Revolving Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and, as applicable,
Required Revolving Lenders or Required Initial Term Loan Lenders.

 

136



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary herein, any Loan Document may be
waived, amended, supplemented or modified pursuant to an agreement or agreements
in writing entered into by the Borrower and the Administrative Agent (without
the consent of any Lender) solely to effect administrative changes that are not
adverse to any Lender or to correct administrative errors or omissions or to
cure an ambiguity, defect or error. Notwithstanding anything to the contrary
herein, additional extensions of credit consented to by the Required Lenders
shall be permitted hereunder on a ratable basis with the existing Loans
(including sharing of mandatory prepayments) and, with respect of Loans of the
same Class, voluntary prepayments.

Section 10.3. Expenses; Indemnification.

(a)    The Loan Parties shall pay (i) all reasonable, documented out-of-pocket
costs and expenses of the Administrative Agent, the Lead Arrangers and their
Affiliates, including the reasonable and documented fees, charges and
disbursements of one outside counsel for the Administrative Agent, the Lead
Arrangers and their Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable, documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket costs and expenses, which shall be limited,
in the case of outside counsel, to the reasonable fees, charges and
disbursements of one outside counsel to the Administrative Agent and the
Lenders, any local counsel in any applicable jurisdiction and any special
regulatory counsel (and, solely in the case of a conflict of interest, one
additional of each such counsel for each group of similarly situated Lenders)
incurred by the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    The Loan Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses (excluding
lost profits), claims, penalties, damages, liabilities, settlement costs and
related expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary counsel (which may be in-house counsel)
for the Indemnitees, taken as a whole, one local counsel for the Indemnitees in
each applicable jurisdiction and any special regulatory counsel (and, solely in
the case of a conflict of interest, one additional of each such counsel for each
group of similarly situated Indemnitees)), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby

 

137



--------------------------------------------------------------------------------

or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Loan
Parties or any of their Subsidiaries, or any Environmental Liability related in
any way to the Loan Parties or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, penalties,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (w) the
gross negligence, bad faith or willful misconduct of such Indemnitee, (x) a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, (y) unless an Event of Default shall be in existence, settlement
without the written consent of the Borrower (not to be unreasonably withheld,
conditioned or delayed) or (z) arise out of any claim, litigation, investigation
or proceeding brought by such Indemnitee against another Indemnitee (other than
any claim, litigation, investigation or proceeding brought by or against the
Administrative Agent acting in its capacity as such). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through Syndtrak, Intralinks or any other Internet or
intranet website, except as a result of such Indemnitee’s gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
in a final and non-appealable judgment.

(c)    This Section 10.3 shall not apply with respect to Taxes other than Taxes
arising from any non-Tax claim.

(d)    To the extent that the Loan Parties fail to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (in accordance with its respective Revolving
Commitment (or Revolving Credit Exposure, as applicable) and Term Loan
determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.

(e)    To the extent permitted by applicable law, each party hereto waives, and
agrees not to assert, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.

(f)    All amounts due under this Section shall be payable promptly after
written demand therefor.

 

138



--------------------------------------------------------------------------------

Section 10.4. Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 with respect to Term Loans and $5,000,000 with respect
to Revolving Loans and the Revolving Commitments and in minimum increments of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld, conditioned or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this subsection (b)(ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments or Classes on a non-pro rata basis.

 

139



--------------------------------------------------------------------------------

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y) (1)
in the case of Term Loans such assignment is to a Lender, an Affiliate of such
Lender or an Approved Fund of such Lender, or (2) in the case of Revolving
Commitments or Revolving Loans, such assignment is to a Lender holding Revolving
Commitments or an Affiliate of such Lender or an Approved Fund of such Lender;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless such
assignment is of a Term Loan to a Lender, an Affiliate of such Lender or an
Approved Fund of such Lender; and

(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld, conditioned or
delayed) shall be required for any assignment in respect of the Revolving
Commitments unless such assignment is to a Lender holding Revolving Commitments
or Revolving Loans, an Affiliate of such Lender or an Approved Fund of such
Lender.

(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (except with respect to any assignment
by a Lender to one of its Affiliates), (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20(e).

(v)    No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons, Defaulting Lenders or Disqualified
Institutions. No such assignment shall be made to a natural person, a Defaulting
Lender or a Disqualified Institution.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of

 

140



--------------------------------------------------------------------------------

the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 2.18,
Section 2.19, Section 2.20 and Section 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section. If the
consent of the Borrower to an assignment is required hereunder (including a
consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower.

(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of (and interest on) the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Information contained in the Register with respect to any
Lender shall be available for inspection by such Lender at any reasonable time
and from time to time upon reasonable prior notice; information contained in the
Register shall also be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice. In
establishing and maintaining the Register, the Administrative Agent shall serve
as the Borrower’s agent solely for tax purposes and solely with respect to the
actions described in this Section, and the Borrower hereby agrees that, to the
extent KeyBank serves in such capacity, KeyBank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees”.

(d)    Any Lender may, subject to recording in accordance with the last
paragraph of this clause (d), at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing
Bank, sell participations to any Person (other than a natural person, a
Disqualified Institution, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve

 

141



--------------------------------------------------------------------------------

any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to the following to the extent affecting
such Participant: (i) increase the Commitment of such Lender; (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder (excluding the right of any
Participant to consent to changes in the calculation of the Consolidated
Leverage Ratio or the component definitions thereof); (iii) postpone the date
fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or any fees hereunder or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date for the termination or reduction of
any Commitment (excluding the right of any Participant to consent to changes in
the calculation of the Consolidated Leverage Ratio or the component definitions
thereof); (iv) change Section 2.21(b) or Section 2.21(c) in a manner that would
alter the pro rata sharing of payments required thereby; (v) change any of the
provisions of Section 10.2(b) or the definition of “Required Lenders”, “Required
Revolving Lenders” or “Required Initial Term Loan Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; or (vi) release all or
substantially all of the guarantors, or limit the liability of all or
substantially all such guarantors, under any guaranty agreement guaranteeing any
of the Obligations;. Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.18,
Section 2.19, and Section 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant agrees to be subject to Section 2.24 as though it
were a Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.21 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non- fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e)    A Participant shall not be entitled to receive any greater payment under
Section 2.18, and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.20 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.20(e) and Section 2.20(f) as though it were a
Lender.

 

142



--------------------------------------------------------------------------------

(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)    The Administrative Agent shall not have any responsibility for ensuring
that an assignee of, or a participant in, a Loan or Revolving Commitment is not
a Disqualified Institution, and shall not have any liability in the event that
Loans or Revolving Commitments, or a participation therein, are transferred to
any Disqualified Institution.

(h)    For the avoidance of doubt, the addition of any Person to the
Disqualified Institution List shall solely apply prospectively and shall have no
effect with respect to any assignment or participation that occurs or any Loans,
Commitments or Revolving Credit Exposure acquired by such Person, in each case
prior to the date such Person is added to the Disqualified Institution List.

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement and the other Loan Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law of the State of New York.

(b)    Each of the Loan Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c)    Each of the Loan Parties irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

143



--------------------------------------------------------------------------------

(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL.

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.7. Right of Set-off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, each Lender and the Issuing Bank shall
have the right, at any time or from time to time upon the occurrence and during
the continuance of an Event of Default, without prior notice to any Loan Party,
any such notice being expressly waived by the Loan Parties to the extent
permitted by applicable law, to set off and apply against all deposits (general
or special, time or demand, provisional or final) of the Loan Parties at any
time held or other obligations at any time owing by such Lender and the Issuing
Bank to or for the credit or the account of the Loan Parties against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured. Each Lender and the
Issuing Bank agrees promptly to notify the Administrative Agent and the Borrower
after any such set-off and any application made by such Lender or the Issuing
Bank, as the case may be; provided that the failure to give such notice shall
not affect the validity of such set-off and application. Each Lender and the
Issuing Bank agrees to apply all amounts collected from any such set-off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by the Loan Parties and any of its Subsidiaries to such Lender
or the Issuing Bank.

Section 10.8. Counterparts; Integration.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreements relating to any fees payable to the

 

144



--------------------------------------------------------------------------------

Administrative Agent and its Affiliates constitute the entire agreement among
the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.9. Survival.

All covenants, agreements, representations and warranties made by the Loan
Parties herein and in the certificates, reports, notices or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 2.18, Section 2.19, Section
2.20 and Section 10.3 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

Section 10.10. Severability.

Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.11. Confidentiality.

Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of any information relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Loan Parties or
any of their Subsidiaries, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Loan Parties or any of their Subsidiaries,
except that such information may be disclosed (i) to any Related Party of the
Administrative Agent, the Issuing Bank or any such Lender including, without
limitation, accountants, legal counsel and other advisors who need to know such
information in connection with the transactions contemplated hereby and are
informed of the confidential nature of such information, (ii) pursuant to the
order

 

145



--------------------------------------------------------------------------------

of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or regulation or
compulsory legal process (in which case such disclosing party agrees to inform
the Borrower reasonably promptly thereof prior to such disclosure to the extent
not prohibited by law, rule or regulation), (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over such
disclosing party or its Affiliates (including any self-regulatory authority such
as the National Association of Insurance Commissioners) (in which case such
disclosing party agrees to inform the Borrower reasonably promptly thereof prior
to such disclosure to the extent not prohibited by law, rule or regulation),
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the Loan
Parties or any of their Subsidiaries that is not, to such disclosing party’s
knowledge, subject to confidentiality obligations to the Loan Parties and their
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section
(or language substantially similar to this paragraph, including provisions
customary in the syndicated loan market), to (A) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of such disclosing
party’s rights or obligations under this Agreement, or (B) any direct or
indirect actual or prospective contractual counterparty (and its Related
Parties) to any swap, derivative or similar product, (vii) to the CUSIP Service
Bureau or any similar organization, for purposes of establishing a “due
diligence” defense, (ix) to the extent that such information is independently
developed by such disclosing party (other than with confidential information
provided to such disclosing party by the Loan Parties and their Subsidiaries),
(x) to industry trade organizations, general information with respect to this
Agreement that is customary for inclusion in league table measurements or
(xi) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. Each
Loan Party consents to the publication by the Administrative Agent or any Lender
of customary advertising material relating to the transactions contemplated
hereby using the name, product photographs, logo or trademark of such Loan
Party.

Section 10.12. Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment (to the extent
permitted by applicable law), shall have been received by such Lender.

 

146



--------------------------------------------------------------------------------

Section 10.13. Waiver of Effect of Corporate Seal.

The Loan Parties represent and warrant that none of them is required to affix
its corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Loan Parties
under seal and waive any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14. Patriot Act.

The Administrative Agent and each Lender hereby notifies the Loan Parties that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.

Section 10.15. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
and acknowledges its Affiliates’ understanding that (i)(A) the services
regarding this Agreement provided by the Administrative Agent and/or the Lenders
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, (B) each of the Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) each if the Loan Parties is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and by the other Loan Documents; (ii)(A)
each of the Administrative Agent and the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person, and (B) neither the Administrative Agent nor
any Lender has any obligation to the Borrower, any other Loan Party or any of
their Affiliates with respect to the credit facilities contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

147



--------------------------------------------------------------------------------

Section 10.16. Location of Closing.

Each Lender and each Issuing Bank acknowledges and agrees that it has delivered,
with the intent to be bound, its executed counterparts of this Agreement to the
Administrative Agent, c/o Riemer & Braunstein LLP, 100 Cambridge Street, Boston,
MA 02114. The Loan Parties acknowledge and agree that they have delivered, with
the intent to be bound, its executed counterparts of this Agreement and each
other Loan Document, together with all other documents, instruments, opinions,
certificates and other items required under Section 3.1, to the Administrative
Agent, c/o Riemer & Braunstein LLP, 100 Cambridge Street, Boston, MA 02114.

Section 10.17. Reserved.

Section 10.18. Releases of Guaranty.

The Administrative Agent agrees with the Borrower that the Administrative Agent
shall effectuate the releases contemplated by Section 3.4, Section 5.12 and
Section 11.8, in each case, as in effect on the Closing Date. In connection with
the foregoing, the Administrative Agent shall, at the Borrower’s expense,
execute, deliver and record such documents and instruments as may be reasonably
necessary or advisable to effectuate or confirm such releases.

Section 10.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the writedown and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

148



--------------------------------------------------------------------------------

Section 10.20. Amendment and Restatement.

On the Closing Date, the Loans and related Obligations made under the Existing
Credit Agreement shall be deemed to have been made under this Agreement, without
the execution by the Borrower or the Lenders of any other documentation, and all
such Loans currently outstanding shall be deemed to have been simultaneously
reallocated among the Lenders in accordance with their Pro Rata Shares of each
applicable Class. Nothing in this Agreement shall be construed as a discharge,
extinguishment or novation of the Obligations of the Loan Parties outstanding
under the Existing Credit Agreement, which Obligations shall remain outstanding
under this Agreement after the date hereof except to the extent repaid on the
date hereof as “Revolving Loans” or “Term Loans”, as applicable, except as
expressly modified hereby or by instruments executed concurrently with this
Agreement.

Section 10.21. ERISA.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

149



--------------------------------------------------------------------------------

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE XI

GUARANTY

Section 11.1. The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender
and the Administrative Agent as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, if any Guarantor is deemed to have been rendered
insolvent as a result of its guarantee obligations under this Section 11.1 and
not to have received reasonable equivalent value in exchange therefor, then, in
such an event, the liability of such Guarantor under this Section 11.1 shall be
limited to the maximum amount of the Obligations of the Borrower that such
Guarantor may guaranty without rendering the obligations of such Guarantor under
this Section 11.1 void or voidable under any fraudulent conveyance or fraudulent
transfer law.

Section 11.2. Obligations Unconditional.

The obligations of the Guarantors under Section 11.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, or any other
agreement or instrument referred to therein, or any

 

150



--------------------------------------------------------------------------------

substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 11.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article XI until such time as
the Obligations have been Paid in Full. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a)    at any time or from time to time, without notice to the Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any documents or agreement with respect to Hedging Obligations or
Bank Product Obligations of any Loan Party to any Lender, or any Affiliate of a
Lender, or any other agreement or instrument referred to in the Loan Documents
or such other documents or agreement shall be done or omitted;

(c)    the maturity of any of the Obligations shall be accelerated in accordance
with the Loan Documents, or any of the Obligations shall be modified,
supplemented, waived or amended in any respect in accordance with the Loan
Documents, or any right under any of the Loan Documents or any documents or
agreement with respect to Hedging Obligations or Bank Product Obligations of any
Loan Party to any Lender, or any Affiliate of a Lender, or any other agreement
or instrument referred to in the Loan Documents or any such agreement or
document shall be waived in accordance with the Loan Documents or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(d)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor); or

(e)    any other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor other than
payment in full of the Obligations.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any documents or agreement with respect to Hedging
Obligations or Bank Product Obligations of any Loan Party to any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or any such documents or agreement or against any other Person
under any other guarantee of any of the Obligations.

 

151



--------------------------------------------------------------------------------

Section 11.3. Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on
written demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

Section 11.4. Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.2 and through the exercise of rights of
contribution pursuant to Section 11.6.

Section 11.5. Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 8.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 8.2)
for purposes of Section 11.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 11.1.

Section 11.6. Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been Paid in Full and the Commitments
have terminated.

 

152



--------------------------------------------------------------------------------

Section 11.7. Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

Section 11.8. Release of Subsidiary Loan Parties.

Within five (5) Business Days following the written request by a Responsible
Officer of the Borrower, the Administrative Agent, on behalf of the Lenders,
shall release a Subsidiary Loan Party from its obligations under the Guaranty to
the extent that the following conditions are satisfied to the reasonable
satisfaction of the Administrative Agent: (a) there is no Event of Default
existing under the Agreement either at the time of such request or at the time
such Subsidiary Loan Party is released; and (b) such Responsible Officer of the
Borrower delivers to Administrative Agent a certificate in form and substance
reasonably satisfactory to the Administrative Agent stating that (A)(i) such
request is being made in connection with such Subsidiary Loan Party ceasing for
any reason to be a guarantor of all of the Indebtedness permitted pursuant to
Section 7.1(c) and (ii) such Subsidiary Loan Party will also be released from
its guaranty obligations with respect to all Indebtedness under Section 7.1(c)
or (B) such request is being made pursuant to and in compliance with Section 3.4
or Section 5.12(c).

Section 11.9. Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Article XI for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Article XI, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until Payment in Full has occurred. Each Qualified ECP Guarantor intends that
this Article XI constitute, and this Article XI shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(remainder of page left intentionally blank)

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CTR PARTNERSHIP, L.P., a Delaware limited partnership By:  

CareTrust GP, LLC, its general partner

 

By: CareTrust REIT, Inc., its sole member

By:   /s/ William M. Wagner Name:   William M. Wagner Title:   Chief Financial
Officer, Treasurer and Secretary

 

CARETRUST REIT, INC., a Maryland corporation By:   /s/ William M. Wagner Name:  
William M. Wagner Title:   Chief Financial Officer, Treasurer and Secretary

 

CARETRUST CAPITAL CORP., a Delaware corporation By:   /s/ William M. Wagner
Name:   William M. Wagner Title:   Chief Financial Officer, Treasurer and
Secretary

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CARETRUST GP, LLC

CTR ARVADA PREFERRED, LLC

CTR CASCADIA PREFERRED, LLC, each a Delaware limited liability company

By:   /s/ William M. Wagner Name:   William M. Wagner Title:   Chief Financial
Officer, Treasurer and Secretary

 

4TH STREET HOLDINGS LLC

18TH PLACE HEALTH HOLDINGS LLC

49TH STREET HEALTH HOLDINGS LLC

51ST AVENUE HEALTH HOLDINGS LLC

ANSON HEALTH HOLDINGS LLC

ARAPAHOE HEALTH HOLDINGS LLC

ARROW TREE HEALTH HOLDINGS LLC

AVENUE N HOLDINGS LLC

BIG SIOUX RIVER HEALTH HOLDINGS LLC

BOARDWALK HEALTH HOLDINGS LLC

BOGARDUS HEALTH HOLDINGS LLC

BURLEY HEALTHCARE HOLDINGS LLC

CASA LINDA RETIREMENT LLC

CEDAR AVENUE HOLDINGS LLC

CHERRY HEALTH HOLDINGS LLC

CM HEALTH HOLDINGS LLC

COTTONWOOD HEALTH HOLDINGS LLC

DALLAS INDEPENDENCE LLC

DIXIE HEALTH HOLDINGS LLC

EMMETT HEALTHCARE HOLDINGS LLC

ENSIGN BELLFLOWER LLC

ENSIGN HIGHLAND LLC

ENSIGN SOUTHLAND LLC

EVERGLADES HEALTH HOLDINGS LLC

EXPO PARK HEALTH HOLDINGS LLC

EXPRESSWAY HEALTH HOLDINGS LLC

FALLS CITY HEALTH HOLDINGS LLC

FIFTH EAST HOLDINGS LLC

FIG STREET HEALTH HOLDINGS LLC

FLAMINGO HEALTH HOLDINGS LLC

FORT STREET HEALTH HOLDINGS LLC

GAZEBO PARK HEALTH HOLDINGS LLC

GILLETTE PARK HEALTH HOLDINGS LLC

GOLFVIEW HOLDINGS LLC

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

GRANADA INVESTMENTS LLC

GUADALUPE HEALTH HOLDINGS LLC

HILLENDAHL HEALTH HOLDINGS LLC

HILLVIEW HEALTH HOLDINGS LLC

IRVING HEALTH HOLDINGS LLC

IVES HEALTH HOLDINGS LLC

JEFFERSON RALSTON HOLDINGS LLC

JORDAN HEALTH PROPERTIES LLC

JOSEY RANCH HEALTHCARE HOLDINGS LLC

KINGS COURT HEALTH HOLDINGS LLC

LAFAYETTE HEALTH HOLDINGS LLC

LEMON RIVER HOLDINGS LLC

LOCKWOOD HEALTH HOLDINGS LLC

LONG BEACH HEALTH ASSOCIATES LLC

LOWELL HEALTH HOLDINGS LLC

LOWELL LAKE HEALTH HOLDINGS LLC

LUFKIN HEALTH HOLDINGS LLC

MEADOWBROOK HEALTH ASSOCIATES LLC

MEMORIAL HEALTH HOLDINGS LLC

MESQUITE HEALTH HOLDINGS LLC

MISSION CCRC LLC

MOENIUM HOLDINGS LLC

MOUNTAINVIEW COMMUNITYCARE LLC

NORTHSHORE HEALTHCARE HOLDINGS LLC

OLESON PARK HEALTH HOLDINGS LLC

OREM HEALTH HOLDINGS LLC

PAREDES HEALTH HOLDINGS LLC

PLAZA HEALTH HOLDINGS LLC

POLK HEALTH HOLDINGS LLC

PRAIRIE HEALTH HOLDINGS LLC

PRICE HEALTH HOLDINGS LLC

QUEEN CITY HEALTH HOLDINGS LLC

QUEENSWAY HEALTH HOLDINGS LLC

RB HEIGHTS HEALTH HOLDINGS LLC

REGAL ROAD HEALTH HOLDINGS LLC

RENEE AVENUE HEALTH HOLDINGS LLC

RILLITO HOLDINGS LLC

RIO GRANDE HEALTH HOLDINGS LLC

SALMON RIVER HEALTH HOLDINGS LLC

SALT LAKE INDEPENDENCE LLC

SAN CORRINE HEALTH HOLDINGS LLC

SARATOGA HEALTH HOLDINGS LLC

SILVER LAKE HEALTH HOLDINGS LLC

SILVERADA HEALTH HOLDINGS LLC

SKY HOLDINGS AZ LLC

SNOHOMISH HEALTH HOLDINGS LLC

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

SOUTH DORA HEALTH HOLDINGS LLC

STILLHOUSE HEALTH HOLDINGS LLC

TEMPLE HEALTH HOLDINGS LLC

TENTH EAST HOLDINGS LLC

TERRACE HOLDINGS AZ LLC

TRINITY MILL HOLDINGS LLC

TROUSDALE HEALTH HOLDINGS LLC

TULALIP BAY HEALTH HOLDINGS LLC

VALLEY HEALTH HOLDINGS LLC

VERDE VILLA HOLDINGS LLC

WAYNE HEALTH HOLDINGS LLC

WILLITS HEALTH HOLDINGS LLC

WILLOWS HEALTH HOLDINGS LLC

WISTERIA HEALTH HOLDINGS LLC, each a Nevada limited liability company

By:   /s/ William M. Wagner Name:   William M. Wagner Title:   Chief Financial
Officer, Treasurer and Secretary

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as the Administrative Agent, as the Issuing Bank, as

the Swingline Lender and as a Lender

By:   /s/ Eric Hafertepen Name:   Eric Hafertepen Title:   Vice President, Real
Estate Capital

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:   /s/ Ted Long Name:   Ted Long Title:
  Senior Vice President

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:   /s/ Lloyd Baron Name:   Lloyd Baron
Title:   Director

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Ronnie Glenn Name:   Ronnie Glenn
Title:   Director

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:   /s/ Jason LaGrippe Name:  
Jason LaGrippe Title:   Vice President

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Thomas Avery Name:   Thomas Avery Title:
  Director

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:   /s/ Eva McQuillen Name:   Eva
McQuillen Title:   Vice President

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:   /s/ Darin Mullis Name:   Darin Mullis
Title:   Managing Director

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

FIRST BANK, A MISSOURI STATE CHARTERED BANK, as a Lender By:   /s/ Phillip M.
Lykens Name:   Phillip M. Lykens Title:   Senior Vice President

 

[Signature Page to A&R Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Commitment Amounts

 

Lender

   Revolving
Commitment Amount  

KeyBank National Association

   $ 100,000,000  

BMO Harris Bank N.A.

   $ 90,000,000  

Capital One, National Association

   $ 90,000,000  

Wells Fargo Bank, N.A.

   $ 125,000,000  

Barclays Bank PLC

   $ 75,000,000  

Raymond James Bank, N.A.

   $ 42,500,000  

Fifth Third Bank

   $ 25,000,000  

The Huntington National Bank

   $ 37,500,000  

First Bank

   $ 15,000,000     

 

 

 

Total:

   $ 600,000,000.00     

 

 

 

 

Lender

   Initial Term Loan
Commitment Amount  

KeyBank National Association

   $ 35,000,000  

BMO Harris Bank N.A.

   $ 35,000,000  

Capital One, National Association

   $ 35,000,000  

Raymond James Bank, N.A.

   $ 32,500,000  

Fifth Third Bank

   $ 50,000,000  

The Huntington National Bank

   $ 12,500,000     

 

 

 

Total:

   $ 200,000,000.00     

 

 

 

 

Schedule I